 

Execution Version

 

_______________________________________________________________

 

LOAN AGREEMENT

Dated as of August 17, 2012

Between

KBS REIT PROPERTIES, LLC

 

And

 

KBS ACQUISITION SUB-OWNER 5, LLC

 

And

 

KBS ACQUISITION SUB-OWNER 6, LLC

 

And

 

KBS ACQUISITION SUB-OWNER 7, LLC

 

And

 

KBS ACQUISITION SUB-OWNER 8, LLC

 

individually and collectively, as Borrower

And

GRAMERCY INVESTMENT TRUST

And

GARRISON COMMERCIAL FUNDING XI LLC

individually and collectively, as Lender

 

And

 

GRAMERCY LOAN SERVICES LLC

 

as agent for the Lenders

_________________________________________________________________

 



 

 

 

TABLE OF CONTENTS

 



1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1    1.1 Specific Definitions 1   
1.2 Principles of Construction 11          2. GENERAL LOAN TERMS 11    2.1 The
Loan 11    2.2 Interest; Monthly Payments 12      2.2.1 Generally 12      2.2.2
Default Rate 12      2.2.3 Taxes 12    2.3 Loan Repayment 12      2.3.1
Repayment 12      2.3.2 Mandatory Prepayments 12      2.3.3 Optional Prepayments
13    2.4 Release of Collateral 13    2.5 Payments and Computations 14     
2.5.1 Making of Payments 14      2.5.2 Computations 14      2.5.3 Late Payment
Charge 14      2.5.4 Lender Payments 14    2.6 Extended Term 14    2.7 Loan Fee
          3. CASH COLLATERAL AND RESERVES 14    3.1 Reserves 14    3.2 Grant of
Security Interest; Application of Funds 15    3.3 Cash Flow Allocation 16       
  4. REPRESENTATIONS AND WARRANTIES 16    4.1 Organization; Special Purpose 16 
  4.2 Proceedings; Enforceability 16    4.3 No Conflicts 17    4.4 Litigation
17    4.5 Agreements 17    4.6 Title 17    4.7 No Bankruptcy Filing 17    4.8
Full and Accurate Disclosure 18    4.9 Tax Filings 18    4.10 No Plan Assets 18 
  4.11 Compliance 18    4.12 Intentionally omitted 18    4.13 Federal Reserve
Regulations; Investment Company Act 19    4.14 Intentionally omitted 19    4.15
Physical Condition 19    4.16 Intentionally omitted 19    4.17 Fraudulent
Transfer 19    4.18 Ownership of Borrower and Owner 19    4.19 Intentionally
omitted 19 



 



i

 

 



  4.20 Management Agreement 20    4.21 Hazardous Substances 20    4.22 Name;
Principal Place of Business 20    4.23 Other Debt 20    4.24 Pledged Collateral
20    4.25 Senior Loan 21    4.26 Current Amounts 21    4.27 Affiliate
Transactions 21          5. COVENANTS 22    5.1 Existence 22    5.2 Taxes and
Other Charges 22    5.3 Access to Property 23    5.4 Repairs; Maintenance and
Compliance; Alterations 23    5.5 Performance of Other Agreements 23    5.6
Cooperate in Legal Proceedings 23    5.7 Further Assurances 23    5.8
Environmental Matters 23      5.8.1 Hazardous Substances 23      5.8.2
Environmental Monitoring 24      5.8.3 O&M Program 25    5.9 Title to the
Pledged Collateral 25    5.10 Leases   25      5.10.1 Generally 25      5.10.2
New Leases 26      5.10.3 Additional Covenants with respect to Leases 26    5.11
Estoppel Statement 26    5.12 [Intentionally omitted.] 26    5.13 Special
Purpose Bankruptcy Remote Entity 27    5.14 Recourse Liability 27    5.15 Change
in Business or Operation of Property 27    5.16 Debt Cancellation 27    5.17
Affiliate Transactions 27    5.18 Zoning 27    5.19 No Joint Assessment 28   
5.20 Principal Place of Business 28    5.21 Change of Name, Identity or
Structure 28    5.22 Indebtedness 28    5.23 Licenses 28    5.24 Compliance with
Restrictive Covenants, Etc. 28    5.25 ERISA 28    5.26 Prohibited Transfers 29 
  5.27 Liens 30    5.28 Dissolution 30    5.29 Intentionally Deleted. 30    5.30
Expenses 30    5.31 Indemnity 31    5.32 Patriot Act Compliance 31    5.33 BBD1
Collateral Swap 32    5.34 Subordination of Fees 33    5.35 Repurchase
Facilities 33 

  



ii

 

 



  5.36 Sale of Unencumbered Portfolio 34          6. NOTICES AND REPORTING 34   
6.1 Notices 34    6.2 Borrower Notices and Deliveries 35    6.3 Financial
Reporting 35      6.3.1 Bookkeeping 35      6.3.2 Senior Loan 35      6.3.3
Annual Reports 36      6.3.4 Monthly/Quarterly Reports 36      6.3.5 Other
Reports 36      6.3.6 [Intentionally deleted] 37      6.3.7 Inspection 37       
    7. INSURANCE; CASUALTY; AND CONDEMNATION 38    7.1 Insurance 38      7.1.1
Coverage 38      7.1.2 Policies 40    7.2 Casualty 41      7.2.1 Notice;
Restoration 41      7.2.2 Settlement of Proceeds 41    7.3 Condemnation 41     
7.3.1 Notice; Restoration 41      7.3.2 Collection of Award 42    7.4
Application of Proceeds or Award 42    7.5 Senior Loan 42          8. DEFAULTS
42    8.1 Events of Default 42    8.2 Remedies 44      8.2.1 Acceleration 44   
  8.2.2 Remedies Cumulative 45      8.2.3 Severance 45      8.2.4 Delay 45     
8.2.5 Lender's Right to Perform 45            9. SENIOR LOANS 46    9.1
Compliance with Senior Loan Documents 46    9.2 Senior Loan Defaults 46    9.3
Senior Loan Estoppels 47    9.4 No Amendments to Senior Loan Documents 47    9.5
Acquisition of the Senior Loan 47    9.6 Deed in Lieu of Foreclosure 48    9.7
Refinancing or Prepayment of the Senior Loan 48    9.8 Intercreditor Agreement
49          10. SPECIAL PROVISIONS 49    10.1 Sale of Notes and Secondary Market
Transaction 49      10.1.1 General; Borrower Cooperation 49      10.1.2 Use of
Information 50      10.1.3 Borrower's Obligations Regarding Disclosure Documents
50 

  



iii

 

 



    10.1.4 Borrower Indemnity Regarding Filings 50      10.1.5 Indemnification
Procedure 51      10.1.6 Contribution 51      10.1.7 Rating Surveillance 51     
10.1.8 Severance of Loan 51      10.1.9 Costs 52      10.1.10 Lead Lender 52   
10.2 Conditions 52          11. MISCELLANEOUS 53    11.1 Brokers and Financial
Advisors 53    11.2 Retention of Servicer 53    11.3 Survival 53    11.4
Lenders’ Discretion 53    11.5 Governing Law 54    11.6 Modification, Waiver in
Writing 55    11.7 Trial by Jury 55    11.8 Headings/Exhibits 55    11.9
Severability 55    11.10 Preferences 55    11.11 Waiver of Notice 56    11.12
Remedies of Borrower 56    11.13 Prior Agreements 56    11.14 Offsets,
Counterclaims and Defenses 56    11.15 Publicity 56    11.16 No Usury 57   
11.17 Conflict; Construction of Documents 57    11.18 No Third Party
Beneficiaries 57    11.19 [Intentionally omitted] 57    11.20 Assignment 57   
11.21 Proofs of Claim 57    11.22 Waiver of Stay 57    11.23 Certain Additional
Rights of Lender 58    11.24 Set-Off 58    11.25 Counterparts 58    11.26 Joint
and several liability 58 

  

Index of Terms

Schedule 1 – Exceptions to Representations and Warranties
Schedule 2 – Management Agreement(s)
Schedule 3 – Organization of Borrower
Schedule 4 – Definition of Special Purpose Bankruptcy Remote Entity

Schedule 5 – Property

Schedule 6 – Senior Loans

Schedule 7 – Intentionally omitted

Schedule 8 – Prohibited Transferees

Schedule 9 – Existing Non-Owner Indebtedness

Schedule 10 - GS Properties

iv

 

 



LOAN AGREEMENT

 

 

LOAN AGREEMENT dated as of August 17, 2012 (as the same may be modified,
supplemented, amended or otherwise changed, this "Agreement") between KBS REIT
PROPERTIES, LLC, KBS ACQUISITION SUB-OWNER 5, LLC, KBS ACQUISITION SUB-OWNER 6,
LLC, KBS ACQUISITION SUB-OWNER 7, LLC and KBS ACQUISITION SUB-OWNER 8, LLC, each
a Delaware limited liability company (individually and collectively, jointly and
severally, as "Borrower"), GRAMERCY INVESTMENT TRUST, a Maryland real estate
investment trust (“Gramercy Lender”), and GARRISON COMMERCIAL FUNDING XI LLC, a
Delaware limited liability company (“Co-Lender”, and together with Gramercy
Lender, hereinafter referred to, together with their successors and assigns,
individually and collectively, as "Lender" or “Lenders”) and GRAMERCY LOAN
SERVICES LLC, a Delaware limited liability company, as agent (“Agent”), for the
benefit of the Lenders.

 

1.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1 Specific Definitions. The following terms have the meanings set forth below:

 

Actual Lender Knowledge: with respect to the Lender, the actual knowledge of
Edward J. Matey Jr., Allan B. Rothschild, Peter Tubesing, and Tim O’Connor
(during their term of employment with Lender or any Lender Affiliate).

 

Advisory Agreement: that certain Advisory Agreement between Guarantor and KBS
Capital Advisors LLC, a Delaware limited liability company, dated as of November
8, 2011, as amended by that certain Amendment No. 1 to the Advisory Agreement
entered into as of March 20, 2012.

 

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

 

AFRT Cash Management Account: the following account:

 

Bank: Wells Fargo Bank, N.A.

Name: KBS GKK Participation Holdings I, LLC (Corporate Loan)

Number: 412-2339831

 

AFRT Pledge: that certain pledge and security agreement dated as of the date of
this Agreement, entered into by KBS GKK Participation Holdings I, LLC, with
respect to the AFRT Cash Management Account, in favor of Lender.

 

AIP Reimbursement Agreement: that certain AIP Reimbursement Agreement between
Guarantor and KBS Capital Markets Group LLC, dated as of April 19, 2012.

 

BBD1 Buyer Termination Event: the termination of the BBD1 Purchase Agreement, in
accordance with its terms, by BBD1 Holdings LLC.

 

BBD1 Capital Event: the (a) sale of all or a portion of the BBD1 Property or (b)
the refinancing of the BBD1 Property where the cumulative net proceeds from such
refinancing (after repayment of all debt and paying all reasonable and customary
closing costs and expenses to unaffiliated third parties and/or, subject to
compliance with Section 6(f)(viii) of the Guaranty, to KBS Capital Advisors LLC)
is sufficient to repay the Debt in full.

 

 

 

BBD1 Owner or BBD1 Owners: individually and collectively, each Subsidiary of KBS
Acquisition Sub-Owner 2, LLC, including, without limitation, First States
Investors 5000A, LLC, a Delaware limited liability company.

 

BBD1 Property: each parcel of real property and Improvements thereon owned by
each BBD1 Owner; together with all rights pertaining to such real property and
Improvements, as listed in Part 1 of Schedule 5 hereto.

 

BBD1 Purchase Agreement: that certain Agreement for Sale of Membership Interests
dated as of the date hereof, between KBS Acquisition Sub-Owner 2, LLC, as
seller, and BBD1 Holdings LLC, as buyer.

 

BBD1 Seller Termination Event: the termination of the BBD1 Purchase Agreement,
in accordance with its terms, by KBS Acquisition Sub-Owner 2, LLC.

 

BBD1 Senior Loan: a Senior Loan where the borrower thereunder is a BBD1 Owner.

 

BBD1 Senior Loan Documents: the loan documents entered into in connection with a
BBD1 Senior Loan.

 

BBD1 Termination Event: a BBD1 Buyer Termination Event or a BBD1 Seller
Termination Event. For the purposes of this Agreement (a) a BBD1 Buyer
Termination Event shall be deemed to have occurred if BBD1 Holdings LLC delivers
a termination notice to KBS Acquisition Sub-Owner 2, LLC in accordance with the
notice requirements of the BBD1 Purchase Agreement, stating in reasonable detail
the reason for such termination and (b) a BBD1 Seller Termination Event shall be
deemed to have occurred if KBS Acquisition Sub-Owner 2, LLC delivers a
termination notice to BBD1 Holdings LLC in accordance with the notice
requirements of the BBD1 Purchase Agreement, stating in reasonable detail the
reason for such termination.

 

Borrower Party: each of Borrower, Guarantor, Sole Member, Pledgor, Owner and US
Bank Intermediate Entity.

 

Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

 

Capital Expenses: expenses that are capital in nature or required under GAAP to
be capitalized.

 

CF Branch Mortgage Loan: that certain mortgage loan in the original principal
amount of $250,000,000, evidenced by that certain Loan Agreement dated April 1,
2008 (as amended and assigned from time to time) among certain borrowers named
therein, CF Branch LLC, as successor-in-interest to Citicorp North America, Inc.
and Goldman Sachs Mortgage Company, and KBS Acquisition Sub, LLC.

 

Code: the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

2

 

 

Collateral: all collateral securing or intended to secure the Debt, including
the Pledged Collateral and Collateral Accounts, provided that when used herein,
the term “Collateral” shall not be deemed to be a reference to the Guaranty.

 

Collateral Accounts: individually and collectively, the AFRT Cash Management
Account, the Reserve Account and the Subaccounts.

 

Control: with respect to any Person, either (i) ownership directly or indirectly
of 50% or more of all equity interests in such Person or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, by contract or otherwise.

 

Current Recourse Liability Amount: the Total Group Recourse Liabilities, as they
relate solely to debt obligations in effect as of the date of this Agreement,
which amount is not greater than $122,588,300.

 

Debt: the unpaid Principal, all interest accrued and unpaid thereon, the Loan
Fee and all other sums due to Lender in respect of the Loan or under any Loan
Document.

 

Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

 

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) 5% above the Interest Rate, compounded
monthly.

 

Deposit Bank: (a) with respect to the AFRT Cash Management Account Wells Fargo
Bank, N.A., and (b) with respect to the Reserve Account and Subaccounts, such
bank or depository selected by Lender in its discretion.

 

Direction Letter: an irrevocable direction letter from KBS Acquisition Sub-Owner
2, LLC and Guarantor, naming Lender as third party beneficiary, directing the
BBD1 Owners and First States Investors 5000A, LLC, to transfer one hundred
percent (100%) of all distributions, following the sale or refinancing of the
BBD1 Property and satisfaction of the applicable Senior Loan, to Lenders to pay
down the Debt until such time as the Debt is repaid in full.

 

Eligible Account: either (i) an account (A) maintained with a depository
institution or trust company, the short term unsecured debt obligations or
commercial paper of which are rated at least A-1+ (or equivalent) by each Rating
Agency in the case of accounts in which funds are held for 30 days or less (or,
in the case of accounts in which funds are held for more than 30 days, the long
term unsecured debt obligations of which are rated at least AA (or equivalent)
by each Rating Agency) or (B) as to which Lender has received a rating comfort
letter from each of the applicable Rating Agencies with respect to holding funds
in such account or (ii) a segregated trust account maintained with the trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which institution or trust company is
subject to regulations similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000 and is subject to federal
and state authority, or any other with respect to which Lender has received a
rating comfort letter.

 

Equipment: all machinery, appliances, apparatus, equipment, fittings, materials,
articles of personal property and goods of every kind and nature whatsoever used
in connection with the Property and/or the Improvements and all additions to and
renewals and replacements thereof, and all substitutions therefor.

3

 

 

ERISA: the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

ERISA Affiliate: all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower and/or Owner, are treated as a
single employer under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

Excess Collateral Proceeds: means the net proceeds available to Owners, from the
sale or refinancing of any Property, solely after (a) the repayment of any
non-Affiliate debt encumbering any such property, (b) the payment of all
reasonable and customary closing costs and expenses to unaffiliated third
parties and/or, subject to compliance with Section 6(f)(viii) of the Guaranty,
to KBS Capital Advisors LLC, and (c) the payment of any customary and reasonable
holdback escrow amounts where the buyer and seller have agreed to hold certain
funds in a post-closing escrow account (provided that such escrow amounts shall
be deemed Excess Collateral Proceeds once such amounts become available to the
applicable Owner or its Affiliates).

 

Excess Non-Collateral Proceeds: means the net proceeds available to Guarantor or
its Affiliates (other than Owners), from the sale or refinancing of any property
by any such Persons (other than the Property), solely after (a) the repayment of
any non-Affiliate debt encumbering any such property, (b) the payment of all
reasonable and customary closing costs and expenses to unaffiliated third
parties and/or, subject to compliance with Section 6(f)(viii) of the Guaranty,
to KBS Capital Advisors LLC, and (c) the payment of any customary and reasonable
holdback escrow amounts where the buyer and seller have agreed to hold certain
funds in a post-closing escrow account (provided that such escrow amounts shall
be deemed Excess Non-Collateral Proceeds once such amounts become available to
seller or its Affiliates).

 

Existing Non-Owner Indebtedness: means the Indebtedness pursuant to the loans
listed on Schedule 9 hereto.

 

Extended Maturity Date: the earlier of (a) August 1, 2013 and (b) the date on
which a BBD1 Capital Event occurs.

 

GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

 

Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

 

Guarantor: KBS Real Estate Investment Trust, Inc., a Maryland real estate
investment trust.

 

Improvements: the buildings, foundations, structures, improvements and fixtures
now or hereafter located or erected on a Property.

 

Indebtedness: mean for any Person: (i) obligations created, issued or incurred
by such Person for borrowed money (whether by loan, the issuance and sale of
debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (ii) obligations of such Person to pay the deferred purchase
or acquisition price of property or services; (iii) obligations of such Person
under repurchase agreements, sale/buy-back agreements or like arrangements; (iv)
indebtedness of others guaranteed by such Person (excluding any indebtedness
described in parts (i) – (vi) of the definition of Recourse Liabilities); and
(v) indebtedness of general partnerships of which such Person is a general
partner.

4

 

 

Interest Period: (i) the period from the date hereof through the first day
thereafter that is the last day of a calendar month and (ii) each period
thereafter from the 1st day of each calendar month through the last day of each
such calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.

 

Interest Rate: for any Interest Period, a fixed rate of ten percent (10%) per
annum (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate).

 

KBS Beneficiary: KBS GKK Participation Holdings I, LLC, a Delaware limited
liability company.

 

Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Property, (except to the extent otherwise provided
herein) or the Improvements, including any guarantees, extensions, renewals,
modifications or amendments thereof and all additional remainders, reversions
and other rights and estates appurtenant thereunder.

 

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, Owner, any Loan Document or all or part of the Collateral or the
Property or the construction, ownership, use, alteration or operation thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instrument, either of record or
known to Borrower, at any time in force affecting all or part of the Property.

 

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting (i) all or any part
of the Property or any direct or indirect interest therein, (ii) any direct or
indirect interest in Owner, Borrower or Sole Member or (iii) all or part of the
Collateral, including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic's, materialmen's
and other similar liens and encumbrances.

 

Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) the Note made by Borrower to each Lender in a principal
amount equal to fifty percent (50%) the Loan (each, a "Note" and collectively,
the “Notes”), (ii) each Pledge and Security Agreement, (iii) the Control Account
Agreement among KBS Beneficiary, each Lender and Deposit Bank. (the “Control
Account Agreement”), (iv) the Reserve Account Agreement (the "Reserve Account
Agreement"), if any, to be entered into among Borrower, Lender and the Deposit
Bank, (v) the Guaranty made by Guarantor (the “Guaranty”) and (vi) the Direction
Letter; as each of the foregoing may be (and each of the foregoing defined terms
shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

Management Agreement: the property management agreement(s) more particularly
described on Schedule 2, pursuant to which Manager is to manage certain of the
Properties.

5

 

 

Manager: each Manager identified on Schedule 2.

 

Material Alteration: any alteration affecting structural elements of any
Property the cost of which exceeds $250,000; provided, however, that in no event
shall (i) any repairs required pursuant to the Senior Loan Agreement, (ii) any
tenant improvement work performed pursuant to any Lease existing on the date
hereof or entered into hereafter in accordance with the provisions of this
Agreement, or (iii) alterations performed as part of a Restoration, constitute a
Material Alteration.

 

Material Lease: with respect to any Property, any Leases which individually or
in the aggregate with respect to the same tenant and its Affiliates (i)  have a
gross annual rent of more than 5% of the total annual Rents for the applicable
Property or (ii) demise at least one full floor of the Improvements.

 

Maturity Date: the date on which the final payment of principal of the Notes
becomes due and payable as herein provided, whether at the Stated Maturity Date,
by declaration of acceleration, or otherwise.

 

Minimum Liquidity Amount: has the meaning given to such term in the Guaranty.

 

Minor Lease: any Lease that is not a Material Lease.

 

Net Operating Income: for any period, the underwritten net cash flow of the
Property determined by Lender in its sole and absolute discretion in accordance
with Lender's then current underwriting standards for loans of this type and the
then current underwriting standards of the Rating Agencies (including
adjustments for market vacancy, bankrupt tenants, leasing costs and capital
items).

 

Non-BBD1 Owner or Non-BBD1 Owners: individually and collectively, each Single
Borrower Loan Portfolio Owner, Unencumbered Portfolio Owner and US Bank Loan
Portfolio Owner.

 

Non-BBD1 Property: each parcel of real property and Improvements thereon owned
by each Single Borrower Loan Portfolio Owner, Unencumbered Portfolio Owner and
US Bank Loan Portfolio Owner; together with all rights pertaining to such real
property and Improvements, as listed in Part 2 of Schedule 5 hereto.

 

Officer's Certificate: a certificate delivered to Lender by Borrower which is
signed by a senior executive officer of the Borrower.

 

Other Charges: all ground rents, maintenance charges, impositions other than
Taxes, and any other charges in connection with the operation of the Properties.

 

Owner or Owners: individually and collectively, each BBD1 Owner and Non-BBD1
Owner.

 

Payment Date: the 1st day of each calendar month (or if such day is not a
Business Day, the Payment Date shall be the first Business Day thereafter). The
first Payment Date hereunder shall be September 1, 2012.

 

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) the
Liens created by the Senior Loan Documents, (iii) Liens, if any, for Taxes or
Other Charges not yet due and payable and not delinquent and (iv) such other
title and survey exceptions that (A) would not materially adversely affect the
use or ownership of any given Property (as reasonably determined by Lender) or
(B) are otherwise approved by Lender in writing in Lender's sole discretion.

6

 

 

Permitted Transfers: (i) a Lease entered into in accordance with the Loan
Documents and the Senior Loan Documents, (ii) a Permitted Encumbrance, and
(iii) a Transfer permitted under Section 5.26.

 

Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

Plan: (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

 

Pledge: the pledge of Collateral pursuant to each Pledge and Security Agreement.

 

Pledge and Security Agreement or Pledge and Security Agreements: individually
and collectively, as applicable, (a) that certain Pledge and Security Agreement,
dated as of the date hereof, by KBS Acquisition Sub, LLC, a Delaware limited
liability company, to Agent for the benefit of Lender, (b) that certain Pledge
and Security Agreement, dated as of the date hereof, by KBS REIT Properties,
LLC, a Delaware limited liability company, to Agent for the benefit of Lender,
(c) that certain Pledge and Security Agreement, dated as of the date hereof, by
KBS Acquisition Sub-Owner 5, LLC, KBS Acquisition Sub-Owner 6, LLC, KBS
Acquisition Sub-Owner 7, LLC and KBS Acquisition Sub-Owner 8, LLC, each a
Delaware limited liability company, to Agent for the benefit of Lender, and (d)
that certain Account Pledge and Security Agreement, dated as of the date hereof,
by KBS GKK Participation Holdings I, LLC, a Delaware limited liability company,
to Agent for the benefit of Lender.

 

Pledged Collateral: the Collateral pledged pursuant to the Pledge and Security
Agreements.

 

Pledgor or Pledgors: individually and collectively, each pledgor pursuant to the
Pledge and Security Agreements.

 

Prohibited Transferee: each Person identified on Schedule 8 hereto.

 

Property: each BDD1 Property and Non-BBD1 Property, as listed in Schedule 5
hereto.

 

Rating Agency: each of Standard & Poor's, a division of The McGraw-Hill
Companies, Inc. ("S&P"), Moody's Investors Service, Inc. ("Moody's"), and Fitch,
Inc., a division of Fitch Ratings Ltd. ("Fitch") or any other
nationally-recognized statistical rating organization to the extent any of the
foregoing have been engaged by Lender or its designee in connection with or in
anticipation of any Secondary Market Transaction.

7

 

 

Recourse Liability: the obligation or liability of any Person, whether present
or future, contingent or otherwise, under any guaranty, indemnity or other
agreement of credit support, or to become secondarily liable for any debt or
purchase obligation of any other Person, including, without limitation, any
contingent obligations to provide funds for payment, to purchase, to supply
funds to invest in any Person, or otherwise to assure a creditor against loss,
but expressly excluding, (i) any obligation or liability arising out of what is
typically referred to as a "carveout guaranty or indemnity" that may be executed
in favor of any lender providing financing to any Subsidiary of Guarantor, which
carveout guaranty or indemnity will include terms that are considered to be fair
and market terms at the time of execution, (ii) any obligation or liability
arising out of any environmental indemnity or similar agreement that may be
executed in favor of any lender providing financing to any Subsidiary of
Guarantor,  (iii) any obligation or liability to a governmental agency arising
out of any agreement required to be delivered to such governmental
agency connection with the operation or ownership of any real property owned by
any Subsidiary of Guarantor, (iv) any obligation or liability to any surety
company arising out of any indemnity in favor of such surety company to enable
such surety company to issue bonds, undertakings, guarantees and/or contractual
obligations in connection with the operation and ownership of any real property
owned by any Subsidiary of Guarantor, (v) any obligation or liability that
arises out of any guaranty or indemnity executed in connection with the sale or
lease of any real property owned directly or indirectly by Guarantor, and (vi)
any obligation or liability that arises out of any guaranty, indemnity or
similar agreement executed in favor of any title company in connection with the
sale, transfer or financing of any real property or other asset of any
Subsidiary of Guarantor.

 

Rents: all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, tax refunds or tax credits
(received by Borrower or any direct or indirect owner of Borrower on behalf of
the Property) and other payment and consideration of whatever form or nature
received by or paid to or for the account of or benefit of a landlord or any of
their agents or employees from any and all sources arising from or attributable
to a Property and its Improvements located thereon, including all receivables,
customer obligations, installment payment obligations and other obligations now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of any
such Property or rendering of services by Borrower, Manager or any of their
Affiliates, agents or employees and proceeds, if any, from business interruption
or other loss of income insurance.

 

Repurchase Facilities: collectively, (a) the Amended and Restated Master
Repurchase Agreement, dated as of April 28, 2011, by and between KBS GKK
Participation Holdings I, LLC and CF Branch Trust 2012-1, as
successor-in-interest to Goldman Sachs Mortgage Company, as amended and
assigned, and (b) the Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2011, by and between KBS GKK Participation Holdings II, LLC and
Midtown Acquisitions L.P., as successor-in-interest to Citigroup Financial
Products Inc., as amended and restated.

 

Reserve Account: that certain account to be established at the Deposit Bank
pursuant to the terms of Section 3.1.

 

Security Documents: collectively, (i) the Pledge, (ii) a notice of pledge to
each Non-BBD1 Owner, (iii) all Uniform Commercial Code financing statements
required by this Agreement to be filed with respect to the security interests in
personal property created pursuant to the Security Documents and (iv) all other
documents and agreements executed or delivered to Lender by Borrower in
connection with any of the foregoing documents.

 

Senior Borrowers: the borrowers under the Senior Loan.

 

Senior Lender or Senior Lenders: individually and collectively, each senior
lender listed on Schedule 6.

8

 

 

Senior Loan or Senior Loans: individually and collectively, the loans made
pursuant to the Senior Loan Agreements.

 

Senior Loan Agreement or Senior Loan Agreements: individually and collectively,
the loan agreements listed on Schedule 6.

 

Senior Loan Documents: each Senior Loan Agreement and the "Loan Documents" as
defined in each such Senior Loan Agreement.

 

Senior Note or Senior Notes: the promissory notes issued in connection with the
Senior Loans.

 

Servicer: a servicer selected by Lender to service the Loan.

 

Single Borrower Loan Portfolio Owners: First States Properties No. 36 LLC, First
States Properties No. 48, LLC, First States Investors No. 14, LLC, First States
Properties No. 27, LLC and First States Investors No. 104, L.P..

 

Sole Member: (a) for each Borrower other than KBS REIT Properties, LLC, KBS
Acquisition Sub, LLC, a Delaware limited liability company, and (b) for KBS REIT
Properties, LLC, KBS Limited Partnership.

 

SRP: Guarantor’s Amended and Restated Share Redemption Program, as in effect on
the date hereof and as filed with the SEC, as amended from time to time (subject
to Section 6(i) of the Guaranty).

 

State: the state in which the Property is located.

 

Stated Maturity Date: the earlier of (a) April 1, 2013 and (b) the date on which
a BBD1 Capital Event occurs; provided, however, the Stated Maturity Date shall
be the Extended Maturity Date, if extended pursuant to Section 2.6.

 

Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.

 

Taxes: all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, and license fees, now or
hereafter levied or assessed or imposed against all or part of the Property.

 

Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

 

Total Group Recourse Liabilities: means, at any time, the total Recourse
Liabilities of Guarantor and any Subsidiary thereof that owns, directly or
indirectly, an interest in Borrower.

9

 

 

Transfer: any of the following:

 

(a)the direct or indirect sale, conveyance, transfer, lease or assignment, or
the entry into any agreement to sell, convey, transfer, lease or assign, whether
by law or otherwise, of, on, in or affecting (i) all or part of the Property
(including any legal or beneficial direct or indirect interest therein),
(ii) all or any part of the Collateral, or (iii) any direct or indirect interest
in a Borrower Party (including any profit interest or rights to distributions of
cash); or      (b)any change of Control of a Borrower Party.

  

For purposes of this definition:

 

(a)a Transfer of an interest in a Borrower Party shall be deemed to include:

 

(i)if a Borrower Party or controlling shareholder of such Borrower Party is a
corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation's stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock in one or a series of transactions by which an
aggregate of more than 10% of such corporation's stock shall be vested in a
party or parties who are not now stockholders or any change in the control of
such corporation; and

 

(ii)if a Borrower Party or controlling shareholder of such Borrower Party is a
limited or general partnership, joint venture or limited liability company, the
change, removal, resignation or addition of a general partner, managing partner,
limited partner, joint venturer or member or the transfer of the partnership
interest of any general partner, managing partner or limited partner or the
transfer of the interest of any joint venturer or member, or the issuance of new
interests in any such Persons; and

 

(b)a change of Control of a Borrower Party shall be deemed to have occurred if:

 

(i)there is any change in the identity of any individual or entity or any group
of individuals or entities who have the right, by virtue of any partnership
agreement, articles of incorporation, by-laws, articles of organization,
operating agreement or any other agreement, with or without taking any formative
action, to cause such Borrower Party to take some action or to prevent, restrict
or impede such Borrower Party from taking some action which, in either case,
such Borrower Party could take or could refrain from taking were it not for the
rights of such individuals; or

 

(ii)the individual or entity or group of individuals or entities that Control
such Borrower Party as described in clause (i) immediately above ever cease to
own at least fifty percent (50%) of all equity interests (direct or indirect) in
such Borrower Party.

 

UCC: the Uniform Commercial Code as in effect in the State of Delaware.

10

 

 

Unencumbered Portfolio Owner: First States Investors 4100D, L.P., a Delaware
limited partnership, First States Investors 225, LLC, a Delaware limited
liability company, First States Investors 4000F, LLC, a Delaware limited
liability company, and First States Investors 5300, LLC, a Delaware limited
liability company.

 

US Bank Intermediate Entities: individually and collectively, the following
Persons: KBS REIT Acquisition XXX, LLC, KBS REIT Acquisition XXXIV, LLC, KBS
REIT Acquisition XXXVII, LLC, KBS REIT Acquisition XXXVIII, LLC, KBS REIT
Acquisition XXXIX, LLC, KBS REIT Acquisition XXXX, LLC.

 

US Bank Loan Portfolio Owners: individually and collectively, the following
subsidiaries of KBS REIT Properties, LLC: KBS City Gate Plaza, LLC, KBS Meridian
Tower, LLC, KBS North Creek, LLC, KBS University Park, LLC, KBS Woodfield
Preserve, LLC and KBS Millennium I, LLC.

 

US Bank Loan Properties: The Properties owned by the US Bank Loan Portfolio
Owners.

 

US Bank Senior Loan: a Senior Loan where the borrower thereunder is a US Bank
Loan Portfolio Owner.

 

US Bank Senior Loan Documents: the loan documents entered into in connection
with a US Bank Senior Loan.

 

Welfare Plan: an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

 

1.2 Principles of Construction. Unless otherwise specified, (i) all references
to sections and schedules are to those in this Agreement, (ii) the words
"hereof," "herein" and "hereunder" and words of similar import refer to this
Agreement as a whole and not to any particular provision, (iii) all definitions
are equally applicable to the singular and plural forms of the terms defined,
(iv) the word "including" means "including but not limited to," (v) accounting
terms not specifically defined herein shall be construed in accordance with GAAP
and (vi) all references to the Senior Loan Agreement, the Senior Note or any
other Senior Loan Document shall mean the Senior Loan Agreement, the Senior Note
or such other Senior Loan Document as in effect on the date hereof, as each of
the same may hereafter be amended, restated, replaced, supplemented or otherwise
modified, but only to the extent that Lender has consented to the foregoing
pursuant to Section 9.4 of this Agreement.

  

2.GENERAL LOAN TERMS

 

2.1 The Loan. The Lenders are making a loan (the "Loan") to Borrower on the date
hereof, in the original principal amount (the "Principal") of $38,963,987.34,
which shall mature on the Maturity Date. Each Lender shall, subject to Section
10.2, fund fifty percent (50%) of the Principal. Borrower acknowledges receipt
of the Loan, the proceeds of which shall be used solely to contribute capital to
certain Affiliates of Borrower, which Affiliates shall use such funds to
immediately repay all amounts outstanding under the Repurchase Facilities.
Borrower and its Affiliates shall cause the termination of the Repurchase
Facilities concurrently with the closing of the transaction contemplated by this
Agreement. No amount repaid in respect of the Loan may be reborrowed.

 

11

 

 

2.2 Interest; Monthly Payments.

 

2.2.1 Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including August 31, 2012. On October
1, 2012 and each Payment Date thereafter through and including the Maturity
Date, Borrower shall pay interest on the unpaid Principal which has accrued
through the last day of the Interest Period immediately preceding such Payment
Date. All accrued and unpaid interest shall be due and payable on the Maturity
Date. If the Loan is repaid on any date other than on a Payment Date (whether
prior to or after the Maturity Date), Borrower shall also pay interest that
would have accrued on such repaid Principal to but not including the next
Payment Date.

 



2.2.2 Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

 

2.2.3 Taxes. Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender's
income, and franchise taxes imposed on Lender by the law or regulation of any
Governmental Authority (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
in this Section 2.2.3 as "Applicable Taxes"). If Borrower shall be required by
law to deduct any Applicable Taxes from or in respect of any sum payable
hereunder to Lender, the following shall apply: (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.2.3), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
Payments pursuant to this Section 2.2.3 shall be made within ten days after the
date Lender makes written demand therefor.

  

2.3 Loan Repayment.

 

2.3.1 Repayment. Borrower shall repay the entire outstanding principal balance
of the Notes in full on the Maturity Date, together with interest thereon to
(but excluding) the date of repayment and any other amounts due and owing under
the Loan Documents. Except during the continuance of an Event of Default, all
proceeds of any repayment, including any prepayments of the Loan, shall be
applied by Lender as follows in the following order of priority: First, accrued
and unpaid interest at the Interest Rate; Second, to Principal; and Third, to
any other amounts then due and owing under the Loan Documents. During the
continuance of an Event of Default, all proceeds of repayment, including any
payment or recovery on the Collateral (or any portion thereof) (whether through
foreclosure or otherwise) shall, unless otherwise provided in the Loan
Documents, be applied in such order and in such manner as Lender shall elect in
Lender's discretion.

 

2.3.2 Mandatory Prepayments.

 

(a) The Loan is subject to mandatory prepayment as provided in Section 7.4.

 

(b) Borrower shall make the following mandatory prepayments:

 

(i) pay an amount equal to all Excess Collateral Proceeds to Lender, up to the
amount necessary to fully repay the Loan including all interest accrued to the
date of prepayment and any other sums then due and payable by Borrower to
Lender, immediately following the closing of the applicable transaction; and

12

 

 

(ii) pay an amount equal to all Excess Non-Collateral Proceeds to Lender, up to
the amount necessary to fully repay the Loan including all interest accrued to
the date of prepayment and any other sums then due and payable by Borrower to
Lender, immediately following the closing of the applicable transaction;
provided, however, the first $75,000,000 of Excess Non-Collateral Proceeds may
be retained and used by Guarantor and its Affiliates for working capital to
operate their respective businesses in the normal course or for any principal
payment under any loan where the amount of such repayment or prepayment is
mandatory under the loan documents associated with such loan (including upon
maturity thereof), other than (A) the payment to any Affiliate of Guarantor, or
any partner, member, shareholder or participant of any such Person, including,
without limitation, the payment of any dividend, distribution, fee, principal,
interest or leasing payment (except for payment of fees under the Advisory
Agreement or the AIP Reimbursement Agreement, which are expressly permitted to
the extent provided by Section 5.34), or (B) the optional repayment or optional
prepayment of any Indebtedness of Guarantor or any Affiliate thereof to any
third party (other than Lender). Notwithstanding anything to the contrary in the
Section 2.3.2(b)(ii), any Excess Non-Collateral Proceeds from the sale of any of
the properties listed on Schedule 10 may be used to repay all or a portion of
the CF Branch Mortgage Loan and any amounts applied to repay all or a portion of
such loan not be deemed to be funds retained and used by Guarantor and its
Affiliates for the purpose of the first sentence of Section 2.3.2(b)(ii).

 

(c) On October 1, 2012, and on each Payment Date thereafter, Borrower shall make
an amortization payment to Lender in an amount equal to $1,500,000.00 (the
“Monthly Amortization Amount”) until the Debt is repaid in full and the balance
of the Debt shall be repaid in full on the Maturity Date; provided, however, the
Monthly Amortization Amount shall be increased to $2,000,000 for the period of
the Term following a BBD1 Termination Event that is not due to a default by BBD1
Holdings, LLC, commencing on the Payment Date immediately following the
applicable BBD1 Termination Event.

 

(d) Within two (2) business days after a BBD1 Termination Event, Borrower shall
make an amortization payment to Lender in an amount equal to $6,000,000.00 and
Borrower authorizes Lender to apply all funds in the AFRT Cash Management
Account solely for the purpose of reducing the outstanding balance of the Debt.
Lender shall acknowledge that it received such funds from the AFRT Cash
Management Account promptly following receipt thereof.

 

2.3.3 Optional Prepayments. Provided no Event of Default has occurred and is
continuing, Borrower shall have the right to prepay all or any portion of the
Principal on any date provided that Borrower gives Lender at least five (5) days
prior written notice thereof including, without limitation, with the funds held
in the AFRT Cash Management Account. If any such prepayment is not made on a
Payment Date, Borrower shall also pay interest that would have accrued on such
prepaid Principal to but not including the next Payment Date.

 

2.4 Release of Collateral. Lender shall, upon the written request and at the
expense of Borrower, concurrently with the payment in full of the Debt in
accordance herewith, release the Liens of the Pledge and other Security
Documents if not theretofore released.

13

 

 

2.5 Payments and Computations.

 

2.5.1 Making of Payments. Each payment by Borrower shall be made in funds
immediately available to Lender by 2:00 p.m., New York City time, on the date
such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to Borrower. Whenever any such payment shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the first Business Day thereafter. All such payments shall be made
irrespective of, and without any deduction, set-off or counterclaim whatsoever
and are payable without relief from valuation and appraisement laws and with all
costs and charges incurred in the collection or enforcement thereof, including
attorneys' fees and court costs.

 

2.5.2 Computations. Interest payable under the Loan Documents shall be computed
on the basis of the actual number of days elapsed over a 360-day year.

 

2.5.3 Late Payment Charge. If any Principal, interest or other sum due under any
Loan Document is not paid by Borrower on the date on which it is due, Borrower
shall pay to Lender upon demand an amount equal to the lesser of 5% of such
unpaid sum (other than in connection with the payment of the entire principal
balance of the Loan) or the maximum amount permitted by applicable law (the
"Late Payment Charge"), in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment. Such amount shall be secured by the
Loan Documents.

 

2.5.4 Lender Payments. All amounts tendered by the Borrower or Guarantor to the
Lenders, or otherwise made available for payment on or with respect to or in
connection with the Loan or the Guaranty (including all amounts payable during
an Event of Default), shall be tendered fifty percent (50%) to each of Gramercy
Lender and Co-Lender on a pari passu basis.

 

2.6 Extended Term. If a BBD1 Termination Event occurs prior to April 1, 2013,
then provided (a) no Event of Default shall have occurred and be continuing and
(b) such termination is not due to a default by KBS Acquisition Sub-Owner 2, LLC
of its obligations to sell the Interests (as defined in the BBD1 Purchase
Agreement) to BBD1 Holdings, LLC, pursuant to the BBD1 Purchase Agreement, the
Stated Maturity Date shall thereupon be automatically deemed to be the Extended
Maturity Date.

 

2.7 Loan Fee. On the date of this Agreement, Borrower shall pay to Lenders an
aggregate fee of one percent (1%) of the original Principal amount (the “Loan
Fee”), fifty percent (50%) of which Loan Fee shall be paid directly to each
Lender. If the transaction contemplated by the BBD1 Purchase Agreement is
consummated within ninety (90) days after the date of this Agreement (or at such
later date if the closing date under the BBD1 Purchase Agreement is extended by
BBD1 Holdings, LLC), the aggregate amount of Debt Borrower shall be required to
repay to Lenders in satisfaction of its obligations under this Agreement shall
be reduced by an amount equal to the Loan Fee.

 

3.CASH COLLATERAL AND RESERVES

 

3.1 Reserves.

 

(a) Except to the extent otherwise required pursuant to the Senior Loan
Documents, Borrowers will have no obligation to establish any reserves in
connection with the Loan or for the benefit of any of the Properties unless and
until a BBD1 Termination Event occurs, at which time Borrower must, within 30
days after the BBD1 Termination Event, begin providing for (i) monthly reserves
for real estate taxes and insurance premiums in respect of the Property, and
(ii) reserves for capital expenditures, tenant improvements and leasing
commissions or other leasing reserves, required repairs or environmental
escrows, in each case, in amounts reasonably acceptable to Lender to the extent
not otherwise required by each Senior Lender (the “Reserve Amounts”); provided,
however, that maximum amount of reserves that may be required to be on deposit
from time to time shall not exceed $1,000,000 in the aggregate.

14

 

 

(b) If Reserve Amounts are required in accordance with this Section 3.1 (i)
Borrower shall cooperate with Lender in immediately establishing the Reserve
Account, (ii) Borrower shall enter into a Reserve Account Agreement with Lender
and Deposit Bank, on terms consistent with this Section 3.1, (iii) Borrower
shall execute such documents as may be necessary to create a valid and perfected
security interest in the Reserve Account and Subaccounts in favor of Lender and
(iv) the Reserve Funds shall be deposited on each Payment Date, as applicable,
into a Reserve Account and applied and disbursed in accordance with this
Agreement and the Reserve Account Agreement. The Reserve Account and all
subaccounts established by Lender therein (which may be ledger or book entry
accounts and not actual accounts) shall at all times be Eligible Accounts (such
subaccounts are referred to herein as "Subaccounts"). The Reserve Account and
any Subaccount will be under the sole control and dominion of Lender, and
Borrower shall have no right of withdrawal therefrom. Borrower shall pay for all
expenses of opening and maintaining all of the above accounts.

 

3.2 Grant of Security Interest; Application of Funds.

 

(a) As security for payment of the Debt and the performance by Borrower of all
other terms, conditions and provisions of the Loan Documents, KBS Beneficiary,
hereby pledges and assigns to Lender, and grants to Lender a security interest
in, all of KBS Beneficiary’s right, title and interest in and to all payments to
or monies held in the AFRT Cash Management Account.

 

(b) Neither KBS Beneficiary nor any Borrower may, without obtaining the prior
written consent of Lender, pledge, assign or grant any security interest in the
AFRT Cash Management Account, or permit any Lien to attach thereto, or any levy
to be made thereon, or any UCC Financing Statements to be filed with respect
thereto, except those naming Lender as the secured party, to be filed with
respect thereto.

 

(c) This Agreement is, among other things, intended by the parties to be a
security agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in the AFRT Cash
Management Account in any order and in any manner as Lender shall elect in
Lender's discretion, to the payment of the Debt, without seeking the appointment
of a receiver and without adversely affecting the rights of Lender to foreclose
the Lien of the Security Documents or exercise its other rights under the Loan
Documents. Borrower may apply the sums in the AFRT Cash Management Account at
any time during the Term of the Loan to pay down the balance of the Debt.

 

(d) Contemporaneously with the execution of this Agreement, KBS Beneficiary
shall execute a Pledge and Control Account Agreement with respect to the AFRT
Cash Management Account.

 

(e) All interest that accrues on the funds in the AFRT Cash Management Account
shall accrue for the benefit of KBS Beneficiary and shall be taxable to KBS
Beneficiary and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued.

 

(f) Upon repayment in full of the Debt, all remaining funds in the AFRT Cash
Management Account, if any, shall be promptly disbursed to KBS Beneficiary.
Borrower and KBS Beneficiary, an Affiliate of Borrower, acknowledge and agree
that KBS Beneficiary shall directly and indirectly benefit from the Loan being
made by Lender pursuant to this Agreement.

15

 

 

(g) The terms of this Section 3.2 shall apply to Borrower, the Reserve Account
and the Subaccounts on and after the date Reserve Amounts are required to be
funded in accordance with Section 3.1, and each Borrower shall thereupon execute
such documentation as Lender may reasonably require to give effect to the
provisions of this Section 3.2.

 

3.3 Cash Flow Allocation.

 

(a) Upon the Maturity Date, if Borrower fails to timely repay the Debt in full,
all amounts deposited into the Collateral Accounts shall be applied in the
following order of priority: (i) first, to pay the fees charged by the Deposit
Bank in accordance with any cash management account established in accordance
with Section 3.2; (ii) second, to Lender to pay the interest and Principal due
on such Payment Date (plus, if applicable, interest at the Default Rate and all
other amounts, other than those described under other clauses of this
Section 3.4, then due to Lender under the Loan Documents); and (iii) lastly,
payments to KBS Beneficiary of any excess amounts.

 

(b) Notwithstanding anything to the contrary contained in this Section 3.2,
after the occurrence of a Default or an Event of Default, Lender may apply all
amounts deposited into the Collateral Accounts to the Debt in such order and in
such manner as Lender shall elect in Lender's sole and absolute discretion.
Lender's right to so apply such funds shall be in addition to all other rights
and remedies provided to Lender under the Loan Documents.

 

(c) The failure of Borrower to make all of the payments required under this
Section 3 shall constitute an Event of Default under this Agreement; provided,
however, if adequate funds are available in the Collateral Account for such
payments, the failure by the Deposit Bank to allocate such funds as required
herein shall not constitute an Event of Default.

 

4.REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 1 with reference to a specific
Section of this Article 4:

 

4.1 Organization; Special Purpose. Each Borrower Party has been duly organized
and is validly existing and in good standing under the laws of the state of its
formation, with requisite power and authority, and all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to own its properties
and to transact the business in which it is now engaged. Each Borrower Party is
duly qualified to do business and is in good standing in each jurisdiction where
it is required to be so qualified in connection with its properties, business
and operations.

 

4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents. The
Loan Documents have been duly executed and delivered by Borrower and constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and general
principles of equity. The Loan Documents are not subject to, and Borrower has
not asserted, any right of rescission, set-off, counterclaim or defense,
including the defense of usury. No exercise of any of the terms of the Loan
Documents, or any right thereunder, will render any Loan Document unenforceable.

16

 

 

4.3 No Conflicts. The execution, delivery and performance of the Loan Documents
by Borrower and the transactions contemplated hereby will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property of any Borrower Party pursuant
to the terms of, any agreement or instrument to which any such Person is a party
or by which its property is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over any such Person or any of
their respective properties. The applicable Owner's rights under the Licenses
and the Management Agreement will not be adversely affected by the execution and
delivery of the Loan Documents, Borrower's performance thereunder, or the
exercise of any remedies by Lender. Any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of the Loan Documents has
been obtained and is in full force and effect.

 

4.4 Litigation. To Borrower’s knowledge, there are no, actions, suits or other
proceedings at law or in equity by or before any Governmental Authority now
pending or threatened against or affecting any Borrower Party, any Manager that
is an Affiliate of Borrower, or any property within the Property, which, if
adversely determined, may materially and adversely affect the condition
(financial or otherwise) or business of any such Person or the condition or
ownership of any property within the Property or the Collateral.

 

4.5 Agreements. No Borrower Party is a party to any agreement or instrument or
subject to any restriction which might materially adversely affect a Borrower
Party or the Property, or, to Borrower’s knowledge, such Persons’ business,
properties, operations or condition, financial or otherwise. No Borrower Party
is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Permitted Encumbrance or any other agreement or instrument to which it is a
party or by which it, the Collateral or any property in the Property is bound.

 

4.6 Title. To Borrower’s knowledge, each Owner has good, marketable and
indefeasible title in fee to its applicable Property, and good title to the
balance of the property located thereon, free and clear of all Liens except the
Permitted Encumbrances. To Borrower’s knowledge, all transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable Legal Requirements in
connection with the transfer of the Property to Borrower or an Owner, as
applicable, have been paid. The Pledge, together with any UCC Financing
Statements required to be filed in connection therewith, will create a valid,
perfected first priority lien on the Pledgors’ (as defined in the Pledge and
Security Agreement) interest in the Pledged Collateral, all in accordance with
the terms thereof. The Permitted Encumbrances do not materially adversely affect
the value, operation or use of the Property, or Borrower's ability to repay the
Loan. There are no outstanding options to purchase, rights of first refusal or
other similar rights affecting all or any portion of the Property, other than
pursuant to the BBD1 Purchase Agreement and the purchase option in favor of BANK
OF AMERICA, N.A., pursuant to that certain Amended and Restated Master Lease
Agreement dated as of January 1, 2005, between FIRST STATES INVESTORS 5000A,
LLC, as Landlord, and BANK OF AMERICA, N.A., as Tenant, as amended by that
certain First Amendment to Amended and Restated Master Lease Agreement dated as
of January 1, 2005, as further amended by that certain Side Letter Agreement
dated June 13,2006, and as further amended by that certain First Amendment to
Amended and Restated Master Lease Agreement dated as of January 1, 2007.

 

4.7 No Bankruptcy Filing. No Borrower Party is contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency law or
the liquidation of all or a major portion of its property (a "Bankruptcy
Proceeding"), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against any such Person. In addition, no Borrower
Party nor any principal nor Affiliate thereof has been a party to, or the
subject of a Bankruptcy Proceeding for the past ten years, provided such
representation shall be limited to Borrower’s knowledge to the extent any such
Person was acquired from an Affiliate of Lender.

17

 

 

4.8 Full and Accurate Disclosure. There is no material fact presently known to
Borrower that has not been disclosed to Lender which adversely affects, or, as
far as Borrower can foresee, might adversely affect, any property within the
Property, the Pledged Collateral or the business, operations or condition
(financial or otherwise) of Borrower or any Borrower Party. All financial data
that has been delivered to Lender, including any statements of cash flow and
income and operating expense, in respect of each Borrower Party, the Collateral
and the Property (i) are true, complete and correct in all material respects,
(ii) accurately represent the financial condition of Borrower, each Owner and
the Property as of the date of such reports, and (iii) to the extent prepared by
an independent certified public accounting firm, have been prepared in
accordance with GAAP consistently applied throughout the periods covered, except
as disclosed therein. To Borrower’s knowledge, no Borrower Party has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments, unrealized or anticipated losses from any unfavorable commitments
or any liabilities or obligations not expressly permitted by this Agreement and
the Senior Loan Documents, as applicable. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of any Borrower Party nor any Property from
that set forth in said financial statements. The parties hereto agree that this
Section 4.8 shall not apply to any Property currently managed by any Affiliate
of Lender.

 

4.9 Tax Filings. To the extent required, and to Borrower’s knowledge, each
Borrower Party has filed (or have obtained effective extensions for filing) all
federal, state and local tax returns required to be filed and have paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by such Persons. To Borrower’s knowledge, each
Borrower Party’s tax returns (if any) properly reflect the income and taxes of
each such Borrower Party for the periods covered thereby, subject only to
reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.

 

4.10 No Plan Assets. As of the date hereof and throughout the Term (i) no
Borrower Party is or will be an "employee benefit plan," as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (ii) none of the assets of a
Borrower Party constitutes or will constitute "plan assets" of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101, (iii) no Borrower
Party is or will be a "governmental plan" within the meaning of Section 3(32) of
ERISA, and (iv) transactions by or with a Borrower Party are not and will not be
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans. As of the date hereof, neither Borrower,
nor any member of a "controlled group of corporations" (within the meaning of
Section 414 of the Code) maintains, sponsors or contributes to a "defined
benefit plan" (within the meaning of Section 3(35) of ERISA) or a "multiemployer
pension plan" (within the meaning of Section 3(37)(A) of ERISA).

 

4.11 Compliance. To Borrower’s knowledge, each Borrower Party and each Property
and the use thereof comply in all material respects with all applicable Legal
Requirements (including with respect to parking and applicable zoning and land
use laws, regulations and ordinances). No Borrower Party is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of a Borrower Party. All
certifications, permits, licenses and approvals, including certificates of
completion and occupancy permits required for the legal use, occupancy and
operation of the Property (collectively, the "Licenses"), have been obtained and
are, to Borrower’s knowledge, in full force and effect. To Borrower’s knowledge,
the use being made of each Property is in conformity with the certificate of
occupancy issued for such property and all other restrictions, covenants and
conditions affecting such property.

 

4.12 Intentionally omitted.

18

 

 

4.13 Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document. No
Borrower is (i) an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended; (ii) a "holding company" or a "subsidiary company" of a "holding
company" or an "affiliate" of either a "holding company" or a "subsidiary
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (iii) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

 

4.14 Intentionally omitted

  

4.15 Physical Condition . To Borrower’s knowledge, no Borrower Party, as
applicable, has received notice from any insurance company or bonding company of
any defect or inadequacy in a Property, or any part thereof, which would
adversely affect its insurability or cause the imposition of extraordinary
premiums or charges thereon or any termination of any policy of insurance or
bond. To Borrower’s knowledge, no portion of any Property is located in an area
as identified by the Federal Emergency Management Agency as an area having
special flood hazards. To Borrower’s knowledge, the Improvements on each
Property have suffered no material casualty or damage which has not been fully
repaired and the cost thereof fully paid.

  

4.16 Intentionally omitted.

 

4.17 Fraudulent Transfer. No Borrower Party has entered into the Loan or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor,
and each Borrower Party has received reasonably equivalent value in exchange for
its obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrowers’ assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrowers’ total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrowers’ assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

 

4.18 Ownership of Borrower and Owner. Each Borrower is the owner, either
directly or indirectly, as applicable, of 100% of the issued and outstanding
ownership interests in the applicable Owner, as set forth in the organizational
chart attached hereto as Schedule 3, free and clear of all Liens and
encumbrances. No other ownership interests in an Owner have been issued and no
Liens have been granted therein (other than to Lender). All of the ownership
interests in each Owner have been duly and validly issued, have been fully paid
for and are non-assessable. There are no options or rights to acquire any
ownership interests in any Owner. The sole member of each Borrower other than
KBS REIT Properties, LLC is KBS Acquisition Sub, LLC. The sole member of KBS
REIT Properties, LLC, is KBS Limited Partnership. No Borrower has an obligation
to any Person to purchase, repurchase or issue any ownership interest in it. The
organizational chart attached hereto as Schedule 3 is complete and accurate and
illustrates all Persons who have a direct or indirect ownership interest in
Borrower and each Owner.

 

4.19 Intentionally omitted.

19

 

 

4.20 Management Agreement. To Borrower’s knowledge, each Management Agreement is
in full force and effect. There is no default, breach or violation existing
under any Management Agreement, and to Borrower’s knowledge, no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation thereunder, by either party thereto. There are no accrued or deferred
fees payable or that would become payable upon the satisfaction of a certain
condition, occurrence of a given event or with the passage of time, pursuant to
any Management Agreement, the AIP Reimbursement Agreement or the Advisory
Agreement.

 

4.21 Hazardous Substances. To Borrower’s knowledge, and except as otherwise
disclosed in writing to Lender: (i) no Non-BBD1 Property is in violation of any
Legal Requirement pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, any state super-lien and environmental clean-up statutes (including
with respect to Toxic Mold), any local law requiring related permits and
licenses and all amendments to and regulations in respect of the foregoing laws
(collectively, "Environmental Laws"); (ii) no Non-BBD1 Property is subject to
any private or governmental Lien or judicial or administrative notice or action
or inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, toxic mold or fungus of a type that may pose a risk to human health
or the environment or would negatively impact the value of a Property ("Toxic
Mold") or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, "Hazardous Substances"); (iii) no
Hazardous Substances are or have been (including the period prior to the Owners’
acquisition of each Non-BBD1 Property, as applicable), discharged, generated,
treated, disposed of or stored on, incorporated in, or removed or transported
from the Non-BBD1 Property other than in compliance with all Environmental Laws;
(iv) no Hazardous Substances are present in, on or under any nearby real
property which could migrate to or otherwise affect a Non-BBD1 Property; (v) no
Toxic Mold is on or about any Non-BBD1 Property that requires remediation;
(vi) no underground storage tanks exist on any Non-BBD1 Property and such
property has never been used as a landfill; and (vii) there have been no
environmental investigations, studies, audits, reviews or other analyses in the
possession of any Borrower Party that have not been provided to Lender. Borrower
has not received notice from any governmental agency or body advising Borrower
that a BBD1 Property is not in compliance with any Environmental Laws.

 

4.22 Name; Principal Place of Business. No Borrower Party uses and will not use
any trade name and has not done and will not do business under any name other
than its actual name set forth herein or in the Senior Loan Documents, as
applicable. The principal place of business of each Borrower and each Owner is
the primary address for notices as set forth in Section 6.1, and no Borrower nor
Owner has any other place of business.

 

4.23 Other Debt. There is no Indebtedness, whether secured or unsecured, with
respect to any Borrower, Owner, Property, KBS Acquisition Sub, LLC, KBS
Acquisition Sub-Owner 2, LLC or any US Bank Intermediate Entity, other than
Permitted Encumbrances, the Senior Loan and Permitted Indebtedness.

 

4.24 Pledged Collateral.

 

(a) Each Borrower, KBS Beneficiary and the Sole Member, as applicable, is the
sole beneficial owner of the applicable Pledged Collateral, and no Lien exists
or will exist (except the Permitted Encumbrances) upon the Pledged Collateral at
any time (and no right or option to acquire the same exists in favor of any
other Person).

20

 

 

(b) The Pledged Collateral is not and will not be subject to any contractual
restriction upon the transfer thereof (except for any such restriction contained
in the Pledge).

 

(c) The chief place of business of each Borrower and the office where each
Borrower keeps its records concerning the Pledged Collateral will be located at
all times at the address specified as Borrower's address in Section 6.1.

 

(d) There is no certificate or instrument evidencing or representing any of the
Pledged Collateral.

 

(e) The Security Documents create a valid security interest in the Pledged
Collateral, securing the payment of the Debt, and upon the filing in the
appropriate filing offices of the financing statements to be executed and
delivered pursuant to this Agreement, such security interests will be perfected,
first priority security interests, and all filings and other actions necessary
to perfect such security interests will have been duly taken. Upon the exercise
of its rights and remedies under the Pledge, Lender will succeed to all of the
rights, titles and interest of each Borrower in its applicable Owner without the
consent of any other Person and will, without the consent of any other Person,
be admitted as the sole member in each Owner.

 

4.25 Senior Loan. True and complete copies of all Senior Loan Documents have
been provided to Lender. Each Senior Loan has been fully funded in the amount
set forth on Schedule 6. The outstanding principal balance of each Senior Loan,
as of July 31, 2012, is set forth on Schedule 6. No monetary default has
occurred under the Senior Loan Documents that remains uncured or unwaived. To
Borrower’s knowledge, no non-monetary default, breach, violation or event of
default has occurred under the BBD1 Senior Loan Documents or US Bank Senior Loan
Documents that remains uncured or unwaived and no circumstance, event or
condition has occurred or exists which, with the giving of notice and/or the
expiration of the applicable period would constitute an Event of Default under
the Senior Loan Documents.

 

4.26 Current Amounts.

 

(a) The total amount required to prepay the Repurchase Facilities in full,
including the payment of the repurchase price, principal, interest and fees, is
$38,980,245.08.

 

(b) The Current Recourse Liability Amount, is not greater than $122,588,300. A
true and complete description of the Current Recourse Liability Amount, setting
forth each obligor and the corresponding borrower, lender, amount of Recourse
Liability and aggregate amount of Indebtedness, is set forth on Schedule 1.

 

(c) On the date hereof, the available balance in the AFRT Cash Management
Account is not less than $6,000,000.

 

4.27 Affiliate Transactions. A true and complete description of all agreements
or arrangements between each Borrower Party and an Affiliate thereof or any
member thereof, is set forth on Schedule 1. No Affiliate of any Borrower Party
is the property manager at any Property.

21

 

 

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender, and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 shall survive in perpetuity. To the extent
any representations and warranties relate specifically to any Property or the
Collateral acquired directly or indirectly from an Affiliate of Gramercy Lender,
such representations and warranties shall be made to the best of Borrower’s
actual knowledge with respect to the period prior to which Guarantor acquired
indirect ownership thereof.

 

If any representation or warranty in this Article 4 that is made with respect to
a Property (other than a US Bank Loan Property) shall be untrue (other than with
respect to the representations and warranties in Sections 4.1, 4.2, 4.3, 4.5,
4.18, 4.22, 4.23, 4.24, 4.25, 4.26 and 4.27), Lender shall be deemed to have
waived its rights with respect thereto and such breach shall be deemed
immediately cured, solely to the extent Lender or any Affiliate of Lender had
Actual Lender Knowledge of the fact, matter or circumstance that caused the
representation or warranty to be untrue.

 

5.COVENANTS

 

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

 

5.1 Existence. Each of Borrower and Sole Member shall (and Borrower shall cause
each Owner to) (i) do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, and franchises,
(ii) continue to engage in the business presently conducted by it, (iii) obtain
and maintain all Licenses, and (iv) qualify to do business and remain in good
standing under the laws of each jurisdiction, in each case as and to the extent
required for the ownership, maintenance, management and operation of the
Property.

 

5.2 Taxes and Other Charges. Each Borrower shall (or shall cause the applicable
Owner to) pay all Taxes and Other Charges as the same become due and payable,
and deliver to Lender, upon Lender’s request, receipts for payment or other
evidence satisfactory to Lender that the Taxes and Other Charges have been so
paid no later than the date they would be delinquent if not paid (provided,
however, that a Borrower need not pay (or cause the applicable Owner to pay)
such Taxes nor furnish (nor cause Owner to furnish) such receipts for payment of
Taxes paid by Senior Lender pursuant to the Senior Loan Documents). Each
Borrower shall promptly pay (or cause the applicable Owner to pay) for all
franchise fees, income taxes and other impositions and taxes imposed by
Governmental Authorities on Owner or Borrower. Each Borrower shall not suffer
and shall promptly cause to be paid and discharged any Lien (except for
Permitted Encumbrances) against the Property, and shall promptly pay (or cause
the applicable Owner to pay) for all utility services provided to the Property.
After prior notice to Lender, each Borrower may cause the applicable Owner, at
Owner's expense, without paying such Taxes or Other Charges, to contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application of any Taxes or Other
Charges, provided that (i) no Default or Event of Default has occurred and is
continuing, (ii) such proceeding shall suspend the collection of the Taxes or
such Other Charges, (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower or Owner is subject, including the Senior Loan Documents, and shall not
constitute a default thereunder, (iv) no part of or interest in the Property
will be in danger of being sold, forfeited, terminated, canceled or lost,
(v) Borrower or Owner shall have furnished such security as may be required in
the proceeding, or as may be requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon,
which shall not be less than 125% of the Taxes and Other Charges being contested
(provided, however, that no such security will be required if Owner has provided
adequate security for the same to Senior Lender in accordance with the Senior
Loan Documents), and (vi) Borrower shall promptly upon final determination
thereof pay (or cause Owner to pay) the amount of such Taxes or Other Charges,
together with all costs, interest and penalties. Lender may pay over any such
security or part thereof held by Lender to the claimant entitled thereto at any
time when, in the judgment of Lender, the entitlement of such claimant is
established.

22

 

 

5.3 Access to Property. The Borrowers shall permit (or cause the applicable
Owners to permit) agents, representatives, consultants and employees of Lender
to inspect the Property or any part thereof at reasonable hours upon reasonable
advance notice.

 

5.4 Repairs; Maintenance and Compliance; Alterations. From and after the date
hereof, each Borrower shall cause the Owners, as applicable, to maintain,
preserve and protect any franchises and trade names related to the Properties,
and each Borrower shall use commercially reasonable efforts to cause each
Property to be maintained in a good and safe condition and repair and shall not
(and shall not permit any Owner to) remove, demolish or alter the Improvements
or Equipment (except for normal replacement of Equipment with Equipment of
equivalent value and functionality). Each Borrower shall promptly comply with
all Legal Requirements and immediately cure (or cause the applicable Owner to
cure) properly any violation of a Legal Requirement. Each Borrower shall notify
Lender in writing within one Business Day after Borrower first receives notice
of any such non-compliance. Each Borrower shall (or shall cause the applicable
Owner to) promptly repair, replace or rebuild any part of a Property that
becomes damaged, worn or dilapidated and shall (or shall cause the applicable
Owner to) complete and pay for any Improvements at any time in the process of
construction or repair.

 

5.5 Performance of Other Agreements. Borrower shall observe and perform and
cause each Borrower Party to observe and perform each and every term required to
be observed or performed by it pursuant to the terms of any agreement or
instrument affecting or pertaining to the Collateral or the Property, including
the Loan Documents.

 

5.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
value of the Collateral or the rights of Lender under any Loan Document.

 

5.7 Further Assurances. Borrower shall, at Borrower's sole cost and expense,
(i) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Collateral and/or for the better and
more effective carrying out of the intents and purposes of the Loan Documents,
as Lender may reasonably require from time to time; and (ii) upon Lender's
request therefor given from time to time after the occurrence of any Default or
Event of Default pay for reports of UCC, federal tax lien, state tax lien,
judgment and pending litigation searches with respect to Borrower and Sole
Member, such search to be conducted by search firms reasonably designated by
Lender in each of the locations reasonably designated by Lender.

 

5.8 Environmental Matters.

 

5.8.1 Hazardous Substances. So long as each Owner is in possession of the
Property, Borrower shall (or shall cause the applicable Owner to) (i) keep the
Property free from Hazardous Substances and in compliance with all Environmental
Laws; provided that any Hazardous Substance present on a Property prior to the
indirect ownership of Guarantor, will not be deemed to be a breach of this
Section 5.8.1, (ii) promptly notify Lender if Borrower shall become aware that
(A) any Hazardous Substance is on or near the Property, (B) the Property is in
violation of any Environmental Laws or (C) any condition on or near the Property
shall pose a threat to the health, safety or welfare of humans and (iii) remove
such Hazardous Substances and/or cure such violations and/or remove such
threats, as applicable, as required by law (or as shall be required by Lender in
the case of removal which is not required by law, but in response to the opinion
of a licensed hydrogeologist, licensed environmental engineer or other qualified
environmental consulting firm engaged by Lender ("Lender's Consultant")),
promptly after Borrower becomes aware of same, at Borrower's sole expense.
Nothing herein shall prevent Borrower from recovering such expenses from any
other party that may be liable for such removal or cure.

23

 

 

5.8.2 Environmental Monitoring.

 

(a) Borrower shall give prompt written notice to Lender of (i) any proceeding or
inquiry by any party (including any Governmental Authority) with respect to the
presence of any Hazardous Substance on, under, from or about the Property,
(ii) all claims made or threatened by any third party (including any
Governmental Authority) against Borrower, Owner or the Property or any party
occupying the Property relating to any loss or injury resulting from any
Hazardous Substance, and (iii) Borrower's or Owner's discovery of any occurrence
or condition on any real property adjoining or in the vicinity of the Property
that could cause the Property to be subject to any investigation or cleanup
pursuant to any Environmental Law. Upon becoming aware of the presence of mold
or fungus at the Property, Borrower shall (and shall cause Owner to)
(i) undertake an investigation to identify the source(s) of such mold or fungus
and shall develop and implement an appropriate remediation plan to eliminate the
presence of any Toxic Mold, (ii) perform or cause to be performed all acts
reasonably necessary for the remediation of any Toxic Mold (including taking any
action necessary to clean and disinfect any portions of the Property affected by
Toxic Mold, including providing any necessary moisture control systems at the
Property), and (iii) provide evidence reasonably satisfactory to Lender of the
foregoing. Borrower shall permit (and shall cause Owner to permit) Lender to
join and participate in, as a party if it so elects, any legal or administrative
proceedings or other actions initiated with respect to the Property in
connection with any Environmental Law or Hazardous Substance, and Borrower shall
pay all reasonable attorneys' fees and disbursements incurred by Lender in
connection therewith.

 

(b) Upon Lender's reasonable request, at any time and from time to time,
Borrower shall (or shall cause Owner to) provide an inspection or audit of the
Property prepared by a licensed hydrogeologist, licensed environmental engineer
or qualified environmental consulting firm approved by Lender assessing the
presence or absence of Hazardous Substances on, in or near the Property, and if
Lender in its good faith judgment determines that reasonable cause exists for
the performance of such environmental inspection or audit, then the cost and
expense of such audit or inspection shall be paid by Borrower. Such inspections
and audit may include soil borings and ground water monitoring. If Borrower
fails to provide any such inspection or audit within 30 days after such request,
Lender may order same, and Borrower hereby grants to Lender and its employees
and agents access to the Property and a license to undertake such inspection or
audit.

24

 

 

(c) If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Owner, or presently exists or
is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender and with respect to any Toxic Mold, Borrower shall (or shall cause Owner
to) take all action necessary to clean and disinfect any portions of the
Improvements affected by Toxic Mold in or about the Improvements, including
providing any necessary moisture control systems at the Property. If any
investigation, site monitoring, containment, cleanup, removal, restoration or
other work of any kind is reasonably necessary under an applicable Environmental
Law ("Remedial Work"), Borrower shall commence (or shall cause Owner to
commence) all such Remedial Work within 30 days after written demand by Lender
and thereafter diligently prosecute to completion all such Remedial Work within
such period of time as may be required under applicable law). All Remedial Work
shall be performed by licensed contractors approved in advance by Lender and
under the supervision of a consulting engineer approved by Lender. All costs of
such Remedial Work shall be paid by Borrower or Owner, including Lender's
reasonable attorneys' fees and disbursements incurred in connection with the
monitoring or review of such Remedial Work. If Borrower does not (or does not
cause Owner to) timely commence and diligently prosecute to completion the
Remedial Work, Lender may (but shall not be obligated to) cause such Remedial
Work to be performed at Borrower's expense. Notwithstanding the foregoing,
Borrower shall not be required to commence (or cause Owner to commence) such
Remedial Work within the above specified time period: (x) if prevented from
doing so by any Governmental Authority, (y) if commencing such Remedial Work
within such time period would result in Borrower or Owner or such Remedial Work
violating any Environmental Law, or (z) if Borrower or Owner, at its expense and
after prior written notice to Lender, is contesting by appropriate legal,
administrative or other proceedings, conducted in good faith and with due
diligence, the need to perform Remedial Work. Borrower or Owner shall have the
right to contest the need to perform such Remedial Work, provided that,
(1) Borrower is permitted by the applicable Environmental Laws to delay
performance of the Remedial Work pending such proceedings, (2) neither the
Property nor any part thereof or interest therein will be sold, forfeited or
lost if Borrower fails to promptly perform the Remedial Work being contested,
and if Borrower fails to prevail in contest, Borrower would thereafter have the
opportunity to perform such Remedial Work, (3) Lender would not, by virtue of
such permitted contest, be exposed to any risk of any civil liability for which
Borrower has not furnished additional security as provided in clause (4) below,
or to any risk of criminal liability, and neither the Property nor any interest
therein would be subject to the imposition of any Lien for which Borrower has
not furnished additional security as provided in clause (4) below, as a result
of the failure to perform such Remedial Work and (4) Borrower shall have
furnished to Lender additional security in respect of the Remedial Work being
contested and the loss or damage that may result from Borrower's failure to
prevail in such contest in such amount as may be reasonably requested by Lender
but in no event less than one hundred twenty-five percent (125%) of the cost of
such Remedial Work as estimated by Lender or Lender's Consultant and any loss or
damage that may result from Borrower's failure to prevail in such contest
(provided, however, that no such security will be required if Owner has provided
adequate security for the same to Senior Lender in accordance with the Senior
Loan Documents).

 

(d) Borrower shall not install or permit to be installed on the Property any
underground storage tank.

 

5.8.3 O&M Program. In the event any environmental report delivered to Lender in
connection with the Loan recommends the development of or continued compliance
with an operation and maintenance program for the Property (including, without
limitation, with respect to the presence of asbestos and/or lead-based paint)
("O & M Program"), Borrower shall (or shall cause Owner to) develop (or continue
to comply with, as the case may be) such O & M Program and shall, during the
term of the Loan, including any extension or renewal thereof, comply in all
material respects with the terms and conditions of the O & M Program.

 

5.9 Title to the Pledged Collateral. Borrower will, and will cause each Borrower
Party, as applicable, to warrant and defend the title to the Collateral and each
Property, and the validity and priority of all Liens granted or otherwise given
to Lender under the Loan Documents, subject only to Permitted Encumbrances,
against the claims of all Persons.

 

5.10 Leases.

 

5.10.1 Generally. Upon request, Borrower shall furnish (or shall cause Owner to
furnish) Lender with executed copies of all Leases then in effect. All renewals
of Leases and all proposed leases shall provide for rental rates and terms
comparable to existing local market rates and shall be arm's length transactions
with bona fide, independent third-party tenants.

25

 

 

5.10.2 New Leases. Unless an Event of Default is continuing, renewals,
amendments and modifications of existing Leases and proposed leases, shall not
be subject to the prior approval of Lender provided (i) the proposed lease shall
be written substantially in accordance with the standard form of Lease
customarily used by the Owners in connection with the operation of the
Properties, subject to carve-outs or revisions that are reasonable and customary
in the market where the Property in question is located; and (ii) the Lease as
amended or modified or the renewal Lease or series of leases or proposed lease
or series of leases: (a) shall provide for net effective rental rates comparable
to existing local market rates, (b) shall have an initial term (together with
all renewal options) of not less than one year or greater than ten years,
(c) shall not contain any option to purchase, any right of first refusal to
purchase, or any other provision which might adversely affect the rights of
Lender under the Loan Documents in any material respect and (d) shall not
contain any option to purchase, any right of first refusal to purchase, any
right to terminate (except in the event of the destruction or condemnation of
substantially all of the Property), or any other provision which might adversely
affect the rights of Lender under the Loan Documents in any material respect.
Borrower shall deliver (or cause Owner to deliver) to Lender copies of all
Leases that are entered into pursuant to the preceding sentence together with
Borrower's certification that it has satisfied all of the conditions of the
preceding sentence within ten days after the execution of the Lease.

 

5.10.3 Additional Covenants with respect to Leases. Borrower shall cause each
Owner to (i) observe and perform the material obligations imposed upon the
lessor under the Leases and shall not do or permit anything to impair the value
of the Leases as security for the Debt; (ii) promptly send copies to Lender of
all notices of default that Owner shall send or receive under any Lease;
(iii) enforce, in accordance with commercially reasonable practices for
properties similar to the Property, the terms, covenants and conditions in the
Leases to be observed or performed by the lessees, short of termination thereof;
(iv) not collect any of the Rents more than one month in advance (other than
security deposits); (v) not execute any other assignment of lessor's interest in
the Leases or the Rents (except as contemplated by the Loan Documents and the
Senior Loan Documents); (vi) not modify any Lease in a manner inconsistent with
the Loan Documents; (vii) not convey or transfer or suffer or permit a
conveyance or transfer of the Property so as to effect a merger of the estates
and rights of, or a termination or diminution of the obligations of, lessees
under Leases; (viii) not consent to any assignment of or subletting under any
Material Lease unless required in accordance with its terms without the prior
consent of Lender, which, with respect to a subletting, may not, so long as no
Event of Default is continuing, be unreasonably withheld or delayed; and
(ix) not cancel or terminate any Lease or accept a surrender thereof (except
where the Lease in effect on the date of this Agreement provides to Tenant the
right to cause such cancellation, termination or surrender to occur, or in the
exercise of Owner's commercially reasonable judgment in connection with a tenant
default under a Minor Lease) without the prior consent of Lender, which consent
shall not, so long as no Event of Default is continuing, be unreasonably
withheld or delayed.

 

5.11 Estoppel Statement. After request by Lender, Borrower shall within ten days
furnish Lender with a statement addressed to Lender, its successors and assigns,
duly acknowledged and certified, setting forth (i) the unpaid Principal,
(ii) the Interest Rate, (iii) the date installments of interest and/or Principal
were last paid, (iv) any offsets or defenses to the payment of the Debt, and
(v) that the Loan Documents are valid, legal and binding obligations and have
not been modified or if modified, giving particulars of such modification.

 

5.12 [Intentionally omitted.].

26

 

 

5.13 Special Purpose Bankruptcy Remote Entity. Borrower shall not directly or
indirectly make any change, amendment or modification to its organizational
documents, or otherwise take any action which could result in any such Person
that is a Special Purpose Bankruptcy Remote Entity on the date of this Agreement
not continuing to be a Special Purpose Bankruptcy Remote. If a BBD1 Termination
Event occurs, then Borrower shall, upon the request of Lender, use commercially
reasonable efforts to convert any Borrower that is a Non-SPE Borrower on the
date of this Agreement into a Special Purpose Bankruptcy Remote Entity; provided
that Borrower shall have no obligation to convert KBS REIT Properties, LLC to a
Special Purpose Bankruptcy Remote Entity or change its ownership structure in
any way. A "Special Purpose Bankruptcy Remote Entity" shall have the meaning set
forth on Schedule 4 hereto.

 

5.14 Recourse Liability. None of Borrower, Guarantor or any of their respective
Subsidiaries shall grant, create, incur, or permit to exist any Recourse
Liability, whether pursuant to a guaranty, an indemnity or other agreement to
become secondarily liable for any obligation of any other Person, other than (i)
the current Recourse Liabilities of Guarantor and its Subsidiaries, (ii) new
Recourse Liabilities in an amount not to exceed $75,000,000, and (iii) upon the
refinancing of any loan that forms part of Existing Non-Owner Indebtedness, an
amount equal to fifty percent (50%) of the original principal balance of such
loan, provided any such refinanced Existing Non-Owner Indebtedness does not
mature earlier than six (6) months after the Stated Maturity Date.

 

5.15 Change in Business or Operation of Property. Borrower shall not permit
Owner to purchase or own any real property other than the Property or to enter
into any line of business other than the ownership and operation of the
Property, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business or otherwise cease to operate
the Property in the manner in which they are currently operated or terminate
such business for any reason whatsoever (other than temporary cessation in
connection with renovations to the Property).

 

5.16 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release (or allow any Owner to cancel or otherwise forgive or release) any claim
or debt (other than termination of Leases) owed to Borrower (or any Owner) by
any Person, except for adequate consideration and in the ordinary course of a
Borrower's (or an Owner's) business.

 

5.17 Affiliate Transactions. Borrower shall not enter into, or be a party to (or
permit any Borrower Party to enter into or be a party to), any agreement or
arrangement transaction with an Affiliate of Borrower any of the direct or
indirect members of Borrower except for (a) the AIP Reimbursement Agreement, the
Advisory Agreement and any other agreements and arrangements disclosed on
Schedule 1 hereto or; (b) those agreements and arrangements entered into with
terms that are equal or more favorable to Borrower (or the Borrower Party) than
would be expected if the agreement or arrangement was entered with a neutral,
third party in an arm’s length transaction, so long as Guarantor is in
compliance with the Guaranty (including Section 6(f) thereof). Without obtaining
the prior written consent of Lender, no amendment or modification of the AIP
Reimbursement Agreement, the Advisory Agreement may be made unless any such
amendment or modification does not (A) increase (x) the fees and expenses
payable by, or other monetary obligations of, the Guarantor, or (y) the
frequency of any such payments or (B) otherwise make compliance with the terms
of any such agreement materially more onerous on any Affiliate of Borrower.

 

5.18 Zoning. Borrower shall not initiate or consent to (or permit any Owner to
initiate or consent to) any zoning reclassification of any portion of the
Property or seek any variance under any existing zoning ordinance or use or
permit the use of any portion of the Property in any manner that could result in
such use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior consent of
Lender, which will not be unreasonably withheld.

27

 

 

5.19 No Joint Assessment. Borrower shall not suffer, permit or initiate (or
permit any Owner to suffer, permit or initiate) the joint assessment of the
Property (i) with any other real property constituting a tax lot separate from
the Property, and (ii) with any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

5.20 Principal Place of Business. Borrower shall not (and shall not permit any
Owner to) change its principal place of business or chief executive office
without first giving Lender 30 days' prior notice.

 

5.21 Change of Name, Identity or Structure. Borrower shall not (and shall not
permit any Borrower Party to) change its name, identity (including its trade
name or names) or any such Person’s Borrower's corporate, partnership or other
structure without notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and, in the case of a
change in such Person’s structure, without first obtaining the prior written
consent of Lender, which consent will not be unreasonably withheld provided such
change does not impair the validity and priority of all Liens granted or
otherwise given to Lender under the Loan Documents. Borrower shall (and shall
cause each Borrower Party to) execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which each Owner intends to
operate each Property, and representing and warranting that each Owner does
business under no other trade name with respect to the applicable Property.

 

5.22 Indebtedness. Borrower shall not directly or indirectly create, incur or
assume or permit any Subsidiary of Borrower (including, without limitation, any
Owner or any US Bank Intermediate Entity) or Sole Member to create, incur or
assume any Indebtedness other than (i) the Debt and the Senior Loan, (ii)
unsecured trade payables incurred in the ordinary course of business consistent
with past practice relating to the ownership and operation of the Property that
are not evidenced by a note, (iii) Indebtedness permitted pursuant to items (i)
through (iii) of Section 5.14 of this Agreement and (iv) the refinancing of any
existing loan in accordance with Section 9.7 that matures during the Term of the
Loan, provided that any excess proceeds from such refinancing are paid to Lender
in accordance with Section 2.3.2 (collectively, "Permitted Indebtedness").
Nothing in this Section 5.22 or anywhere else in this Agreement will be deemed
to prevent Borrower, or any Affiliate of Borrower, from drawing on lines of
credit or amounts allowable under loans currently in place under which there is
a right to draw additional funds (in amounts not to exceed the maximum amount
available as of the date of this Agreement).

 

5.23 Licenses. Borrower shall not permit any Owner to Transfer any License
required for the operation of any Property.

 

5.24 Compliance with Restrictive Covenants, Etc. Borrower will not permit any
Owner to modify, waive in any material respect or release any easements, cross
easements, licenses, air rights and rights-of-way, restrictive covenants or
other Permitted Encumbrances or other similar property interests, or suffer,
consent to or permit the foregoing, that would materially adversely affect the
ownership, use or operation of a Property, without Lender's prior written
consent, which consent may be granted or denied in Lender's sole discretion.

 

5.25 ERISA.

 

(1) Borrower shall not engage or permit any Borrower Party, as applicable, to
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by a Lender of any of its rights under
its Note, this Agreement or the other Loan Documents) to be a non-exempt (under
a statutory or administrative class exemption) prohibited transaction under
ERISA.

28

 

 

(2) Borrower shall not (and shall cause each Borrower Party not to) maintain,
sponsor, contribute to or become obligated to contribute to, or suffer or permit
any ERISA Affiliate of Borrower or a Borrower Party to, maintain, sponsor,
contribute to or become obligated to contribute to, any Plan or any Welfare Plan
or permit the assets of Borrower or Owner to become "plan assets," whether by
operation of law or under regulations promulgated under ERISA.

 

(3) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) no Borrower Party is or maintains an "employee benefit plan" as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
"governmental plan" within the meaning of Section 3(3) of ERISA; (B) no Borrower
Party is subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower
do not constitute "plan assets" within the meaning of 29 C.F.R. Section
2510.3-101.

 

5.26 Prohibited Transfers. Borrower shall not directly or indirectly (or allow
any Borrower Party, as applicable, to directly or indirectly) make, suffer or
permit the occurrence of any Transfer other than a Permitted Transfer.
Notwithstanding anything stated to the contrary in this Agreement, the Owners
shall have the right, from time to time to sell one or more of the Properties,
as applicable, without Lender’s consent or approval provided that (a) all net
proceeds (after repayment of all debt and paying all reasonable and customary
closing costs and expenses to unaffiliated third parties and/or, subject to
compliance with Section 6(f)(viii) of the Guaranty, to KBS Capital Advisors LLC)
from any such sale are remitted to Lender in reduction of the Debt in accordance
with the terms of Section 2.3.2(b) and (b) the sale is to a bona fide unrelated
third party on arm's-length terms. In addition, subsidiaries of Guarantor (other
than the Owners) shall have the right to sell one or more of the properties they
own that are not part of the Property without Lender’s consent or approval
provided that (a) all net proceeds (after repayment of all debt and paying all
reasonable and customary closing costs and expenses to unaffiliated third
parties and/or, subject to compliance with Section 6(f)(viii) of the Guaranty,
to KBS Capital Advisors LLC) from any such sale are remitted to Lender in
reduction of the Debt in accordance with the terms of Section 2.3.2(b) and (b)
the sale is to a bona fide unrelated third party on arm's-length terms.
Notwithstanding the preceding, or any other provision of this Agreement, Lender
acknowledges that (i) any transfers of equity interests or other interests in
any Borrower Party, or in any of the direct or indirect owners of any Borrower
Party, is not prohibited (and is expressly permitted) as long as (A) prior
written notice thereof is given to Lender, (B) KBS Real Estate Investment Trust,
Inc. continues to own, either directly or indirectly, 100% of the ownership
interests in such Borrower Party, and (C) the applicable Persons execute and
deliver to Lender such documents as are necessary to ensure the validity and
priority of all Liens granted or otherwise given to Lender under the Loan
Documents are in no way affected by any such transfer, as determined by Lender
in its sole discretion and; (ii) any mandatory redemption of shares pursuant to
the SRP (including redemptions following the death or a Qualifying Disability of
a shareholder, or a Determination of Incompetence, as such terms are as defined
in the SRP), is not prohibited; and (iii) nothing in this provision will be
deemed to restrict shareholders of Guarantor from transferring ownership
interest in Guarantor provided that no such transfer or transfers shall,
individually or in the aggregate, result in a Change of Control of Guarantor.

29

 

 

5.27 Liens. Without Lender's prior written consent, Borrower shall not, nor
permit Subsidiary of Borrower (including, without limitation, any Owner or any
US Bank Intermediate Entity) or any Borrower Party, as applicable, to directly
or indirectly, create, incur, assume, permit or suffer to exist any Lien on all
or any portion of the Collateral, any Property or any direct or indirect legal
or beneficial ownership interest in Borrower (or any Subsidiary thereof,
including any Owner), Pledgor or Sole Member, except (a) Liens in favor of
Lender, (b) Liens in connection with the refinancing of any Indebtedness in
effect as of the date of this Agreement that complies with this Agreement
(provided such Liens do not affect the validity and priority of all Liens
granted or otherwise given to Lender under the Loan Documents), and (c)
Permitted Encumbrances, unless such Lien is bonded or discharged within 60 days
after Borrower or Owner first receives notice of such Lien.

 

5.28 Dissolution. Borrower shall not and shall not permit any Owner or any US
Bank Intermediate Entity to (i) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (ii) engage in
any business activity not related to the direct or indirect ownership and
operation of the Collateral and the Property, as applicable, or (iii) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the property or assets of Borrower, any Owner or any US
Bank Intermediate Entity, except to the extent expressly permitted by the Loan
Documents and the Senior Loan Documents.

 

5.29 Intentionally Deleted.

 

5.30 Expenses. In addition to Borrower’s obligations under Section 5.33(c),
Borrower shall reimburse Lender upon receipt of notice for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys' fees and
disbursements) incurred by Lender in connection with the Loan, including (i) the
preparation, negotiation, execution and delivery of the Loan Documents and the
consummation of the transactions contemplated thereby and all the costs of
furnishing all opinions by counsel for Borrower; (ii) Borrower's and Lender's
ongoing performance under and compliance with the Loan Documents, including
confirming compliance with environmental and insurance requirements; (iii) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications of or under any Loan
Document and any other documents or matters requested by Lender; (iv) filing and
recording of any Loan Documents; (v) title insurance with respect to the Pledged
Collateral, inspections and appraisals; (vi) the creation, perfection or
protection of Lender's Liens in the Collateral and the Collateral Accounts
(including fees and expenses for title and lien searches, intangibles taxes,
personal property taxes, due diligence expenses, travel expenses, accounting
firm fees, costs of appraisals, environmental reports and Lender's Consultant,
surveys and engineering reports); (vii) enforcing or preserving any rights in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, the Loan Documents, the Collateral, or any other security given for
the Loan; (viii) fees charged by Rating Agencies in connection with the Loan or
any modification thereof, (ix) enforcing any obligations of or collecting any
payments due from Borrower under any Loan Document or with respect to the
Collateral or in connection with any refinancing or restructuring of the Loan in
the nature of a "work-out", or any insolvency or bankruptcy proceedings and (x)
any transfer taxes required to be paid in connection with the entry into, or
enforcement of, the Loan Documents. Any costs and expenses due and payable to
Lender hereunder which are not paid by Borrower within ten days after demand may
be paid from any amounts in the Collateral Accounts, with notice thereof to
Borrower. The obligations and liabilities of Borrower under this Section 5.30
shall survive the Term and the exercise by Lender of any of its rights or
remedies under the Loan Documents.

30

 

 

5.31 Indemnity. In addition to Borrower’s obligations under Section 5.33(c),
Borrower shall defend, indemnify and hold harmless Lender and each of its
Affiliates and their respective successors and assigns, including the directors,
officers, partners, members, shareholders, participants, employees,
professionals and agents of any of the foregoing (including any Servicer) and
each other Person, if any, who Controls Lender, its Affiliates or any of the
foregoing (each, an "Indemnified Party"), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for an Indemnified
Party in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto, court costs and costs of appeal at all appellate levels,
investigation and laboratory fees, consultant fees and litigation expenses),
that may be imposed on, incurred by, or asserted against any Indemnified Party
(collectively, the "Indemnified Liabilities") in any manner, relating to or
arising out of or by reason of the Loan, including: (i) any breach by Borrower
of its obligations under, or any misrepresentation by Borrower contained in, any
Loan Document; (ii) the use or intended use of the proceeds of the Loan;
(iii) any information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Security Documents,
the Collateral or any interest therein, or receipt of any Rents; (v) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) the presence, disposal,
escape, seepage, leakage, spillage, discharge, emission, release, or threatened
release of any Hazardous Substance on, from or affecting the Property; (ix) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Substance; (x) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Substance; (xi) any violation of the Environmental Laws which is based
upon or in any way related to such Hazardous Substance, including the costs and
expenses of any Remedial Work; (xii) any failure of the Property to comply with
any Legal Requirement; (xiii) any claim by brokers, finders or similar persons
claiming to be entitled to a commission in connection with any Lease or other
transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (xiv) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease; provided, however,
that Borrower shall not have any obligation to any Indemnified Party hereunder
to the extent that it is finally judicially determined that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of such Indemnified Party. Any amounts payable to any Indemnified
Party by reason of the application of this paragraph shall be payable on demand
and shall bear interest at the Default Rate from the date loss or damage is
sustained by any Indemnified Party until paid. The obligations and liabilities
of Borrower under this Section 5.31 shall survive the Term and the exercise by
Lender of any of its rights or remedies under the Loan Documents.

 

5.32 Patriot Act Compliance.

 

(a) Borrower will (and will cause Owner to) use its good faith and commercially
reasonable efforts to comply with the Patriot Act (as defined below) and all
applicable requirements of governmental authorities having jurisdiction over
Borrower, Owner and the Property, including those relating to money laundering
and terrorism. Lender shall have the right to audit Borrower's and Owner's
compliance with the Patriot Act and all applicable requirements of governmental
authorities having jurisdiction over Borrower, Owner and the Property, including
those relating to money laundering and terrorism. In the event that Borrower
fails to comply with the Patriot Act or any such requirements of governmental
authorities, then Lender may, at its option, cause Borrower to (or to cause
Owner to) comply therewith and any and all reasonable costs and expenses
incurred by Lender in connection therewith shall be secured by the Pledge and
the other Loan Documents and shall be immediately due and payable. For purposes
hereof, the term "Patriot Act" means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, as the same may be amended from time to time, and
corresponding provisions of future laws.

31

 

 

(b) Borrower represents and warrants that neither Borrower nor Owner nor any
partner in Borrower or member of such partner nor any owner of a direct or
indirect interest in Borrower or Owner (i) is listed on any Government Lists (as
defined below), (ii) is a person who has been determined by competent authority
to be subject to the prohibitions contained in Presidential Executive Order No.
13224 (Sept. 23, 2001) or any other similar prohibitions contained in the rules
and regulations of OFAC (as defined below) or in any enabling legislation or
other Presidential Executive Orders in respect thereof, (iii) has been
previously indicted for or convicted of any felony involving a crime or crimes
of moral turpitude or for any Patriot Act Offense (as defined below), or (iv) is
currently under investigation by any governmental authority for alleged criminal
activity. For purposes hereof, the term "Patriot Act Offense" means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (a) the criminal laws against terrorism; (b) the criminal laws
against money laundering, (c) the Bank Secrecy Act, as amended, (d) the Money
Laundering Control Act of 1986, as amended, or the (e) Patriot Act. "Patriot Act
Offense" also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
"Government Lists" means (i) the Specially Designated Nationals and Blocked
Persons Lists maintained by Office of Foreign Assets Control ("OFAC"), (ii) any
other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC that Lender
notified Borrower in writing is now included in "Governmental Lists", or (iii)
any similar lists maintained by the United States Department of State, the
United States Department of Commerce or any other government authority or
pursuant to any Executive Order of the President of the United States of America
that Lender notified Borrower in writing is now included in "Governmental
Lists".

 

5.33 BBD1 Collateral Swap.

 

(a) Commencing on the date of this Agreement, Borrower shall, and shall cause
Sole Member and Guarantor to, use commercially reasonable efforts to (i) (A)
obtain all necessary consents for the granting of equity pledges (the “New
Pledge”) satisfactory to Lender, in each BBD1 Owner, in substantially the same
form as the Pledge, and (B) assist Lender in entering into, with the Senior
Lender under the BBD1 Senior Loan, an intercreditor agreement on terms
reasonably acceptable to Lender and/or enter into such other modifications of
the Loan Documents in lieu of an intercreditor agreement as are reasonably
acceptable to Lender (collectively, the “BBD1 Collateral Swap”), and (ii)
effectuate the BBD1 Collateral Swap; provided that in no event will Borrower be
required to incur any liability, contingent liability, or costs and expenses in
connection with such efforts, except as provided in Section 5.33(c) of this
Agreement.

 

(b) It is expressly understood by both Lender and Borrowers that if the BBD1
Collateral Swap is consummated, then all conditions of this Agreement shall
remain in full force and effect; provided, however, (i) the definition of
“Property” shall automatically be deemed to exclude the “Non-BBD1 Property”,
(ii) the definition of “Collateral” and “Pledged Collateral” shall automatically
be deemed to include the “BBD1 Owners” and to exclude the “Non-BBDI Owners”,
(iii) the definition of “Pledge” shall thereafter refer to the New Pledge and
the Pledge of the AFRT Cash Management Account, (iv) the representations,
warranties and covenants shall thereafter only relate to the “BBD1 Property” and
those relating to the Non-BBD1 Properties will have no further force and effect,
(v) the definition of “Borrower” shall be deemed to refer only to KBS
Acquisition Sub-Owner 2, LLC, all other Borrowers will be released from their
obligations under this Agreement and KBS Acquisition Sub-Owner 2, LLC shall be
deemed to assume all obligations of such other Borrowers, including all
obligations under the Loan Documents with respect to the period prior to, and
the period on and after, the BBD1 Collateral Swap; and (vi) Lender shall
thereupon release all Collateral except for the New Pledge by KBS Acquisition
Sub-Owner 2 and the Pledge of the AFRT Cash Management Account.

32

 

 

(c) Borrower shall reimburse Lender for all costs and expenses that Lender may
incur, promptly following request for reimbursement by Lender, and pay any costs
the Senior Lender under the BBD1 Senior Loan may charge, in connection with the
BBD1 Collateral Swap, including, without limitation, the costs of any outside
legal counsel in connection with documenting the BBD1 Collateral Swap (the “BBD1
Collateral Swap Expenses”). Without limiting the liability of Borrower under
Section 5.30 and Section 5.31, Borrower shall have no obligation to pay an
aggregate amount for the BBD1 Collateral Swap Expenses that is greater than
$500,000, and Borrower will be required to incur no additional obligations,
liabilities, or non-cash expenses (including by providing any new guaranty of
any kind) in connection with the BBD1 Collateral Swap Expenses or the New
Pledge. If the BBD1 Collateral Swap Expenses to be incurred exceed $500,000,
Lender may elect, in its discretion, to fund such amounts and proceed with the
BBD1 Collateral Swap.

 

(d) Without limiting Section 5.33(a), following the occurrence of a BBD1
Termination Event, Borrower shall, and shall cause Sole Member and Guarantor to,
use commercially reasonable efforts to assist Lender in entering into an
intercreditor agreement with each Senior Lender on terms reasonably acceptable
to Lender; provided that in no event will Borrower be required to incur any
liability, contingent liability, or costs and expenses in connection with such
efforts, except as provided in Section 5.33(c) of this Agreement.

 

5.34 Subordination of Fees. Borrower agrees that the liens of Lender, and
Lender’s right to payment under the Loan Documents, shall be superior to and
have priority over (a) the Management Agreement with any property manager that
is an Affiliate of Guarantor, and any claim, lien, security interest or right to
payment of any such property manager arising out of or in any way connected with
its services performed under the Management Agreement, and (b) any fee,
distributions or other payments from the Owners or Borrowers, as applicable
(subject to the rights of the Senior Lenders under the Senior Loan Agreement);
provided, however, that, so long as Guarantor’s Minimum Liquidity Amount is at
least $10,000,000, KBS Capital Advisors LLC shall be entitled to receive all
amounts to which it is entitled from time to time under the terms of the AIP
Reimbursement Agreement or the Advisory Agreement; provided further that if
either Lender or Borrower applies sums in the AFRT Cash Management Account to
repay the Debt in accordance with Section 2.3.2 or 3.2(c), then Guarantor’s
Minimum Liquidity Amount will be reduced one dollar for each dollar that is so
applied by Lender. In furtherance of the foregoing, each property manager that
is an Affiliate of Guarantor shall subordinate to Lenders’ right to payment
under the Loan Documents, the following: (a) the Management Agreement; (b) any
such claim or security interest a property manager may now or hereafter have
against a Property and/or the rents, issues, profits and income therefrom; and
(c) any right to payment of property manager arising out of or in any way
connected with its services performed under the applicable Management Agreement.
Upon reasonable request from Lender, from time to time, Borrower shall promptly
deliver evidence reasonably acceptable to Lender that Guarantor’s Minimum
Liquidity Amount is at least $10,000,000 (or such lower amount if funds from the
AFRT Cash Management Account have been applied to pay down the Debt pursuant to
Section 2.3.2 or Section 3.2(c)), which evidence shall be certified to be true
and correct by the chief financial officer of Guarantor. In determining
Guarantor’s Minimum Liquidity Amount, the funds available in, or paid to Lender
from, the AFRT Cash Management Account, shall be deemed to be part of
Guarantor’s Minimum Liquidity Amount (i.e., such amounts shall count toward, on
a dollar for dollar basis, the $10,000,000 Minimum Liquidity Amount to be
maintained).

 

5.35 Repurchase Facilities

  

(a) Borrower and its Affiliates shall (i) use the Loan to immediately repay all
amounts outstanding under the Repurchase Facilities, (ii) cause the termination
of the Repurchase Facilities immediately following the making of the Loan, (iii)
obtain pay-off letters from the lenders under the Repurchase Facilities, and use
commercially reasonable efforts to obtain terminations and releases of any and
all collateral securing the Repurchase Facilities and (iv) file UCC terminations
with respect to the collateral pledged to the lenders under the Repurchase
Facilities, immediately upon being permitted to do so pursuant to the UCC (to
the extent such lenders have not already done so).

33

 

 

(b) In the event that the original Principal amount is not sufficient to satisfy
the outstanding balance of the Repurchase Facilities, Guarantor or its
Affiliates shall advance such funds (taking into account the Loan) as may be
required to pay off the outstanding balance of the Repurchase Facilities in
full.

 

5.36 Sale of Unencumbered Portfolio. By letter dated the date hereof, Borrower
shall have authorized the manager of the property that is owned directly or
indirectly by each Unencumbered Portfolio Owner (the “Unencumbered Property”),
to sell each Unencumbered Property to a bona fide third party buyer (each, an
“Unencumbered Property Sale”), as soon as is reasonably practicable after the
date hereof, at a price recommended by such manager, provided that in Borrower’s
reasonable determination the price and other terms of such sale are fair and
reasonable in the circumstances, and Borrower shall, and shall cause the
applicable Unencumbered Portfolio Owners to (a) execute and deliver such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to consummate each Unencumbered Property
Sale and (b) apply the proceeds from each Unencumbered Property Sale in
accordance with Section 2.3.2.

 

6.NOTICES AND REPORTING

 

6.1 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document (a "Notice") shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally recognized overnight delivery service
(such as Federal Express), or by certified or registered United States mail,
return receipt requested, postage prepaid, or by facsimile and confirmed by
facsimile answer back, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party): If to Lender:

 

GRAMERCY INVESTMENT TRUST, 420 Lexington Avenue, New York, New York 10170,
Attention: Michael G. Kavourias, Telecopier (212) 297-1090.

 

GARRISON INVESTMENT GROUP LP, 1350 Avenue of the Americas, 9th Floor, New York,
NY 10019, Attn: Eric Rosenthal.

 

With a copy to:

 

Garrison Investment Group LP, 1350 Avenue of the Americas, 9th Floor, New York,
NY 10019, Attn: Julian Weldon.

 

Skadden, Arps, Slate, Meagher and Flom, LLP, Four Times Square, New York, New
York 10036, Attention: Harvey R. Uris, Esq., Telephone: (212) 735-2212, Fax:
(917) 777-2212, Email: Harvey.Uris@skadden.com.

 

if to Borrower:

 

c/o KBS CAPITAL ADVISORS, 620 Newport Center Dr., Suite 1300, Newport Beach,
California 092660, Attention: David E. Snyder, Telecopier: (949) 417-6518.

 

with a copy to:

 

Greenberg Traurig, LLP, 3161 Michelson Drive, Suite 1000, Irvine, California
92612, Attention: Bruce Fischer, Esq., Telecopier: (949) 732-6501.

34

 

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or in
the case of facsimile, upon the confirmation of such facsimile transmission.
Promptly following receipt of a written request from Lender, Borrower shall
provide the notice details of each Senior Lender and Servicer.

 

6.2 Borrower Notices and Deliveries. Borrower shall (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened against Borrower, Sole Member or Owner
which might materially adversely affect Borrower's, Sole Member's or Owner's
condition (financial or otherwise) or business or the Collateral; (ii) any
material adverse change in Borrower's, Sole Member's or Owner's condition,
financial or otherwise, or of the occurrence of any Default or Event of Default
of which Borrower has knowledge; and (b) furnish and provide to Lender all
instruments, documents, boundary surveys, footing or foundation surveys,
certificates, plans and specifications, appraisals, title and other insurance
reports and agreements in Borrower’s control or possession and reasonably
requested, from time to time, by Lender. In addition, after request by Lender,
Borrower shall furnish to Lender (but no more frequently than twice in any
year), (x) within ten days, a certificate addressed to Lender, its successors
and assigns reaffirming all representations and warranties of Borrower set forth
in the Loan Documents as of the date requested by Lender or, to the extent of
any changes to any such representations and warranties, so stating such changes,
and (y) within 30 days and upon reasonable request from Lender, tenant estoppel
certificates addressed to Lender, its successors and assigns from each tenant at
any Property in form and substance reasonably satisfactory to Lender.

 

6.3 Financial Reporting.

 

6.3.1 Bookkeeping. Borrower shall keep (and shall cause Owner or Guarantor to
keep on a consolidated basis) on a calendar year basis, in accordance with GAAP,
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and Owner and all items of income and expense and any
services, Equipment or furnishings provided in connection with the operation of
the Property, whether such income or expense is realized by Borrower, Owner,
Manager or any Affiliate of Borrower or Owner. Lender shall have the right from
time to time during normal business hours upon reasonable notice to examine such
books, records and accounts at the office of Borrower or other Person
maintaining them, and to make such copies or extracts thereof as Lender shall
desire. After an Event of Default, Borrower shall pay any costs incurred by
Lender to examine such books, records and accounts, as Lender shall determine to
be necessary or appropriate in the protection of Lender’s interest.

 

6.3.2 Senior Loan. Borrower shall deliver (or cause each Owner to deliver, as
applicable) to Lender all of the financial statements, reports, certificates and
related items delivered or required to be delivered by any Owner to Senior
Lender under the Senior Loan Documents as and when due under the Senior Loan
Documents, together with all notices received from any Senior Lender. Provided
that each Borrower and each Owner (each such Person, a “Relevant Borrower”) (a)
is in compliance with the reporting provisions of the Senior Loan Documents to
which it is bound, (b) such Senior Loan Documents continue to bind such Relevant
Borrower and remain in full force and effect and (c) Borrower continues to
deliver copies of its reports to Lender, then such Relevant Borrower shall not
be required to comply with the terms of Section 6.3.3 and Section 6.3.4. If a
Relevant Borrower ceases to be in compliance with, or bound by, the reporting
provisions in its applicable Senior Loan Documents, then such Relevant Borrower
shall be required to comply with the terms of Section 6.3.3 and Section 6.3.4.

35

 

 

6.3.3 Annual Reports. Subject to Section 6.3.2, and if Borrower’s obligation to
deliver reports to Senior Lender is eliminated, then Borrower shall furnish to
Lender annually, within 120 days after each calendar year, a complete copy of
Borrower's and Owner's annual financial statements (unaudited) reasonably
acceptable to Lender, each prepared by a certified practicing accountant,
certified by the chief financial officer of each Borrower and prepared in
accordance with GAAP and containing balance sheets and statements of profit and
loss for Borrower, Owner and each Property (which may be consolidated
statements) in such detail as Lender may request. Each such statement (x) shall
be in form and substance reasonably satisfactory to Lender, (y) shall set forth
the financial condition and the income and expenses for each Property for the
immediately preceding calendar year, including statements of annual Net
Operating Income as well as (1) a list of tenants, if any, occupying more than
twenty percent of the rentable space of each Property, (2) a breakdown showing
(a) the year in which each Lease then in effect expires, (b) the percentage of
rentable space covered by such Lease, (c) the percentage of base rent with
respect to which Leases shall expire in each such year, expressed both on a per
year and a cumulative basis and (z) shall be accompanied by an Officer's
Certificate certifying (1) that such statement is true, correct, complete and
accurate and presents fairly the financial condition of each Property and has
been prepared in accordance with GAAP and (2) whether there exists a Default or
Event of Default, and if so, the nature thereof, the period of time it has
existed and the action then being taken to remedy it.

 

6.3.4 Monthly/Quarterly Reports. Subject to Section 6.3.2, and if Borrower’s
obligation to deliver reports to Senior Lender is eliminated, then Borrower
shall furnish (or shall cause Owner to furnish) to Lender within 15 days after
the end of each calendar month or calendar quarter (as indicated below) the
following items: (i) monthly and year-to-date operating statements, noting Net
Operating Income, cash flows, current assets and current liabilities of
Guarantor and its Affiliates, and other information necessary and sufficient
under GAAP to fairly represent the financial position and results of operation
of each Property during such calendar month, all in form satisfactory to Lender;
(ii) a balance sheet for such calendar month; (iii) a comparison of the budgeted
income and expenses and the actual income and expenses for each month and
year-to-date for each Property, together with a detailed explanation of any
variances of 10% or more between budgeted and actual amounts for such period and
year-to-date; (iv) a statement of the actual Capital Expenses made by Borrower
or Owner during each calendar quarter as of the last day of such calendar
quarter; (v) a statement that neither Borrower nor Owner has incurred any
Indebtedness other than Indebtedness permitted hereunder or under the Senior
Loan Documents; (vi) an aged receivables report and (vii) rent rolls identifying
the leased premises, names of all tenants, units leased, monthly rental and all
other charges payable under each Lease, date to which paid, term of Lease, date
of occupancy, date of expiration, material special provisions, concessions or
inducements granted to tenants, and a year-by-year schedule showing by
percentage the rentable area of the Improvements and the total base rent
attributable to Leases expiring each year) and a delinquency report for each
Property. Each such statement shall be accompanied by an Officer's Certificate
certifying (1) that such items are true, correct, accurate, and complete and
fairly present the financial condition and results of the operations of
Borrower, Owner and each Property in accordance with GAAP (subject to normal
year-end adjustments) and (2) whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it.

 

6.3.5 Other Reports. Promptly upon receipt thereof, Borrower will deliver copies
of all significant reports submitted to Owner or Borrower, as applicable, by
independent public accountants in connection with any annual, interim or special
audit of the financial statements of Owner or Borrower, as applicable, including
any comment letter submitted by the independent accountants to management in
connection with their annual audit. Borrower shall furnish (or shall cause Owner
to furnish) to Lender, within ten Business Days after request, such further
detailed information with respect to the operation of each Property and the
financial affairs of Borrower, Sole Member, Owner or Manager as may be
reasonably requested by Lender or any applicable Rating Agency.

36

 

 

6.3.6 [Intentionally deleted].

 

6.3.7 Inspection. Borrower shall permit any authorized representatives
designated by Lender to visit, examine, audit, and inspect, upon reasonable
notice and during normal business hours, each Property including Borrower's
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and business with its
and their officers and independent public accountants (with Borrower's
representative(s) present in all instances), at such reasonable times during
normal business hours and as often as may be reasonably requested. Borrower
shall cause its Affiliates to make all books of account and records so available
at the office where the same are regularly maintained. Lender shall have the
right to copy, duplicate and make abstracts from such books and records as
Lender may require. During the continuance of an Event of Default, Borrower
shall pay any costs incurred by Lender to examine such books, records and
accounts. Borrower acknowledges and agrees that (i) all of such audits,
inspections and reports shall be made for the sole benefit of Lender, and not
for the benefit of Borrower or any third party, and neither Lender nor Lender's
auditors or inspectors or any of Lender's representatives, agents or contractors
assumes any responsibility or liability (except to Lender) by reason of such
audits, inspections or reports, (ii) Borrower will not rely upon any of such
audits, inspections or reports for any purpose whatsoever, and (iii) the
performance of such audits, inspections and reports will not constitute a waiver
of any of the provisions of this Agreement or any other Loan Document or any of
the obligations of Borrower hereunder or thereunder. Borrower further
acknowledges and agrees that neither Lender nor Lender's inspector,
representatives, agents or contractors shall be deemed to be in any way
responsible for any matters related to design or construction of the
Improvements or any construction work. At any time during the term of the Loan,
Borrower shall cooperate with Lender and use reasonable efforts to assist Lender
in obtaining an appraisal of each Property. Such cooperation and assistance from
Borrower shall include but not be limited to the obligation to provide Lender or
Lender's appraiser with the following: (i) reasonable access to each Property,
(ii) a current certified rent roll for each Property in form and substance
satisfactory to Lender, including current asking rents and a history of change
in asking rents and historical vacancy for the past three years, (iii) current
and budgeted income and expense statements for the prior three years, (iv) the
then existing site plan and survey of each Property, (v) the building plans and
specifications, including typical elevation and floor plans, to the extent in
Borrower's possession or reasonably available to Borrower; (vi) the current and
prior year real estate tax bills, (vii) a detailed list of past and scheduled
capital improvements and the costs thereof, (viii) all environmental reports and
other applicable information relating to each Property, and (ix) copies of all
recent appraisals/property description information or brochures, including
descriptions of amenities and services relating to each Property to the extent
in Borrower's possession or reasonably available to Borrower. The appraiser
performing any such appraisal shall be engaged by Lender and any such reports
shall be the property of Lender, remain confidential and Lender shall have no
obligation to provide such reports or any information therein to Borrower or
Guarantor. Neither Guarantor nor Borrower shall be responsible for any fees
payable to said appraiser in connection with an appraisal of each Property.
Borrower shall cooperate with Lender with respect to any proceedings before any
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Loan Documents and,
in connection therewith, not prohibit Lender, at its election, from
participating in any such proceedings.

37

 

 

7.INSURANCE; CASUALTY; AND CONDEMNATION

 

7.1 Insurance.

 

7.1.1 Coverage. Except as otherwise provided in Section 7.5, Borrower, at its
sole cost (or at Owner's sole cost), for the mutual benefit of Borrower, Owner
and Lender, shall cause Owner to obtain and maintain during the Term the
following policies of insurance:

 

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including windstorm
(including named windstorm) and, if required by Lender, flood (including seepage
and sewer backup) and/or earthquake (including all sorts of earth movement)
coverage and terrorism coverage (defined as certified and non-certified in the
Terrorism Risk Insurance Act of November 26, 2002 “TRIA”) subject to subsection
(j) below and such other insurable hazards as, under good insurance practices,
from time to time are insured against for other property and buildings similar
to the premises in nature, use, location, height, and type of construction. Such
insurance policy shall also include ordinance and law insurance covering (i)
loss to the undamaged portion of the property that is required to be demolished,
(ii) the cost to demolish and clear the site of undamaged property, and (iii)
the increased cost of construction to rebuild, in accordance with building codes
and regulations in excess of the cost to rebuild with same materials and
specifications as existed prior to the loss or damage in amounts satisfactory to
Lender. Such insurance policy shall (I) be in an amount equal to 100% of the
then current replacement cost of the Improvements without deduction for physical
depreciation, (II) have deductibles no greater than $10,000 per occurrence,
(III) be paid annually in advance (IV) be on a replacement cost basis and
contain either no coinsurance or, if coinsurance, an agreed amount endorsement
waiving coinsurance, and shall cover, without limitation, all tenant
improvements and betterments that Borrower is required to insure on a
replacement cost basis (V) cover soft costs including, but not limited to, real
estate taxes, interest on the Loan, fees and other recurring expenses and (VI)
include a standard joint loss agreement. Lender shall be named Loss Payee on a
Standard Mortgagee Endorsement.

 

(b) Flood insurance if any property in the Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as a Zone “A” &
“V” Special Hazard Flood Area, or such other Special Hazard Flood Area if Lender
so requires in its sole discretion. Such policy shall (i) be in an amount equal
to the maximum available through the National Flood Insurance Program plus any
additional limits the Lender may require and (ii) have a maximum permissible
deductible of $25,000.

 

(c) Public liability insurance, including (i) "Commercial General Liability
Insurance", (ii) "Owned", "Hired" and "Non Owned Auto Liability"; and
(iii) umbrella liability coverage for personal injury, bodily injury, death,
accident and property damage, such insurance providing in combination no less
than containing minimum limits per occurrence of $1,000,000 and $2,000,000 in
the aggregate for any policy year with no deductible or self insured retention;
together with at least $25,000,000 excess and/or umbrella liability insurance
for any and all claims. The policies described in this subsection shall also
include coverage for elevators, escalators, independent contractors,
"Contractual Liability" (covering, to the maximum extent permitted by law,
Borrower's obligation to indemnify Lender as required under this Agreement and
the other Loan Documents), "Products" and "Completed Operations Liability"
coverage.

38

 

 

(d) Rental loss and/or business interruption insurance (i) with Lender being
named as "Lender Loss Payee", (ii) in an amount equal to one hundred percent
(100%) of the projected gross income from each Property during the period of
restoration; and (iii) containing an extended period of indemnity endorsement
which provides that after the physical loss to each Property has been repaired,
the continued loss of income will be insured until such income either returns to
the same level it was at prior to the loss, or the expiration of eighteen (18)
months from the date that Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such insurance shall be increased
from time to time during the Term as and when the estimated or actual Rents
increase.

 

(e) Comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Owner is required to insure pursuant to the lease on a replacement cost basis
and in an amount equal to the lesser of (i) $2,000,000 and (ii) 100% of the full
replacement cost of the Improvements on each Property (without any deduction for
depreciation).

 

(f) Worker's compensation and disability insurance with respect to any employees
of Owner, as required by any Legal Requirement.

 

(g) During any period of repair or restoration, builder's "all-risk" insurance
on the so called completed value basis in an amount equal to not less than the
full insurable value of each Property, against such risks (including fire and
extended coverage and collapse of the Improvements to agreed limits) as Lender
may request, in form and substance acceptable to Lender.

 

(h) Coverage to compensate for ordinance of law the cost of demolition and the
increased cost of construction in an amount satisfactory to Lender.

 

(i) Such other insurance (including environmental liability insurance,
earthquake insurance, mine subsidence insurance and windstorm insurance) as may
from time to time be reasonably required by Lender in order to protect its
interests.

 

(j) Notwithstanding anything in subsection (a) above to the contrary, Borrower
shall be required to obtain and maintain coverage in its property insurance
Policy (or by a separate Policy) against loss or damage by terrorist acts in an
amount equal to 100% of the "Full Replacement Cost" of each Property; provided
that such coverage is available. In the event that such coverage with respect to
terrorist acts is not included as part of the "all risk" property policy
required by subsection (a) above, Borrower shall, nevertheless be required to
obtain coverage for terrorism (as stand alone coverage) in an amount equal to
100% of the "Full Replacement Cost" of each Property; provided that such
coverage is available. Notwithstanding the foregoing, with respect to any such
stand-alone policy covering terrorist acts, Borrower shall not be required to
pay any Insurance Premiums solely with respect to such terrorism coverage in
excess of the Terrorism Premium Cap (hereinafter defined); provided that if the
Insurance Premiums payable with respect to such terrorism coverage exceeds the
Terrorism Premium Cap, Lender may, at its option (1) purchase such stand-alone
terrorism Policy, with Borrower paying such portion of the Insurance Premiums
with respect thereto equal to the Terrorism Premium Cap and the Lender paying
such portion of the Insurance Premiums in excess of the Terrorism Premium Cap or
(2) modify the deductible amounts, policy limits and other required policy terms
to reduce the Insurance Premiums payable with respect to such stand-alone
terrorism Policy to the Terrorism Premium Cap. As used herein, (i) "Terrorism
Premium Cap" means an amount equal to 150% of the aggregate Insurance Premiums
payable with respect to all the insurance coverage under Section 7.1.1(a) for
the last policy year in which coverage for terrorism was included as part of the
"all risk" property policy required by subsection (a) above, adjusted annually
by a percentage equal to the increase in the Consumer Price Index (hereinafter
defined) and (ii) "Consumer Price Index" means the Consumer Price Index for All
Urban Consumers published by the Bureau of Labor Statistics of the United States
Department of Labor, New York Metropolitan Statistical Area, All Items (1982-84
= 100), or any successor index thereto, approximately adjusted, and in the event
that the Consumer Price Index is converted to a different standard reference
base or otherwise revised, the determination of adjustments provided for herein
shall be made with the use of such conversion factor, formula or table for
converting the Consumer Price Index as may be published by the Bureau of Labor
Statistics or, if said Bureau shall not publish the same, then with the use of
such conversion factor, formula or table as may be published by Prentice-Hall,
Inc., or any other nationally recognized publisher of similar statistical
information; and if the Consumer Price Index ceases to be published, and there
is no successor thereto (i) such other index as Lender and Borrower shall agree
upon in writing or (ii) if Lender and Borrower cannot agree on a substitute
index, such other index, as reasonably selected by Lender. Borrower shall obtain
the coverage required under this subsection (j) from a carrier which otherwise
satisfies the rating criteria specified in Section 7.1.2 (a "Qualified Carrier")
or in the event that such coverage is not available from a Qualified Carrier,
Borrower shall obtain such coverage from the highest rated insurance company
providing such coverage.

39

 

 

7.1.2 Policies. All policies of insurance (the "Policies") required pursuant to
Section 7.1.1 shall (i) be issued by companies approved by Lender and licensed
to do business in the State, with a claims paying ability rating of "AA" or
better by S&P (and the equivalent by any other Rating Agency) (provided, however
for multi-layered policies, (A) if four (4) or less insurance companies issue
the Policies, then at least 75% of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of "AA" or better by S&P (and the equivalent by any other Rating Agency),
with no carrier below "BBB" (and the equivalent by any other Rating Agency) or
(B) if five (5) or more insurance companies issue the Policies, then at least
60% of the insurance coverage represented by the Policies must be provided by
insurance companies with a claims paying ability rating of "AA" or better by S&P
(and the equivalent by any other Rating Agency), with no carrier below "BBB"
(and the equivalent by any other Rating Agency), and a rating of A:X or better
in the current Best's Insurance Reports; (ii) name Lender and its successors
and/or assigns as their interest may appear as the mortgagee (in the case of
property insurance), loss payee (in the case of business interruption/loss of
rents coverage) and an additional insured (in the case of liability insurance);
(iii) contain (in the case of property insurance) a Non-Contributory Standard
Mortgagee Clause and a Lender's Loss Payable Endorsement, or their equivalents,
naming Lender as the person to which all payments made by such insurance company
shall be paid, subject to the rights of Senior Lender; (iv) contain a waiver of
subrogation against Lender; (v) subject to the rights of Senior Lender, be
assigned and the originals thereof delivered to Lender; (vi) contain such
provisions as Lender deems reasonably necessary or desirable to protect its
interest, including (A) endorsements providing that neither Borrower, Owner,
Lender nor any other party shall be a co-insurer under the Policies, (B) that
Lender shall receive at least 30 days' prior written notice of any modification,
reduction or cancellation of any of the Policies, (C) an agreement whereby the
insurer waives any right to claim any premiums and commissions against Lender,
provided that the policy need not waive the requirement that the premium be paid
in order for a claim to be paid to the insured and (D) providing that Lender is
permitted to make payments to effect the continuation of such policy upon notice
of cancellation due to non-payment of premiums; (vii) in the event any insurance
policy (except for general public and other liability and workers compensation
insurance) shall contain breach of warranty provisions, such policy shall
provide that with respect to the interest of Lender, such insurance policy shall
not be invalidated by and shall insure Lender regardless of (A) any act, failure
to act or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
premises for purposes more hazardous than permitted by the terms thereof, or (C)
any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Loan Documents; and (viii) be satisfactory in form and
substance to Lender and approved by Lender as to amounts, form, risk coverage,
deductibles, loss payees and insureds. Borrower shall cause Owner to pay the
premiums for such Policies (the "Insurance Premiums") as the same become due and
payable and furnish to Lender evidence of the renewal of each of the Policies
together with (unless such Insurance Premiums have been paid by Senior Lender
pursuant to the Senior Loan Agreement) receipts for or other evidence of the
payment of the Insurance Premiums reasonably satisfactory to Lender. If Borrower
does not furnish such evidence and receipts at least 30 days prior to the
expiration of any expiring Policy, then Lender may, but shall not be obligated
to, procure such insurance and pay the Insurance Premiums therefor, and Borrower
shall reimburse Lender for the cost of such Insurance Premiums promptly on
demand, with interest accruing at the Default Rate. Borrower shall deliver (or
cause Owner to deliver) to Lender a certified copy of each Policy within 30 days
after its effective date. Within 30 days after request by Lender, Borrower shall
obtain (or cause Owner to obtain) such increases in the amounts of coverage
required hereunder as may be reasonably requested by Lender, taking into
consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.

40

 

 

7.2 Casualty.

 

7.2.1 Notice; Restoration. If any Property is damaged or destroyed, in whole or
in part, by fire or other casualty (a "Casualty"), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, subject to the
requirements of the Senior Loan Documents, Borrower, regardless of whether
insurance proceeds are available, shall promptly proceed to restore, repair,
replace or rebuild (or shall cause Owner to promptly proceed to restore, repair,
replace or rebuild) such property in accordance with Legal Requirements to be of
at least equal value and of substantially the same character as prior to such
damage or destruction. Concurrently with the delivery to Senior Lender of any of
the items required under the Senior Loan Agreement in connection with a
restoration by Owner (a “Restoration”), Borrower shall cause such items to be
concurrently delivered to Lender for Lender's prior approval; provided, however,
Lender agrees not to unreasonably withhold its consent or approval with respect
to any such item if Senior Lender has granted its consent or approval to Owner
in connection with such matter.

 

7.2.2 Settlement of Proceeds. Except as provided in the Senior Loan Documents,
if a Casualty covered by any of the Policies (an "Insured Casualty") occurs at
an individual Property where the loss does not exceed $250,000, provided no
Default or Event of Default has occurred and is continuing, Borrower may cause
Owner to settle and adjust any claim without the prior consent of Lender;
provided such adjustment is carried out in a competent and timely manner, and
Borrower is hereby authorized to permit Owner to collect and receipt for the
insurance proceeds (the "Proceeds"). In the event of an Insured Casualty where
the loss equals or exceeds $250,000, Lender may, in its sole discretion but
subject to the rights of the Senior Lender, settle and adjust any claim without
the consent of Borrower or Owner and agree with the insurer(s) on the amount to
be paid on the loss, and the Proceeds shall, if required by Senior Lender, be
due and payable solely to Senior Lender and held by Senior Lender in accordance
with the terms of the Senior Loan Agreement. The expenses incurred by Lender in
the settlement, adjustment and collection of the Proceeds shall become part of
the Debt and shall be reimbursed by Borrower to Lender upon demand.

 

7.3 Condemnation.

 

7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting a Property (a "Condemnation") and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available, shall promptly proceed to restore, repair, replace or
rebuild (or cause Owner to promptly proceed to restore, repair, replace or
rebuild) such property in accordance with Legal Requirements to the extent
practicable to be of at least equal value and of substantially the same
character (and to have the same utility) as prior to such Condemnation.

41

 

 

7.3.2 Collection of Award. Except as provided in the Senior Loan Documents and
subject to the rights of each Senior Lender, as applicable, Lender is hereby
irrevocably appointed as Borrower's attorney-in-fact, coupled with an interest,
with exclusive power on behalf of each Owner to collect, receive and retain any
award or payment in respect of a Condemnation at any Property (an "Award") and
to make any compromise, adjustment or settlement in connection with such
Condemnation. Notwithstanding any Condemnation (or any transfer made in lieu of
or in anticipation of such Condemnation), Borrower shall continue to pay the
Debt at the time and in the manner provided for in the Loan Documents, and the
Debt shall not be reduced unless and until any Award shall have been actually
received and applied by Lender to expenses of collecting the Award and to
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the rate or rates provided in the Notes. If a Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of such
Award, Lender shall have the right, subject to the rights of Senior Lender and
whether or not a deficiency judgment on the Notes shall be recoverable or shall
have been sought, recovered or denied, to receive all or a portion of the Award
sufficient to pay the Debt. Borrower shall cause any Award that is payable to
Borrower pursuant to Owner's operating agreement to be paid directly to Lender,
to be applied as provided in this Agreement, subject to the rights of the Senior
Lender under the Senior Loan Documents. The expenses incurred by Lender in the
adjustment and collection of the Proceeds shall become part of the Debt and
shall be reimbursed by Borrower to Lender upon demand.

 

7.4 Application of Proceeds or Award. If, pursuant to the terms of the Senior
Loan Documents, Owner is ever entitled to receive any portion of any Proceeds or
Awards (i.e., such amounts are not required to be used for Restoration or to be
applied to repayment of the Senior Loan), Borrower shall cause such portion of
such Proceeds or Award to be deposited into a Subaccount designated and
controlled by Lender, and all such amounts shall then be applied to the payment
of the Debt.

 

7.5 Senior Loan. Provided that a Relevant Borrower (a) is in compliance with the
insurance provisions of the Senior Loan Documents to which it is bound, and (b)
such Senior Loan Documents continue to bind such Relevant Borrower and remain in
full force and effect, then such Relevant Borrower shall not be required to
comply with the terms of Section 7.1. If a Relevant Borrower ceases to be in
compliance with, or bound by, the insurance provisions in its applicable Senior
Loan Documents, then such Relevant Borrower shall be required to comply with the
terms of Section 7.1. Notwithstanding anything to the contrary herein, the
Unencumbered Portfolio Owner shall, until such time as the BBD1 Collateral Swap
is consummated, be required to comply with the terms of Section 7.1.

 

8.DEFAULTS

 

8.1 Events of Default. An "Event of Default" shall exist with respect to the
Loan if any of the following shall occur:

 

(a) any portion of the Debt is not paid when due including, without limitation,
as required pursuant to Section 2.3, Section 2.7, Section 5.30 and Section
5.33(c), within five (5) days of receipt of written request by Lender (other
than in respect of any payment due on the Maturity Date for which no notice and
cure period shall be applicable);

 

(b) any of the Taxes are not paid when due by Borrower or Owner;

 

(c) the Policies are not kept in full force and effect, or are not delivered to
Lender upon request;

 

(d) a Transfer other than a Permitted Transfer occurs;

42

 

 

(e) any representation or warranty made by Borrower or Guarantor or in any Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by Borrower or Guarantor in
connection with any Loan Document, shall be false or misleading in any material
respect as of the date the representation or warranty was made;

 

(f) Borrower, Sole Member, Owner or Guarantor shall make an assignment for the
benefit of creditors;

 

(g) a receiver, liquidator or trustee shall be appointed for Borrower, Sole
Member, Owner or Guarantor; or Borrower, Sole Member, Owner or Guarantor shall
be adjudicated a bankrupt or insolvent; or any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Sole Member, Owner or Guarantor, as the case may be; or any
proceeding for the dissolution or liquidation of Borrower, Sole Member, Owner or
Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower, Sole Member, Owner or Guarantor, as the case may be, only upon the
same not being discharged, stayed or dismissed within 90 days;

 

(h) Borrower or any Affiliate thereof, as applicable, breaches or fails to
comply with any covenant contained in Sections 5.13 (SPE), 5.15 (Change in
Business), 5.22 (Indebtedness), 5.25 (ERISA), 5.26 (Prohibited Transfers), 5.27
(Liens), 5.28 (Dissolution), 5.33 (BBD1 Collateral Swap), 5.34 (Subordination of
Fees) or 5.35 (Repurchase Facilities); provided that if any such breach relates
to Borrower’s alleged failure to use “commercially reasonable efforts” to cause
an event or outcome to occur, such failure will not be an Event of Default
unless Borrower is first presented with a written statement of the additional
actions or efforts Lender believes should be taken or made, and 10 days to
commence taking or making such additional actions or efforts.

 

(i) except as expressly permitted hereunder, the actual or threatened
alteration, improvement, demolition or removal of all or any portion of the
Improvements without the prior written consent of Lender;

 

(j) a default occurs under any term, covenant or provision set forth in the
Guaranty (beyond any notice and cure periods provided therein), that has
continued uncured, to Lender’s satisfaction, for five (5) days after notice from
Lender to Borrower or Guarantor;

 

(k) a Default or Event of Default as defined or described in the BBD1 Senior
Loan Documents or US Bank Senior Loan Documents occurs (after any applicable
notice and cure periods set forth in the BBD1 Senior Loan Documents or US Bank
Senior Loan Documents, as applicable); provided, however, if any such Default or
Event of Default is a non-monetary Default or Event of Default, it shall not be
an Event of Default under this Agreement unless and until the applicable Senior
Lender accelerates the maturity of any portion of the outstanding Indebtedness
pursuant to the BBD1 Senior Loan Documents or US Bank Senior Loan Documents, as
applicable;

 

(l) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired;

43

 

 

(m) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten days after notice to Borrower (and Guarantor, if
applicable) from Lender, in the case of any default which can be cured by the
payment of a sum of money, or within 30 days after notice from Lender in the
case of any other default; provided, however, that if such non-monetary default
is susceptible of cure but cannot reasonably be cured within such 30-day period,
and Borrower (or Guarantor, if applicable) shall have commenced to cure such
default within such 30-day period and thereafter diligently and expeditiously
proceeds to cure the same, such 30-day period shall be extended for an
additional period of time as is reasonably necessary for Borrower (or Guarantor,
if applicable) in the exercise of due diligence to cure such default, such
additional period not to exceed 60 days;

 

(n) Borrower fails to comply fully, completely and timely with the covenants and
agreements set forth in Section 10.1.8; or

 

(o) closing under the BBD1 Purchase Agreement fails to occur after all of the
conditions to KBS Acquisition Sub-Owner 2, LLC's obligations to close have been
satisfied, but only to the extent such failure arises from the failure of KBS
Acquisition Sub-Owner 2, LLC to:

 

(i) execute and deliver, or cause to be executed and delivered, the documents
required to be executed and delivered pursuant to the provisions of Section 6.1
of the BBDI Purchase Agreement, but only to the extent such failure does not
arise out of any good faith dispute between Company and Seller regarding the
form and content of any of such documents; or

 

(ii) remove and cause the satisfaction of any security instrument or other lien
granted or executed by KBS Acquisition Sub-Owner 2, LLC, any Owner (as that term
is defined in the BBDI Purchase Agreement) and /or any of their respective
affiliates, as required by the terms of the BBDI Purchase Agreement,

 

but only so long as either failure (in either clause (i) or clause (ii) above)
continues for more than two business days following receipt by KBS Acquisition
Sub-Owner 2, LLC of written notice from BBD1 Holdings LLC of its intent to
exercise rights and remedies pursuant to Section 13.2 of the BBD1 Purchase
Agreement.

 

8.2 Remedies.

 

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in paragraph (f) or (g) of Section 8.1) and at any
time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Collateral; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges and any
other amounts owing by Borrower), without notice or demand; and upon any Event
of Default described in paragraph (f) or (g) of Section 8.1, the Debt (including
unpaid interest, Default Rate interest, Late Payment Charges and any other
amounts owing by Borrower) shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained in any Loan Document to the contrary
notwithstanding.

44

 

 

8.2.2 Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared, or be automatically, due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singly, successively, together or otherwise,
at such time and in such order as Lender may determine in its discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth in the Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing, (i) to the
extent permitted by applicable law, Lender is not subject to any "one action" or
"election of remedies" law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Collateral, the
Pledge and other Security Documents have been foreclosed, the Collateral has
been sold and/or otherwise realized upon in satisfaction of the Debt or the Debt
has been paid in full. To the extent permitted by applicable law, nothing
contained in any Loan Document shall be construed as requiring Lender to resort
to any portion of the Collateral for the satisfaction of any of the Debt in
preference or priority to any other portion, and Lender may seek satisfaction
out of all or less than all of the Collateral, in its discretion. Borrower
agrees that Lender may pursue all remedies available at law and equity,
including seeking specific performance or an injunction, to enforce the terms of
the Direction Letter.

 

8.2.3 Severance. To the extent agreed between the Lenders, each Lender shall
have the right from time to time to sever its Note and the other Loan Documents
into one or more separate notes, pledge and security agreements and other
security documents in such denominations and priorities of payment and liens as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies. Borrower shall execute and deliver to a
Lender from time to time, promptly after the request of such Lender, a severance
agreement and such other documents as such Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to such Lender. Borrower hereby absolutely and
irrevocably appoints each Lender as its true and lawful attorney, coupled with
an interest, in its name and stead to make and execute all documents necessary
or desirable to effect such severance, Borrower ratifying all that such attorney
shall do by virtue thereof.

 

8.2.4 Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Collateral to the extent
necessary to foreclose on all or less than all of any portion of such
Collateral.

 

8.2.5 Lender's Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
Business Days after Borrower's receipt of written notice thereof from Lender,
without in any way limiting Lender's right to exercise any of its rights, powers
or remedies as provided hereunder, or under any of the other Loan Documents,
Lender may, but shall have no obligation to, perform, or cause performance of,
such covenant or obligation, and all costs, expenses, liabilities, penalties and
fines of Lender incurred or paid in connection therewith shall be payable by
Borrower to Lender upon demand and if not paid shall be added to the Debt (and
to the extent permitted under applicable laws, secured by the Pledge and other
Loan Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, Lender shall have no obligation to send notice to
Borrower of any such failure.

45

 

 

9.SENIOR LOANS

 

9.1 Compliance with Senior Loan Documents. Borrower shall (or shall cause Senior
Borrowers to): (a) pay all principal, interest and other sums required to be
paid by Senior Borrowers under and pursuant to the provisions of the Senior Loan
Documents; (b) diligently perform and observe all of the terms, covenants and
conditions of the Senior Loan Documents on the part of Senior Borrowers to be
performed and observed, unless such performance or observance shall be waived in
writing by Senior Lender; (c) promptly notify Lender of the giving of any notice
by a Senior Lender to a Senior Borrower or Borrower of any default by such
Senior Borrower in the performance or observance of any of the terms, covenants
or conditions of the Senior Loan Documents on the part of Senior Borrowers to be
performed or observed and deliver to Lender a true copy of each such notice; (d)
deliver a true, correct and complete copy of all notices, demands, requests or
material correspondence (including electronically transmitted items) given or
received by Owner or Guarantor to or from the Senior Lender or its agent; and
(e) not enter into or be bound by any Senior Loan Documents that are not
approved by Lender. Without limiting the foregoing, Borrower shall cause Owner
to fund all reserves required to be funded pursuant to the Senior Loan
Documents. In the event of a refinancing of the Senior Loan permitted by the
terms of this Agreement, Borrower will cause all reserves on deposit with any
Senior Lender to be utilized by the applicable Senior Borrowers to reduce the
amount due and payable to the Senior Lender or alternatively shall be remitted
to Lender as a mandatory prepayment of the Loan.

 

9.2 Senior Loan Defaults.

 

(a) Without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
if there shall occur any monetary default under any Senior Loan Document,
Borrower hereby expressly agrees that Lender shall have the immediate right,
without prior notice to Borrower, but shall be under no obligation: (i) to pay
all or any part of any uncured delinquent amount and any other sums that are
then due and payable; and (ii) to pay any other amounts and take any other
action as Lender, in its sole and absolute discretion, shall deem advisable to
protect or preserve the rights and interests of Lender in the Loan and/or the
Collateral. If a non-monetary default under any Senior Loan Document occurs,
then Lender may perform any act or take any action on behalf of Borrower and/or
any Senior Borrowers as may be appropriate, to cause all of the terms, covenants
and conditions of such Senior Loan to be performed or observed. All sums so paid
and the costs and expenses incurred by Lender in exercising rights under this
Section 9.2 (including attorneys' fees) (i) shall constitute additional advances
of the Loan to Borrower, (ii) shall increase the then unpaid Principal,
(iii) shall bear interest at the Default Rate for the period from the date that
such costs or expenses were incurred to the date of payment to Lender,
(iv) shall constitute a portion of the Debt, and (v) shall be secured by the
Pledge.

 

(b) Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys'
and other professional fees, whether or not suit is brought, and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against Lender as a result of the foregoing actions.
Lender shall have no obligation to Borrower, Sole Member, Owner, Senior
Borrowers or any other party to make any such payment or performance. Borrower
shall not impede, interfere with, hinder or delay, and shall not permit Owner or
Senior Borrowers to impede, interfere with, hinder or delay, any effort or
action on the part of Lender to cure any default or asserted default under the
Senior Loan, or to otherwise protect or preserve Lender's interests in the Loan
and the Collateral following a default or asserted default under a Senior Loan.

46

 

 

(c) Borrower hereby grants Lender and any person designated by Lender the right
to enter upon each Property at any time following the occurrence and during the
continuance of any default, or the assertion by Senior Lender that a default has
occurred under the Senior Loan Documents, for the purpose of taking any such
action or to appear in, defend or bring any action or proceeding to protect
Borrower's, Owner's, Senior Borrowers’ and/or Lender's interest. Lender may take
such action as Lender deems reasonably necessary or desirable to carry out the
intents and purposes of this subsection (including communicating with Senior
Lender with respect to any Senior Loan defaults), without prior notice to, or
consent from, Borrower. Lender shall have no obligation to complete any cure or
attempted cure undertaken or commenced by Lender.

 

(d) If Lender shall receive a copy of any notice of default under the Senior
Loan Documents sent by Senior Lender to Senior Borrowers, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon. As a material inducement to
Lender's making the Loan, Borrower hereby absolutely and unconditionally
releases and waives all claims against Lender arising out of Lender's exercise
of its rights and remedies provided in this Section 9.2, except for Lender's
gross negligence or willful misconduct. In the event that Lender makes any
payment in respect of the Senior Loan, Lender shall be subrogated to all of the
rights of Senior Lender under the Senior Loan Documents against the applicable
Property, in addition to all other rights it may have under the Loan Documents.

 

9.3 Senior Loan Estoppels. Borrower shall (or shall cause Senior Borrowers to),
from time to time, upon request by Lender, use reasonable efforts to obtain from
Senior Lender such certificates of estoppel with respect to compliance by Senior
Borrowers with the terms of the Senior Loan Documents as may be reasonably
requested by Lender; provided that Lender will have no right to request an
estoppel before the occurrence of a BBD1 Termination Event. In the event or to
the extent that Senior Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender an estoppel executed by Borrower and Senior Borrowers
expressly representing to Lender the information requested by Lender regarding
compliance by Senior Borrowers with the terms of the Senior Loan Documents.
Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including attorneys'
and other professional fees, whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Lender based in whole or in part upon any
fact, event, condition, or circumstances relating to the Senior Loan which was
misrepresented in, or which warrants disclosure and was omitted from such
estoppel executed by Borrower and Senior Borrowers.

 

9.4 No Amendments to Senior Loan Documents. Subject to Section 9.7, without
obtaining the prior written consent of Lender, Borrower shall not cause or
permit Senior Borrowers to (i) enter into any amendment or modification of any
of the Senior Loan Documents, (ii) grant to Senior Lender any consent or waiver
or (iii) exercise any remedy available to Senior Borrowers under the Senior Loan
Documents or any right or election under the Senior Loan Documents. Borrower
shall cause Senior Borrowers to provide Lender with a copy of any amendment or
modification to the Senior Loan Documents within five days after the execution
thereof.

 

9.5 Acquisition of the Senior Loan. Without the prior written consent of Lender,
neither Borrower, Sole Member, Owner, Senior Borrowers nor any Affiliate of any
of them shall acquire or agree to acquire the Senior Loan, or any portion
thereof or any interest therein, or any direct or indirect ownership interest in
the holder of the Senior Loan, via purchase, transfer, exchange or otherwise,
and any breach or attempted breach of this provision shall constitute an Event
of Default hereunder. If, solely by operation of applicable subrogation law,
Borrower, Sole Member, Owner, Senior Borrowers or any Affiliate of any of them
shall have failed to comply with the foregoing, then Borrower: (i) shall
immediately notify Lender of such failure; (ii) shall cause any and all such
prohibited parties acquiring any interest in the Senior Loan Documents: (A) not
to enforce the Senior Loan Documents; and (B) upon the request of Lender, to the
extent any of such prohibited parties has or have the power or authority to do
so, to promptly: (1) cancel the promissory note evidencing the Senior Loan,
(2) re-convey and release the lien securing the Senior Loan and any other
collateral under the Senior Loan Documents, and (3) discontinue and terminate
any enforcement proceeding(s) under the Senior Loan Documents.

47

 

 

9.6 Deed in Lieu of Foreclosure. Without the express prior written consent of
Lender, Borrower shall not, and Borrower shall not cause, suffer or permit
Senior Borrowers to, enter into any deed-in-lieu or consensual foreclosure with
or for the benefit of Senior Lender or any of its affiliates. Without the
express prior written consent of Lender, Borrower shall not, and Borrower shall
not cause, suffer or permit Senior Borrowers to, enter into any consensual sale
or other transaction in connection with the Senior Loan which could diminish,
modify, terminate, impair or otherwise adversely affect the interests of Lender
or Borrower, the Collateral or any portion thereof or any interest therein or of
Senior Borrowers in the applicable Property or portion thereof or any interest
therein.

 

9.7 Refinancing or Prepayment of the Senior Loan. Except as provided herein, the
Senior Borrowers shall not (and Borrower shall not cause or permit Senior
Borrowers to), refinance, amend, modify or replace any Senior Loan without the
prior written consent of the Lender; provided, however, Lender shall not
unreasonably withhold its consent if any refinancing, amendment, modification or
replacement does not increase a Senior Borrowers obligations (including, without
limitation, by increasing interest payments or the amount or frequency of
required amortization payments) and Borrower complies with the terms of Section
2.3.2. Notwithstanding the foregoing, a Senior Borrower shall have the right to
refinance a Senior Loan, and amend and modify any existing Senior Loan (each, a
"Refinancing") with an unaffiliated third party that is an institutional lender
upon terms negotiated on an arm's-length basis, provided that the following
conditions are satisfied:

 

(a) the principal amount of the Refinancing shall not exceed the principal
balance of the Senior Loan as of the date of closing of the Refinancing or, if
it does exceed such amount, after the deduction of reasonable and customary
expenses to non-Affiliates of Guarantor in connection with the Refinancing, such
excess amount shall be used to pay down the Loan in accordance with the terms of
Section 2.3.2;

 

(b) the weighted interest rate shall not exceed the then current interest rate
payable under the Senior Loan;

 

(c) Lender shall have approved, in its reasonable discretion, all other terms
and conditions of the Refinancing and all loan documents relating thereto;

 

(d) there shall be no accrual or deferral of interest payable thereunder;

 

(e) (i) the lender under the Refinancing shall have consented to the granting of
a pledge in the equity of each Owner in favor of Lender, (ii) such equity
pledges shall have been granted in favor of Lender, on substantially the same
terms as provided in the Pledge and (iii) Lender and the lender under the
Refinancing shall have entered into an intercreditor agreement upon terms that
are reasonably acceptable to Lender; and

 

(f) no Default or Event of Default shall exist under the Loan Documents.

48

 

 

9.8 Intercreditor Agreement. Borrower hereby acknowledges and agrees that any
intercreditor agreement entered into between Lender and a Senior Lender (the
"Intercreditor Agreement"), if any, will be solely for the benefit of Lender and
such Senior Lender, and that Borrower and Senior Borrowers shall not be intended
third-party beneficiaries of any of the provisions therein, shall have no rights
thereunder and shall not be entitled to rely on any of the provisions contained
therein. Except as otherwise contemplated herein, Borrower will incur no costs
and expenses in facilitating the execution of an Intercreditor Agreement. Lender
and Senior Lender shall have no obligation to disclose to Borrower the contents
of the intercreditor agreement. Borrower's obligations hereunder are and will be
independent of such intercreditor agreement and shall remain unmodified by the
terms and provisions thereof.

 

10.SPECIAL PROVISIONS

 

10.1 Sale of Notes and Secondary Market Transaction.

 

10.1.1 General; Borrower Cooperation. The Lenders shall have the right at any
time and from time to time (i) to sell or otherwise transfer the Loan or any
portion thereof or the Loan Documents or any interest therein to one or more
investors, (ii) to sell participation interests in the Loan to one or more
investors or (iii) to (A) securitize the Loan or any portion thereof in a single
asset securitization or a pooled loan securitization of rated single or
multi-class securities (the "Securities") or (b) create a collateralized debt
obligation (“CDO”), secured by or evidencing ownership interests in the Note and
the Security Documents (each such sale, assignment, participation, CDO and/or
securitization is referred to herein as a "Secondary Market Transaction"). In
connection with any Secondary Market Transaction, subject to Section 10.1.9
below, Borrower shall cooperate fully and in good faith with the Lenders and
otherwise assist Lenders in satisfying the market standards to which Lenders
customarily adhere or which may be reasonably required in the marketplace or by
the Rating Agencies in connection with any such Secondary Market Transactions,
including: (a) to (i) provide such financial and other information with respect
to the Property, the Collateral, each Borrower Party and their Affiliates,
Manager and any tenants of the Property, (ii) provide business plans and budgets
relating to the Property and (iii) permit to be performed such site inspection,
appraisals, surveys, market studies, environmental reviews and reports,
engineering reports and other due diligence investigations of the Property, as
may be reasonably requested from time to time by the Lenders or the Rating
Agencies or as may be necessary or appropriate in connection with a Secondary
Market Transaction or Exchange Act requirements (the items provided to the
Lenders pursuant to this subsection (a) being called the "Provided
Information"), together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to the Lenders and the Rating
Agencies; (b) at Borrower's expense, cause counsel to render opinions customary
in securitization transactions with respect to the Collateral, the Property,
each Borrower Party and their Affiliates, which counsel and opinions shall be
reasonably satisfactory to the Lenders and the Rating Agencies; (c) make such
representations and warranties as of the closing date of any Secondary Market
Transaction with respect to the Collateral, the Property, each Borrower Party
and the Loan Documents as are customarily provided in such transactions and as
may be reasonably requested by the Lenders or the Rating Agencies and consistent
with the facts covered by such representations and warranties as they exist on
the date thereof, including the representations and warranties made in the Loan
Documents; (d) provide current certificates of good standing and qualification
with respect to the Borrower Parties from appropriate Governmental Authorities;
and (e) execute such amendments to the Loan Documents and Borrower's
organizational documents, as may be requested by Lender or the Rating Agencies
or otherwise to effect a Secondary Market Transaction, provided that nothing
contained in this subsection (e) shall result in a material economic change in
the transaction. Notwithstanding anything herein to the contrary, Secondary
Market Transaction (x) shall be undertaken at no cost or expense to Borrower
other than the fees of its own counsel, (y) with respect to a sale or
participation of more than fifty percent (50%) of the Debt, shall not be
effectuated prior to the earlier of (A) the occurrence of an Event of Default
and (B) December 31, 2012 and (z) prior the occurrence of an Event of Default,
shall not be sold to any Prohibited Transferee.

49

 

 

10.1.2 Use of Information. Borrower understands that all or any portion of the
Provided Information and the Required Records may be included in disclosure
documents in connection with a Secondary Market Transaction, including a
prospectus or private placement memorandum (each, a "Disclosure Document") and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the "Securities Act"), or
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers or other parties relating
to the Secondary Market Transaction. If the Disclosure Document is required to
be revised, Borrower shall cooperate with the Lenders in updating the Provided
Information or Required Records for inclusion or summary in the Disclosure
Document or for other use reasonably required in connection with a Secondary
Market Transaction by providing all current information pertaining to the
Borrower Parties, Manager, the Collateral and the Property necessary to keep the
Disclosure Document accurate and complete in all material respects with respect
to such matters.

 

10.1.3 Borrower's Obligations Regarding Disclosure Documents. In connection with
a Disclosure Document, Borrower shall: (a) if requested by Lender, certify in
writing that the representations and warranties set forth in this Agreement are
true and correct as of the date of such certification, or, if they are no longer
true, set forth the applicable changes thereto; and consent to the reliance on
such representations and warranties by the parties to any Secondary Market
Transaction; and (b) indemnify (in a separate instrument of indemnity, if so
requested by Lender) (i) any underwriter, syndicate member or placement agent
(collectively, the "Underwriters") retained by Lender or its issuing company
affiliate (the "Issuer") in connection with a Secondary Market Transaction,
(ii) Lender and (iii) the Issuer that is named in the Disclosure Document or
registration statement relating to a Secondary Market Transaction (the
"Registration Statement"), and each of the Issuer's directors, each of its
officers who have signed the Registration Statement and each person or entity
who controls the Issuer or the Lender within the meaning of Section 15 of the
Securities Act or Section 30 of the Exchange Act (collectively within (iii), the
"Gramercy Group"), and each of its directors and each person who controls each
of the Underwriters, within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the "Underwriter Group") for any
losses, claims, damages or liabilities (the "Liabilities") to which Lender, the
Gramercy Group or the Underwriter Group may become subject (including
reimbursing all of them for any legal or other expenses actually incurred in
connection with investigating or defending the Liabilities) if and to the extent
that the Liabilities arise out of or are based upon the representations and
warranties in such certification being untrue or incorrect in any material
respect, or that arise out of or are based upon an omission of a material fact
required to be stated in the applicable portions of such representations and
warranties or necessary in order to make the statements in the applicable
portions of such representations and warranties in light of the circumstances
under which they were made, not misleading; provided, however, that Borrower
shall not (i) be required to indemnify Lender for any Liabilities relating to
untrue statements or omissions that Borrower identified to Lender in writing at
the time of Borrower's examination of such representations and warranties, or
(ii) to incur any out-of-pocket costs in connection with providing the
representations and warranties, or any other actions, required under this
Article 10.

 

10.1.4 Borrower Indemnity Regarding Filings. In connection with filings under
the Exchange Act, Borrower shall (i) indemnify the Lender, the Lender Group and
the Underwriter Group for any Liabilities to which Lender, the Lender Group or
the Underwriter Group may become subject if and to the extent the Liabilities
arise out of or are based upon the omission in the Provided Information of a
material fact known to a Borrower Party and required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Lender, the Lender Group or the Underwriter Group
for any legal or other expenses actually incurred by Lender, Lender Group or the
Underwriter Group in connection with defending or investigating the Liabilities.

50

 

 

10.1.5 Indemnification Procedure. Promptly after receipt by an indemnified party
under Section 10.1.3 or 10.1.4 of notice of the commencement of any action for
which a claim for indemnification is to be made against Borrower, such
indemnified party shall notify Borrower in writing of such commencement, but the
omission to so notify Borrower will not relieve Borrower from any liability that
it may have to any indemnified party hereunder except to the extent that failure
to notify causes prejudice to Borrower. If any action is brought against any
indemnified party, and it notifies Borrower of the commencement thereof,
Borrower will be entitled, jointly with any other indemnifying party, to
participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice of commencement, to assume the defense thereof with counsel satisfactory
to such indemnified party in its discretion. After notice from Borrower to such
indemnified party under this Section 10.1.5, Borrower shall not be responsible
for any legal or other expenses subsequently incurred by such indemnified party
in connection with the defense thereof other than reasonable costs of
investigation; provided, however, if the defendants in any such action include
both Borrower and an indemnified party, and any indemnified party shall have
reasonably concluded that there are any legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to Borrower, then the indemnified party or parties shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Borrower shall not be liable for the expenses of more than one separate
counsel unless there are legal defenses available to it that are different from
or additional to those available to another indemnified party.

 

10.1.6 Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnity agreement provided for in Section 10.1.3 or
10.1.4 is for any reason held to be unenforceable by an indemnified party in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 10.1.3 or 10.1.4, Borrower
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation. In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Lender Group's and Borrower's
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it may not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

 

10.1.7 Rating Surveillance. Lender will retain the Rating Agencies to provide
rating surveillance services on Securities at Lender’s sole cost and expense.

 

10.1.8 Severance of Loan. Lender shall have the right, at any time (whether
prior to, in connection with, or after any Secondary Market Transaction), with
respect to all or any portion of the Loan, to modify, split and/or sever all or
any portion of the Loan as hereinafter provided. Without limiting the foregoing,
Lender may (i) cause the Notes and the Pledge to be split into senior and one or
more junior mortgage or mezzanine loans in whatever proportions Lender deems
appropriate (which loans may be secured by mortgages and/or a pledge or direct
or indirect partnership or membership interests in Borrowers), (ii) create one
more senior and subordinate notes (i.e., an A/B or A/B/C structure) or (vi) to
create multiple components of the note or notes (and allocate or reallocate the
principal balance of the Loan between or among such notes) in each such case in
whatever proportion and whatever priority Lender determines; provided, however,
that the outstanding principal balance of all notes evidencing the Loan (or
components of such notes) immediately after the effective date of such
modification equals the outstanding principal balance of the Loan immediately
prior to such modification and the weighted average of the interest rates for
all such notes (or components of such notes) immediately after the effective
date of such modification equals the interest rates for all such notes (or
components of such notes), immediately prior to such modification, and
thereafter to sell, assign, transfer, participate, syndicate or securitize all
or any part or any variant of the Loans.

51

 

 

10.1.9 Costs. Notwithstanding anything stated to the contrary herein, any
Secondary Market Transaction or any severance contemplated by Section 10.1.8,
shall be effectuated without any additional cost, expense, liability or
potential liability to Borrower, Guarantor or any of their respective
Affiliates, other than the fees of their respective counsels.

 

10.1.10 Lead Lender. Borrower shall have no obligation to communicate with, or
take instructions from, any Person with respect to the administration of the
Loan, other than Agent (or its successor or assign), during the period prior to
the earlier of (i) the occurrence of an Event of Default and (ii) December 31,
2012.

 

10.2 Conditions. The Lenders shall have no obligation to fund the Principal to
Borrower unless and until the following are satisfied, as determined in the
Lenders’ discretion:

 

(a) Borrower has furnished Lenders with evidence satisfactory to Lenders that
(i) the Borrower Parties have invested an amount reasonably acceptable to
Lenders in the Property, (ii) the available balance in the AFRT Cash Management
Account is not less than $6,000,000, (iii) the total amount required to prepay
the Repurchase Facilities in full, including the payment of the repurchase
price, principal, interest and fees, is $38,980,245.08 and (iv) the Current
Recourse Liability Amount is not greater than $122,588,300.

 

(b) Lenders have been issued, at Borrower’s cost, a UCC Eagle-9 insurance policy
with respect to the Collateral as of the date of this Agreement in favor of each
Lender by a title insurance company acceptable to Lenders.

 

(c) Borrower’s counsel has delivered to Lenders all customary legal opinions
regarding each Borrower Party, the Loan Documents and the Loan. Such opinions
shall include, without limitation, due formation, authorization and execution,
non-contravention, choice of New York law, enforceability of the Loan
transaction under New York law, usury and perfection of the security interests
granted in the Collateral.

 

(d) Lenders shall have received a copy of the Direction Letter.

 

(e) Borrower shall have paid to each Lender, in immediately available funds,
fifty percent (50%) of the Loan Fee and reimbursed Lenders for all costs and
expenses incurred in connection with the preparation, negotiation, execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby, together with such other costs and expenses contemplated
by Section 5.20 of this Agreement.

52

 

 

11.MISCELLANEOUS

 

11.1 Brokers and Financial Advisors.

 

(a) Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the Loan. Borrower shall indemnify and hold Lender harmless from and against any
and all claims, liabilities, costs and expenses (including attorneys' fees,
whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by
any Person (including any broker) that such Person acted on behalf of Borrower
in connection with the transactions contemplated herein. The provisions of this
Section 11.1 shall survive the expiration and termination of this Agreement and
the repayment of the Debt.

 

(b) Notwithstanding anything in Section 11.1(a) above to the contrary, Borrower
hereby acknowledges that (i) at Lender's sole discretion, Broker may receive
further consideration from Lender relating to the Loan or any other matter for
which Lender may elect to compensate Broker pursuant to a separate agreement
between Lender and Broker and (ii) Lender shall have no obligation to disclose
to Borrower the existence of any such agreement or the amount of any such
additional consideration paid or to be paid to Broker whether in connection with
the Loan or otherwise.

 

11.2 Retention of Servicer.

 

(a) Lender reserves the right to retain the Servicer to act as its agent
hereunder with such powers as are specifically delegated to the Servicer by
Lender, whether pursuant to the terms of this Agreement, any pooling and
servicing agreement or similar agreement entered into as a result of a Secondary
Market Transaction or otherwise, together with such other powers as are
reasonably incidental thereto. Borrower shall pay any reasonable fees and
expenses of the Servicer in connection with a release of any portion of the
Collateral, assumption or modification of the Loan, enforcement of the Loan
Documents or any other action taken by Servicer hereunder on behalf of Lender.

 

(b) Subject to the terms of the Co-Lending Agreement between Agent and the
Lenders dated on the date hereof, each Lender has designated and appointed Agent
as the agent of such Lender under this Agreement and the other Loan Documents,
and each such Lender has authorized such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agent shall have no duties or responsibilities, except with respect to the Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

 

11.3 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as any
of the Debt is unpaid or such longer period if expressly set forth in this
Agreement. All Borrower's covenants and agreements in this Agreement shall inure
to the benefit of the respective legal representatives, successors and assigns
of Lender.

 

11.4 Lenders’ Discretion. Whenever pursuant to this Agreement or any other Loan
Document, the Lenders exercise any right given to it to approve or disapprove,
or consent or withhold consent, or any arrangement or term is to be satisfactory
to the Lenders or is to be in Lenders’ discretion, the decision of the Lenders
to approve or disapprove, to consent or withhold consent, or to decide whether
arrangements or terms are satisfactory or not satisfactory, or acceptable or
unacceptable or in the Lenders’ discretion shall (except as is otherwise
specifically herein provided) be in the sole discretion of the Lenders and shall
be final and conclusive.

53

 

 

11.5 Governing Law.

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE, AT LENDER’S ELECTION, INSTITUTED IN ANY
FEDERAL OR STATE COURT IN (I) NEW YORK COUNTY, NEW YORK, (II) THE STATE OF
DOMICILE OF THE BORROWER OR (III) THE STATE OF DOMICILE OF THE GUARANTOR AND
BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER ARISING OUT OF OR RELATING
TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK
COUNTY, NEW YORK. BORROWER DOES HEREBY DESIGNATE AND APPOINT NATIONAL REGISTERED
AGENTS, INC., 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, ATTENTION: SERVICE OF
PROCESS DEPARTMENT, NEW YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK,
NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND
WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER METHOD OF SERVICE), IN
ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (i) SHALL
GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE
DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY
DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

54

 

 

11.6 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, nor exercising any right, power, remedy or privilege
hereunder, or under any other Loan Document, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under any Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under the Loan Documents, or to declare an Event of
Default for failure to effect prompt payment of any such other amount.

 

11.7 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER.

 

11.8 Headings/Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.

 

11.9 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

11.10 Preferences. Upon the occurrence and continuance of an Event of Default,
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Debt. To the
extent Borrower makes a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Debt or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender. This provision shall survive the expiration or termination
of this Agreement and the repayment of the Debt.

55

 

 

11.11 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other Loan Document specifically and expressly requires the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which no Loan
Document specifically and expressly requires the giving of notice by Lender to
Borrower.

 

11.12 Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower's sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower's
behalf.

 

11.13 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements,
understandings and negotiations among or between such parties, whether oral or
written, are superseded by the terms of this Agreement and the other Loan
Documents.

 

11.14 Offsets, Counterclaims and Defenses. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender's interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have against any assignor of such documents, and no such
offset, counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents, and
any such right to interpose or assert any such offset, counterclaim or defense
in any such action or proceeding is hereby expressly waived by Borrower.

 

11.15 Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public, which refers
to the Loan Documents, the Loan, Lender or any member of the Lender Group, a
Loan purchaser, the Servicer or the trustee in a Secondary Market Transaction,
shall be subject to the prior written approval of Lender. Lender shall have the
right to issue any of the foregoing without Borrower's approval. Notwithstanding
the foregoing and anything to the contrary in this Agreement, nothing contained
herein shall impair Borrower’s (or any of Borrower’s Affiliates) right to
disclose information relating to this Agreement or the Loan (a) to the extent
compelled by law or (b) in connection with any filings (including any amendment
or supplement to any S-11 filing) with governmental agencies (including the SEC)
by Guarantor or any entity holding an interest (direct or indirect) in Borrower.

56

 

 

11.16 No Usury. Borrower and Lender intend at all times to comply with
applicable state law or applicable United States federal law (to the extent that
it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law) and that this Section 11.16 shall
control every other agreement in the Loan Documents. If the applicable law
(state or federal) is ever judicially interpreted so as to render usurious any
amount called for under the Notes or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender's
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower's and Lender's express intent
that all excess amounts theretofore collected by Lender shall be credited
against the unpaid Principal and all other Debt (or, if the Debt has been or
would thereby be paid in full, refunded to Borrower), and the provisions of the
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of the execution of any
new document, so as to comply with applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance or detention of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate from time to time in effect and applicable to the
Debt for so long as the Debt is outstanding. Notwithstanding anything to the
contrary contained in any Loan Document, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

 

11.17 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall control. The parties hereto acknowledge that
each is represented by separate counsel in connection with the negotiation and
drafting of the Loan Documents and that the Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
them.

 

11.18 No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of each Lender and Borrower and nothing contained in any Loan Document
shall be deemed to confer upon anyone other than each Lender and Borrower any
right to insist upon or to enforce the performance or observance of any of the
obligations contained therein.

 

11.19 [Intentionally omitted].

 

11.20 Assignment. Subject to Section 10.1, the Loan, the Notes, the Loan
Documents and/or Lender's rights, title, obligations and interests therein may
be assigned by Lender and any of its successors and assigns to any Person at any
time in its discretion, in whole or in part, whether by operation of law
(pursuant to a merger or other successor in interest) or otherwise. Upon such
assignment, all references to Lender in this Loan Agreement and in any Loan
Document shall be deemed to refer to such assignee or successor in interest and
such assignee or successor in interest shall thereafter stand in the place of
Lender. Borrower may not assign its rights, title, interests or obligations
under this Loan Agreement or under any of the Loan Documents.

 

11.21 Proofs of Claim. In the case of any receivership, insolvency, bankruptcy,
reorganization, arrangement, adjustment, composition or other proceedings
affecting Borrower, Owner, Sole Member or Guarantor, or any of their respective
creditors or property, Lender, to the extent permitted by law, shall be entitled
to file such proofs of claim and other documents as may be necessary or
advisable in order to have the claims of Lender allowed in such proceedings for
the entire Debt at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Borrower hereunder after
such date.

 

11.22 Waiver of Stay. Borrower agrees (to the extent that it may lawfully do so)
that it will not at any time insist upon, or plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay or extension law or any
usury or other law wherever enacted, now or at any time hereafter in force,
which would prohibit or forgive Borrower from paying all or any portion of the
Debt or which may affect the covenants or the performance of this Agreement; and
Borrower (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the holders, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

57

 

 

11.23 Certain Additional Rights of Lender. Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

 

(i) the right to routinely consult with Guarantor’s and Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances;

 

(ii) the right, in accordance with the terms of this Agreement and the other
Loan Documents, to examine the books and records of Guarantor and Borrower at
any time upon reasonable notice; and

 

(iii) the right, without restricting any other rights of Lender under this
Agreement or the other Loan Documents (including any similar right), to restrict
the transfer of direct or indirect interests in Borrower, and the right to
restrict the transfer of interests in any Borrower Party, except for any
transfer that is a Permitted Transfer.

 

11.24 Set-Off. In addition to any rights and remedies of Lender provided by this
Loan Agreement and by law, Lender shall have the right, without prior notice to
Borrower, any such notice being expressly waived by Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Lender or any Affiliate thereof to or
for the credit or the account of Borrower. Lender agrees promptly to notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

11.25 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

11.26 Joint and several liability. The liability of the Borrowers under this
Agreement shall be joint and several.

 



58

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER:

 

 

KBS REIT PROPERTIES, LLC, a Delaware limited liability company   By: KBS LIMITED
PARTNERSHIP,   a Delaware limited partnership,   its sole member       By: KBS
REAL ESTATE INVESTMENT TRUST, INC.,     a Maryland corporation,     its general
partner             By: _/s/ David E. Snyder                                   
David E. Snyder,            Chief Financial Officer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

KBS ACQUISITION SUB-OWNER 5, LLC, KBS ACQUISITION SUB-OWNER 6, LLC, KBS
ACQUISITION SUB-OWNER 7, LLC, KBS ACQUISITION SUB-OWNER 8, LLC, each a Delaware
limited liability company

 

 

      By: KBS ACQUISITION SUB, LLC,   a Delaware limited liability company,  
its sole member       By: KBS ACQUISITION HOLDINGS, LLC,     a Delaware limited
liability company,     its sole member         By: KBS GKK PARTICIPATION
HOLDINGS I, LLC,       a Delaware limited liability company,       its sole
member         By: KBS DEBT HOLDINGS, LLC,         a Delaware limited liability
company,         its sole member               By: KBS LIMITED PARTNERSHIP,    
      a Delaware limited partnership,           its manager               By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,             a Maryland corporation,    
        its sole general partner             By:                 /s/ David E.
Snyder                                       David E. Snyder,                  
Chief Financial Officer                  

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

LENDER:

 

 

GRAMERCY INVESTMENT TRUST,

a Maryland real estate investment trust

 

 

By: _/s/ Benjamin P. Harris          Name: Benjamin P. Harris     Title:
President  

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

LENDER:

 

 

GARRISON COMMERCIAL FUNDING XI LLC,

a Delaware, limited liability company

 

 

By: _Julian Weldon            Name: Julian Weldon     Title: Secretary  

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

AGENT:

 

 

GRAMERCY LOAN SERVICES LLC,
a Delaware limited liability company

 

 

By: _/s/ Benjamin P. Harris                Name: Benjamin P. Harris     Title:
President  

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

JOINDER TO LOAN AGREEMENT

 

KBS Capital Advisors, LLC has caused this Joinder to Loan Agreement to be duly
executed by its duly authorized representative, as of the day and year first
above written, for the purpose of agreeing to be bound by Section 5.34 of this
Agreement:

 

KBS ADVISOR

KBS CAPITAL ADVISORS LLC,

a Delaware liability company

 

 

By: _/s/ David E. Snyder                     Name: David E. Snyder     Title:
Chief Financial Officer  

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

 

 

KBS Beneficiary has caused this Joinder to Loan Agreement to be duly executed by
its duly authorized representative, as of the day and year first above written,
for the purpose of agreeing to be bound by Sections 3.2, 3.3 and 4.24 of this
Agreement:

 

KBS BENEFICIARY

KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company

 

By: KBS DEBT HOLDINGS, LLC,   a Delaware limited liability company,   its sole
member       By: KBS LIMITED PARTNERSHIP,     a Delaware limited partnership,  
  its manager       By: KBS REAL ESTATE INVESTMENT TRUST, INC.,       a Maryland
corporation,       its sole general partner                   _/s/ David E.
Snyder                                By: David E. Snyder         Chief
Financial Officer          

 



 

 

 

INDEX OF TERMS

 

The following terms are defined in the sections or Loan Documents indicated
below:

 

"Applicable Taxes" - 2.2.3

 

"Award" - 7.3.2

 

"Bankruptcy Proceeding" - 4.7

 

"Broker" - 11.2

 

"Casualty" - 7.2.1

 

"Condemnation" - 7.3.1

 

"Disclosure Document" - 9.1.2

 

"Easements" - 4.14

 

"Environmental Laws" - 4.21

 

"Event of Default" - 8.1

 

"Exchange Act" - 9.1.2

 

"Fitch" - 1.1 (Definition of Rating Agency)

 

"Hazardous Substances" - 4.21

 

"Indemnified Liabilities" - 5.30

 

"Indemnified Party" - 5.30

 

"Independent Director" - Schedule 4

 

"Insurance Premiums" - 7.1.2

 

"Insured Casualty" - 7.2.2

 

"Intercreditor Agreement" - 9.8

 

"Issuer" - 9.1.3

 

"Late Payment Charge" - 2.5.3

 

"Lender Group" - 9.1.3

 

"Lender's Consultant" - 5.7.1

 

"Liabilities" - 9.1.3

I-1

 

 

"Licenses" - 4.11

 

"Loan" - 2.1

 

"Loan Fee" - 2.7

 

"Moody's" - 1.1 (Definition of Rating Agency)

 

"New Payment Date"- 2.2.5

 

"Notice" - 6.1

 

"O&M Program" - 5.8.3

 

"OFAC" - 5.31

 

"Patriot Act" - 5.31

 

"Patriot Act Offense" - 5.31

 

"Permitted Indebtedness" - 5.22

 

"Pledged Collateral" - Section 1.1. (Definition of Loan Documents)

 

"Policies" - 7.1.2

 

"Principal" - 2.1

 

"Proceeds" - 7.2.2

 

"Proposed Material Lease" - 5.10.2

 

"Provided Information" - 10.1.1

 

"Registration Statement" - 10.1.3

 

"Remedial Work" - 5.7.2

 

"Required Records" - 6.3.6

 

"Reserve Account" - Section 1.1. (Definition of Loan Documents)

 

"Reserve Amount" - Section 3.1(a))

 

"Restoration" – Section 7.2.1.

 

"S&P" - 1.1 (Definition of Rating Agency)

 

"Secondary Market Transaction" - 10.1.1

 

"Securities" - 10.1.1

I-2

 

 

"Securities Act" - 10.1.2

 

"Special Purpose Bankruptcy Remote Entity" - 5.13

 

"Subaccounts" - 3.1(b)

 

"Toxic Mold" – 4.21

 

"Underwriter Group" - 10.1.3

 

"Underwriters" - 10.1.3

I-3

 

 



Schedule 1

Exceptions to Representations and Warranties

 

I. Current Recourse Liabilities

 

Lender  Percentage Recourse   Percentage Recourse              Bank of America 
 25%  $28,500,000              US Bank   25%  $15,000,000              US Bank 
 25%  $23,750,000              Midland   N/A   $1,150,000              Midland 
 N/A   $397,559              CF Branch Trust/Midtown Acquisitions (Repurchase
Facility)       $39,023,495              Wells Fargo   N/A   $13,753,360    
         Certain Bonds       $1,013,845              Total:       $122,588,259 

 

II. Affiliate Agreements

 

1.Advisory Agreement;



2.AIP Reimbursement Agreement; and

 

3.Agreements between KBS Real Estate Investment Trust, Inc., and KBS Capital
Markets Group, LLC and/or its broker dealers or financial planners.



 

Schedule 1-1

 

 

Schedule 2




 

Property Management Agreements

 

I.U.S. Bank Loan Portfolio - Property Management Agreements

 

1.Real Estate Property Management Agreement, dated as of November 9, 2007,
between KBS Woodfield Preserve, LLC, a Delaware limited liability company, as
owner, and CB Richard Ellis, Inc., a Delaware corporation (“CB Richard Ellis”),
as manager.

 

2.Real Estate Property Management Agreement, dated as of May 30, 2008, between
KBS Millennium I, LLC, a Delaware limited liability company, as owner, acting
through KBS Capital Advisors, LLC, a Delaware limited liability company, as
owner’s representative, and PM Realty Group, LP, a Delaware limited partnership,
as manager.

 

3.University Park Property Management Agreement, dated as of August 1, 2008,
between KBS University Park, LLC, a Delaware limited liability company, as
owner, and CB Richard Ellis, as manager.

 

4.Real Estate Property Management Agreement, dated as of August 18, 2008,
between KBS Meridian Tower, LLC, a Delaware limited liability company, as owner,
and Commercial Realty, LLC d/b/a CB Richard Ellis/Oklahoma, AMO®, as manager.

 

5.North Creek Property Management Agreement, dated as of August 28, 2008,
between KBS North Creek, LLC, a Delaware limited liability company, as owner,
and CB Richard Ellis, as manager.

 

6.City Gate Plaza Property Management Agreement, dated as of November 25, 2008,
between KBS City Gate Plaza, LLC, a Delaware limited liability company, as
owner, and CB Richard Ellis, as manager.

 

II.Single Borrower Loan Portfolio - Property Management Agreements

 

1.Property Management Agreement, dated as of September 10, 2002, between First
States Property No. 14, LLC, as owner, and First States Management Corp., LLC, a
Delaware limited liability company, as manager.

 

2.Property Management Agreement, dated as of September 10, 2002, between First
States Property No. 36, LLC, as owner, and First States Management Corp., LLC, a
Delaware limited liability company, as manager.

 

3.Property Management Agreement, dated as of September 10, 2002, between First
States Property No. 48, LLC, as owner, and First States Management Corp., LLC, a
Delaware limited liability company, as manager.

 

Schedule 2-1

 

 

III.Unencumbered Portfolio - Property Management Agreements

 

1.Property Management Agreement dated as of October 1, 2004 between First States
Investors 5200, LLC, a Delaware limited liability company, as owner, and First
States Management Corp., LLC a Delaware limited liability company, as manager.

 

2.Property Management Agreement between First States Investors 4100D, L.P., a
Delaware limited partnership, as owner, and First States Management Corp., LP, a
Delaware limited partnership, as manager.

 

IV.BBD1 Loan Portfolio - Property Management Agreement

 

1.Management Agreement, dated as of June 30, 2003, between First States
Investors 5000A, LLC, a Delaware limited liability company, as owner, and First
States Management Corp., LLC, a Delaware limited liability company, as manager.

 

Schedule 2-2

 

 

Schedule 3


 

Organization of Borrower

 

 

 

 

X:\TQData\VINEYARD\Live Jobs\2012\08 Aug\22 Aug\Shift II\EDITS_v322135 -
Gramercy Capital Corp\Draft\03-Production [sch-3_sin.jpg]

 

Schedule 3-1

 

 

[sch-3_kbs.jpg]

 

 



Schedule 3-2

 

 

Schedule 4


 

Definition of Special Purpose Bankruptcy Remote Entity

 

A "Special Purpose Bankruptcy Remote Entity" means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter:

 

(i) was and will be organized solely for the purpose of (A) owning the Property
or (B) acting as a general partner of the limited partnership that owns the
Property or member of the limited liability company that owns the Property;

 

(ii) has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, as applicable;

 

(iii) has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns the Property, as applicable;

 

(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable);

 

(v) if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations;

 

(vi) if such entity is a corporation, has and will have at least one Independent
Director, and has not caused or allowed and will not cause or allow the board of
directors of such entity to take any action requiring the unanimous affirmative
vote of 100% of the members of its board of directors unless all of the
directors and all Independent Directors shall have participated in such vote;

 

(vii) if such entity is a limited liability company, has and will have at least
one member that has been and will be a Special Purpose Bankruptcy Remote Entity
that is the managing member of such limited liability company;

 

(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;

 

(ix) has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors and/or Independent
Managers), as applicable, will not, with respect to itself or to any other
entity in which it has a direct or indirect legal or beneficial ownership
interest take any Bankruptcy Action;

Schedule 4-1

 

 

(x) has remained and will remain solvent and has maintained and will maintain
adequate capital in light of its contemplated business operations;

 

(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(xii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns;

 

(xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records;

 

(xiv) has not commingled and will not commingle its funds or assets with those
of any other Person;

 

(xv) has held and will hold its assets in its own name;

 

(xvi) has conducted and will conduct its business in its name only, and has not
and will not use any trade name;

 

(xvii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;

 

(xviii) has paid and will pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets;

 

(xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(xx) has maintained and will maintain an arm's-length relationship with its
Affiliates;

 

(xxi) (a) if such entity owns the Property, has and will have no Indebtedness
other than the Permitted Indebtedness, or (b) if such entity acts as the general
partner of a limited partnership which owns the Property, has and will have no
Indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as general partner of the limited partnership which
owns the Property which (1) do not exceed, at any time, $10,000 and (2) are paid
within thirty (30) days of the date incurred, or (c) if such entity acts as a
managing member of a limited liability company which owns the Property, has and
will have no Indebtedness other than unsecured trade payables in the ordinary
course of business relating to acting as a member of the limited liability
company which owns the Property which (1) do not exceed, at any time, $10,000
and (2) are paid within thirty (30) days of the date incurred;

 

(xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;

 

(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders;

 

(xxiv) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

Schedule 4-2

 

 

(xxv) except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;

 

(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

 

(xxvii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxviii) has not made and will not make loans to any Person;

 

(xxix) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

 

(xxx) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm's-length transaction with an unrelated third party;

 

(xxxi) has and will have no obligation to indemnify its partners, officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation; and

 

(xxxii) will consider the interests of its creditors in connection with all
corporate, partnership or limited liability company actions, as applicable.

 

"Independent Director" means in the case of a corporation, a natural person who,
for the five (5) year period prior to his or her appointment as Independent
Director has not been, and during the continuation of his or her service as
Independent Director is not, directly or indirectly:

 

(a) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the corporation or any of its Affiliates (other than his
or her service as an Independent Director of the corporation),

 

(xxxiii) a creditor, customer of, or supplier or other Person who derives any of
its purchases or revenues from its activities with the corporation or any of its
shareholders or Affiliates (other than his or her service as an Independent
Director if such Person has been provided by a nationally-recognized company
that provides professional independent managers),

 

(xxxiv) a Person controlling or under common control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or

 

(xxxv) any member of the immediate family (including a grandchild or sibling) of
a person described in clauses (i), (ii) or (iii) immediately above. A natural
person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Director of the corporation because
such person is an independent director of a "Special Purpose Bankruptcy Remote
Entity" affiliated with the corporation that does not own a direct or indirect
equity interest in the corporation or any entity that is a co-borrower with the
corporation if such individual is an independent director provided by a
nationally-recognized company that provides professional independent directors.

Schedule 4-3

 

 

"Independent Manager" means in the case of a limited liability company, (a) a
member that is a Special Purpose Bankruptcy Remote Entity, (b) a Special Purpose
Bankruptcy Remote Entity that is not a member or (c) a natural person who, for
the five (5) year period prior to his or her appointment as Independent Manager
is not, directly or indirectly:

 

(a) an employee, manager, stockholder, director, member, partner, officer,
attorney or counsel of the limited liability company or any of its Affiliates
(other than his or her service as an Independent Manager or Special Member of
the limited liability company),

 

(xxxvi) a creditor, customer of, or supplier or other Person who derives any of
its purchases or revenues from its activities with the limited liability company
or any of its members or Affiliates (other than his or her service as an
Independent Manager if such Person has been provided by a nationally-recognized
company that provides professional independent managers),

 

(xxxvii) a Person controlling or under common control with any such employee,
manager, stockholder, director, member, partner, officer, attorney, counsel,
customer, supplier or other Person, or

 

(xxxviii) any member of the immediate family (including grandchildren or
siblings) of a person described in clauses (i), (ii) or (iii) immediately above.
A natural person who otherwise satisfies the foregoing definition shall not be
disqualified from serving as an Independent Manager of the limited liability
company because such person is an independent manager of a "Special Purpose
Bankruptcy Remote Entity" affiliated with the limited liability company that
does not own a direct or indirect equity interest in the limited liability
company or any entity that is a co-borrower with the limited liability company
if such individual is an independent manager provided by a nationally-recognized
company that provides professional independent managers.

 

"Single Member Bankruptcy Remote LLC" means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter

 

(a) complies with the following clauses of the definition of Special Purpose
Bankruptcy Remote Entity above: (i)(A), (ii)(A), (iii), (iv), (ix), (x), (xi)
and (xiii) through (xxxii);

 

(xxxix) has maintained and will maintain its accounts, books and records
separate from any other person;

 

(xl) has and will have an operating agreement which provides that the business
and affairs of Borrower shall be managed by or under the direction of

 

(A) a board of one (1) or more directors designated by the sole member of the
Single Member Bankruptcy Remote LLC (the "Sole Member"), and at all times there
shall be at least two (2) duly appointed Independent Directors on the board of
directors, and the board of directors will not take any action requiring the
unanimous affirmative vote of one hundred percent (100%) of the members of its
board of directors unless, at the time of such action there are at least two (2)
members of the board of directors who are Independent Directors, and all of the
directors and all Independent Directors shall have participated in such vote or

 

(B) Sole Member, provided that at all times there shall be at least two (2)
Independent Managers designated by Sole Member and the operating agreement
provides that Sole Member shall not take any Bankruptcy Actions without the
unanimous affirmative vote of one hundred percent (100%) of the Independent
Managers;

Schedule 4-4

 

 

(xli) has and will have an operating agreement which provides that, as long as
any portion of the Debt remains outstanding,

 

(A) upon the occurrence of any event that causes Sole Member to cease to be a
member of Borrower (other than (x) upon an assignment by Sole Member of all of
its limited liability company interest in Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of Borrower
and the Loan Documents, or (y) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), one of the Independent Managers
shall, without any action of any Person and simultaneously with Sole Member
ceasing to be a member of Borrower, automatically be admitted as the sole member
of Borrower (the "Special Member") and shall preserve and continue the existence
of Borrower without dissolution,

 

(B) no Special Member may resign or transfer its rights as Special Member unless
(x) a successor Special Member has been admitted to Borrower as a Special
Member, and (y) such successor Special Member has also accepted its appointment
as an Independent Manager and

 

(C) except as expressly permitted pursuant to the terms of this Agreement, Sole
Member may not resign and no additional member shall be admitted to Borrower;

 

(xlii) has and will have an operating agreement which provides that, as long as
any portion of the Debt remains outstanding,

 

(A) Borrower shall be dissolved, and its affairs shall be would up only upon the
first to occur of the following: (x) the termination of the legal existence of
the last remaining member of Borrower or the occurrence of any other event which
terminates the continued membership of the last remaining member of Borrower in
Borrower unless the business of Borrower is continued in a manner permitted by
its operating agreement or the Delaware Limited Liability Company Act (the
"Act") or (y) the entry of a decree of judicial dissolution under Section 18-802
of the Act;

 

(B) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (x) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (y) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such member shall be
authorized to, and shall, within ninety (90) days after the occurrence of the
event that terminated the continued membership of such member in Borrower, agree
in writing to continue the existence of Borrower and to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of Borrower, effective as of the occurrence of the event that
terminated the continued membership of such member in Borrower;

 

(C) the bankruptcy of Sole Member or a Special Member shall not cause such
member or Special Member, respectively, to cease to be a member of Borrower and
upon the occurrence of such an event, the business of Borrower shall continue
without dissolution;

 

(D) in the event of dissolution of Borrower, Borrower shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of Borrower in an orderly manner), and the assets of Borrower shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and

Schedule 4-5

 

 

(E) to the fullest extent permitted by law, each of Sole Member and the Special
Members shall irrevocably waive any right or power that they might have to cause
Borrower or any of its assets to be partitioned, to cause the appointment of a
receiver for all or any portion of the assets of Borrower, to compel any sale of
all or any portion of the assets of Borrower pursuant to any applicable law or
to file a complaint or to institute any proceeding at law or in equity to cause
the dissolution, liquidation, winding up or termination of Borrower.

 

"Bankruptcy Action" means, with respect to any Person, if such Person

 

(a) makes an assignment for the benefit of creditors,

 

(xliii) files a voluntary petition in bankruptcy,

 

(xliv) is adjudged a bankrupt or insolvent, or has entered against it an order
for relief, in any bankruptcy or insolvency proceedings,

 

(xlv) consents to or files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation,

 

(xlvi) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any bankruptcy or
insolvency proceeding,

 

(xlvii) seeks, consents to or acquiesces in the appointment of a trustee,
receiver, liquidator, sequestrator, custodian or any similar official of or for
such Person or of all or any substantial part of its properties,

 

(xlviii) one hundred twenty (120) days after the commencement of any proceeding
against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed,

 

(xlix) within ninety (90) days after the appointment without such Person's
consent or acquiescence of a trustee, receiver or liquidator of such Person or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within ninety (90) days after the expiration of any such stay, the
appointment is not vacated or

 

(l) takes any action in furtherance of any of the foregoing.

Schedule 4-6

 

 

Schedule 5


 

Property

 

 

PART 1 - BBD1 PROPERTY

 

No.   Property Number/Name   Property Address           I.   ARIZONA (7
Properties)               1.   5003- Camelback Uptwn-Mn, Phoenix, AZ   51 E.
Camelback Road, Phoenix, AZ 85012           2.   5004- Camelback-Bank Am,
Phoenix, AZ   1825 E. Buckeye Road, Phoenix, AZ 85034           3.   5005-
Catalina-Bank Am, Phoenix, AZ   1825 E. Buckeye Road, Phoenix, AZ 85034        
  4.   5006- Maricopa- Bank Ami, Phoenix, AZ   1825 E. Buckeye Road, Phoenix, AZ
85034           5.   5007- McDowell- Bank Ame, Phoenix, AZ   1825 E. Buckeye
Road, Phoenix, AZ 85034           6.   5008- Mesa Main- Mn Bldr, Mesa, AZ   63
W. Main Street, Mesa, AZ 85201           7.   5009- South Mountain, Phoenix, AZ
  1825 E. Buckeye Road, Phoenix, AZ 85034           II.   CALIFORNIA (40
Properties)               8.   5010- Auburn, CA   900 High Street, Auburn, CA
95603           9.   5011- Bixby- Atlantic, Long Beach, CA   3804 Atlantic
Avenue, Long Beach, CA 90801           10.   5012- Calwa, Freso, CA   2611 S.
Cedar Avenue, Fresno, CA 93725           11.   5013- Cedar & Shields, Fresno, CA
  3435 N. Cedar Avenue, Fresno, CA 93726           12.   5014- Coronado Branch,
Coronada, CA   1199 Orange Avenue, Coronado, CA 92118           13.   5015- East
Baskerfield, Bakersfield, CA   1201 Baker Street, Bakersfield, CA 93305        
  14.   5016- East Compton Brnch Compton, CA   518 S. Long Beach Boulevard,
Compton, CA 9022           15.   5017- El Segundo, CA   1835 N. Sepulveda
Boulevard, El Segundo, CA 90245           16.   5021- Escondido Main, CA   220
S. Escondido Blvd., Escondido, CA 92025           17.   5022- Fresno
Proof/Vault, CA   2111 Tuolumme Street, Fresno, CA 93721

 

Schedule 5-1

 

 

No.   Property Number/Name   Property Address           18.   5023- Gardena
Main, CA   1450 W. Redondo Beach Blvd., Gardena, CA 90247           19.   5024-
Glendale Main, CA   345 N. Brand Blvd., Glendale, CA 91203           20.   5025-
Inglewood Main, CA   330 E. Manchester Blvd., Inglewood, CA 90301           21.
  5026- Inland Empire Cash, Ontario, CA [SP]   1275 S. Dupont Avenue, Ontario,
CA 91761           22.   5027- Irvine Industrial, Newport Beach, CA   4101 Mac
Arthur Blvd., Newport Beach, CA 92660           23.   5030- Lincoln Heights, Los
Angeles, CA   2400 N. Broadway, Los Angeles, CA 90031           24.   5031- Long
Beach Financial, CA [SP]   150 Long Beach Blvd., Long Beach, CA 90802          
25.   5032- Lynwood Branch, Lynwood, CA   3505 E. Imperial Highway, Lynwood, CA
90262           26.   5034- North Hollywood, CA   5025 Lankershim Blvd., North
Hollywood, CA 91601           27.   5035- North Sacramento, Sacramento, CA  
1830 Del Paso Blvd., Sacramento, CA 95815           28.   5036- Oak Park Branch,
Sacramento, CA   3810 Broadway, Sacramento, CA 95817           29.   5037-
Palmdale Branch, Palmdale, CA   839 E. Palmdale Blvd., Palmdale, CA 93550      
    30.   5038- Pico-Vermont Branch, Los Angeles, CA   1232 S. Vermont Blvd.,
Los Angeles, CA 90006           31.   5039- Pomona Main, Pomona, CA   444 S.
Garey Avenue, Pomona, CA 91766           32.   5040- Red Bluff Branch, Red
Bluff, CA   955 Main Street, Red Bluff, CA 96080           33.   5041- Redding
Main Branch, Redding, CA   1661 East Street, Redding, CA 96001           34.  
5042- Riverside Main, Riverside, CA   3650 14th Street, Riverside, CA 92501    
      35.   5043- Salinas Main Branch, Salinas, CA   405 Main Street, Salinas,
CA 93901           36.   5044- San Bernadino Main, CA   303 N. D Street, San
Bernadino, CA 92401           37.   5045- Santa Barbara, CA   834 State Street,
Santa Barbra, CA 93101           38.   5046- Santa Maria Branch, CA   300 Town
Center East, Santa Maria, CA 93454

 

Schedule 5-2

 

 

No.   Property Number/Name   Property Address           39.   5047- Sepulveda,
Mission Hills, CA   10300-10306 Sepul Veda Blvd., Mission Hills, CA 91345      
    40.   5048- Stockdale-Main, Bakersfield, CA   5021 California Avenue,
Bakersfield, CA 93309           41.   5049- Stockton Main Office, CA [SP]   110
E. Weber Street, Stockton, CA 95202           42.   5050- Sunnyvale Main, CA  
444 S. Mathilda Avenue, Sunnyvale, CA 94086           43.   5051- Torrance
Sartori, CA   1255 Sartori Avenue, Torrance, CA 90501           44.   5053-
Ventura Main Office, CA   1130 S. Victoria, Ventura, CA 93003           45.  
5054- Whittier Office, CA   7255 S. Greenleaf Avenue, Whittier, CA 90602        
  46.   5055- Willow-Daisy Brch, Long Beach, CA   600 W. Willow Street, Long
Beach, CA 90806           III.   FLORIDA (24 Properties)               47.  
5057- Century Park, Tampa, FL   1000 Century Park Road, Tampa, FL 33607        
  48.   5058- Clermont- Main Building, FL   690 E. Highway 50, Clermont, FL
34711           49.   5059- Cordova, Pensacola, FL [SP]   5041 Bayou Blvd.,
Pensacola, FL 32503           50.   5062- Gulf to Bay- Main, Clearwater, Fl  
1640 Gulf to Bay Blvd., Clearwater, FL 33755           51.   5063- Hallandale
Beach, FL [SP]   801 E. Hallandale Blvd., Hallandale, FL 33009           52.  
5064- Jacksonville #100, FL   9000 Southside Blvd., Jacksonville, FL 32256      
    53.   5065- Jacksonville #200, FL   9000 Southside Blvd., Jacksonville, FL
32256           54.   5066- Jacksonville #300, FL   9000 Southside Blvd.,
Jacksonville, FL 32256           55.   5067- Jacksonville #400, FL   9000
Southside Blvd., Jacksonville, FL 32256           56.   5068- Jacksonville #500,
FL   9000 Southside Blvd., Jacksonville, FL 32256           57.   5069-
Jacksonville #600, FL   9000 Southside Blvd., Jacksonville, FL 32256          
58.   5070- Jacksonville #700, FL   9000 Southside Blvd., Jacksonville, FL 32256
          59.   5071- Jacksonville Daycr, FL   9000 Southside Blvd.,
Jacksonville, FL 32256           60.   5072- Jacksonville Garag, FL   9000
Southside Blvd., Jacksonville, FL 32256           61.   5073- Jacksonville Schl,
FL   9000 Southside Blvd., Jacksonville, FL 32256           62.   5074-
Lighthouse Point, FL [SP]   2850 N. Federal Highway, LighthousePoint, FL 33064

 

Schedule 5-3

 

 

No.   Property Number/Name   Property Address           63.   5078- North
Hialeah- Main Building, FL   1 E. 49th Street, Hialeah, FL 33013           64.  
5079- Ocala Downtown, Ocala, FL [SP]   35 S.E. 1st Avenue, Ocala, FL 34471      
    65.   5080- Plaza, Stuart, FL   900 S. Federal Highway, Stuart, FL 34994    
      66.   5081- Port Charlotte-Main Building, , FL   21175 Olean Blvd., Port
Charlotte, FL 33952           67.   5083- San Jose- Main, Jacksonville, FL  
3535 University Blvd. West, Jacksonville, FL 32217           68.   5084- South
Region TPC, Miami Lakes, FL   17100 N.W. 59th Avenue, Miami Lakes, FL 33015    
      69.   5086- Westshore Mall, Tampa, FL   100 N. Westshore Blvd., Tampa, FL
33609           IV.   GEORGIA (4 Properties)               70.   5091- Bull
Street, Savannah, GA   22 Bull Street, Savannah, GA 31401           71.   5095-
Valdosta Main, GA [SP]   106 S. Patterson Street, Valdosta, GA 31601          
72.   5096- Winder Main Building, GA [SP]   102 N. Broad Street, Winder, GA
30680           73.   5094- Moultrie Main, Moultrie, GA [HFS]   300 S. Main
Street, Moultrie, GA 31768           V.   ILLINOIS (1 Property)              
74.   5098- Bank of America, Chicago, IL   231 S. La Salle Street, Chicago, IL
60604           VI.   KANSAS (2 Properties)               75.   5099- Mission,
Overland Park, KS [SP]   9500 Mission Road, Overland Park, KS 66206          
76.   5100- Penn St., Independence, KS [SP]   01 N. Penn Street, Independence,
KS 67301           VII.   MARYLAND (2 Properties)               77.   5101-
Annapolis Church, MD   10 Church Circle, Annapolis, MD 21402           78.  
5102- Highlandtown, Baltimore, MD   3415-3417 Eastern Avenue, Baltimore, MD
21224           VIII.   MISSOURI (12 Properties)               79.   5103-
Columbia Facility-Main Building, MO   800 Cherry Street, Columbia, MO 65201

 

Schedule 5-4

 

 

No.   Property Number/Name   Property Address           80.   5104- Concord
Village, St. Louis, MO   5353 S. Lindbergh Blvd., St. Louis, MO 63126          
81.   5105- Downtown Facility, Rolla, MO [SP]   210 W. 8th Street, Rolla, MO
65401           82.   5106- Florissant Facility, MO [SP]   880 Rue Saint
Francois, Florissant, MO 63031           83.   5107- Hampton-Main, St. Louis, MO
  4301 Hampton Avenue, St. Louis, MO 63109           84.   5108- Independence
Square, MO [SP]   129 W. Lexington Avenue, Independence, MO 64050           85.
  5109- Lexington Facility-Main , MO [SP]   1016 Main Street, Lexington, MO
64607           86.   5110- Mexico Facility, Mexico, MO [HFS]   222 S. Jefferson
Street, Mexico, MO 65265           87.   5111- Oak Traffic, N. Kansas City, MO
[SP]   8320 N. Oak Trafficway, N. Kansas City, MO 64118           88.   5112-
Richland Facility-Main Building, MO   112 McClurg Street, Richland, MO 65556    
      89.   5113- South Glenstone- Main, Springfield, MO   2940 S. Glenstone
Avenue, Springfield, MO 65804           90.   5114- West Sunshine-Main,
Springfield, MO   710 W. Sunshine Street, Springfield, MO 65807           IX.  
NORTH CAROLINA (1 Property)               91.   5116- 525 N Tryon-Odell,
Charlotte, NC   525 N. Tryon Street, , Charlotte, NC 28202           X.   NEW
MEXICO (1 Property)               92.   5117- Albuquerque Op Ctr, NM [SP]   725
6th Street N.W., Albuquerque, NM 87102           XI.   OKLAHOMA (2 Properties)  
            93.   5121- Admiral- Main Building, Tulsa, OK [SP]   5950 E. Admiral
Place, Tulsa, OK 74115           94.   5122- Muskogee Main, Muskogee, OK [SP]  
230 W. Broadway, Muskogee, OK 74401           XII.   SOUTH CAROLINA (1 Property)
              95.   5123- Aiken Main Office, Aiken, SC [SP]   167 Laurens
Street, Aiken, SC 29801

 

Schedule 5-5

 

 

No.   Property Number/Name   Property Address           XIII.   TENNESSEE (1
Property)               96.   5124- Murfreesboro Main, TN [SP]   120 E. Main
Street, Murfeesboro, TN 37130           XIV.   TEXAS (10 Properties)            
  97.   5126-Aransas Pass, TX [HFS]   221 S. Commercial Street, Aransas Pass, TX
78336           98.   5127- Brownwood- Main Building, TX [HFS]   1 Center
Avenue, Brownwood, TX 76801           99.   5128- Carrollton-Mn Building, TX  
1101 S. Josey Lane, Carrollton, TX 75006           100.   5130- Denison, TX
[HFS]   300 W. Main Street, Denison, TX 75020           101.   5131- Dumas
Banking- Main, TX [HFS]   501 N. Bliss Avenue, Dumas, TX 79029           102.  
5132- Fort Sam Hston-Main, San Antonio, TX   1422 E. Grayson Street, San
Antonio, TX 78208           103.   5133- Fort Worth East- Main, TX [HFS]   5651
E. Lancaster Avenue, Fort Worth, TX 76112           104.   5134- Greenspoint,
Houston, TX   12400 Interstate 45 North, Houston, TX 77060           105.  
5135- Mission Main Building, Mission, TX   1101 N. Conway Avenue, Mission, TX
78572           106.   5136- Mount Pleasant, TX [HFS]   302 N. Jefferson Avenue,
Mt. Pleasant, TX 75455           XV.   VIRGINIA (1 Property)               107.
  5142- Old Hampton, Hampton, VA [SP]   1 W. Queens Way, Hampton, VA 23669      
    XVI.   WASHINGTON (7 Properties)               108.   5145- Aberdeen
Building/BR, WA   101 E. Market Street, Aberdeen, WA 98520           109.  
5148- Bellingham, WA   112 E. Holly Street, Bellingham, WA 98255           110.
  5149- Bremerton, WA   1000 6th Street, Bremerton, WA 98337           111.  
5155- Richland-Main Building, WA   1007 Knight Street, Richland, WA 99352      
    112.   5156- Spokane Bankcard, WA   1616 S. Rustle Road, Spokane, WA 99224  
        113.   5157- University, Seattle, WA   4701 University Way N.E.,
Seattle, WA 98105           114.   5158- Walla Walla Main Building, WA   111 W.
Main Street, Walla Walla, WA 99362

 

Schedule 5-6

 

 

BBD1 Parking Lot Real Property - Unencumbered

 

BBD1 - 5108-Independence Square - 400 N. Osage Street - Parking Lot

 

PART 2 – NON-BBD1 PROPERTY

 

No.   Property Number/Name   Property Address           I.         U.S. BANK
LOAN PORTFOLIO PROPERTIES           1.   City Gate Plaza   2450 & 2460 Oaks Way
Sacramento, California           2.   North Creek   11804-18916 North Creek
Parkway
Bothell, Washington           3.   University Park   100 Howe Avenue
Sacramento, California           4.   Meridian Tower   5100 East Skelly Drive
Tulsa, Oklahoma           5.   Millennium I   1455 North Dallas Parkway
Town of Addison, Texas           6.   Woodfield Preserve   10 and 20 Martingale
Road
Schaumburg, Illinois           II.       SINGLE BORROWER LOAN PORTFOLIO
PROPERTIES           1.   536 or 0036 - Kenilworth   470 Boulevard
Kenilworth, New Jersey           2.   548 or 0048 - Millburn   52 Millburn Ave.
Millburn, New Jersey           3.   514 or 0014 - Berkeley Heights, NJ   555
Springfield Ave.
Berkeley Height, New Jersey           4.   527 or 0027 - Feasterville, PA   40
E. Street Rd.
Feasterville, Pennsylvania           5.   900 - Charlotte, NC   101 Independence
Center
Charlotte, North Carolina           II.       UNENCUMBERED PORTFOLIO PROPERTIES
          1.   4105D - Black Mountain   116 Montreat Road
Black Mountain, North Carolina           2.   4111D - Calabash   Route 7,
Highway 79 South
Calabash, North Carolina

 

Schedule 5-7

 

 

3.   4126 - Draper (Abandoned)   Eden, North Carolina           4.   4127D -
Dunn Main   100 E. Cumberland
Dunn, North Carolina           5.   4132D - Fairplains, N. Wilkesboro  

Waugh Street & Sparta Road
N. Wilkesboro, North Carolina

          6.   4139D - Havelock   207 W. Main Street
Havelock, North Carolina           7.   4163D - N. Mn. St.   100 E. Hope Lodge
Street
Tarboro, North Carolina           8.   4173D - Richlands   8800 Richlands
Highway
Richlands, North Carolina           9.   4188D - Tarboro Main Office   325 Main
Street
Tarboro, North Carolina           10.   4196D - Washington   1328 John Small
Avenue
Washington, North Carolina

 

Schedule 5-8

 

  

Schedule 6


 

Senior Loans

  

NO.   SENIOR
LENDER   ORIGINAL
AMOUNT OF
LOAN   OUTSTANDING
PRINCIPAL BALANCE
AS OF 7/31/12   SENIOR LOAN AGREEMENT, MORTGAGE OR DEED OF
TRUST, AS APPLICABLE                   I.          BBD1 Loan                    
  1.   U.S. Bank National Association, as Trustee, as successor-in-interest to
Bank of America, N.A., as successor-by-merger to LaSalle Bank, N.A., Trustee for
the Registered Holders of GMAC Commercial Mortgage Securities, Inc., Mortgage
Pass-Through Certificates, Series 2003-C, as successor-in-interest to German
American Capital Corporation   $440,000,000   $237,124,184.63 (undefeased
balance)   Amended and Restated Loan and Security Agreement dated as of October
1, 2003, between First States Investors 5000A, LLC, as borrower, and U.S. Bank
National Association, as Trustee, as successor-in-interest to Bank of America,
N.A., as successor-by-merger to LaSalle Bank, N.A., Trustee for the Registered
Holders of GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through
Certificates, Series 2003-C, as successor-in-interest to German American Capital
Corporation, as lender.                   II.          U.S. Bank Loan Portfolio
                      1.   U.S. Bank National Association   $60,000,000  
$60,000,000

(North Creek - $23,767,403;
University Park - 12,729,285;
City Gate Plaza - $11,100,000;
Meridian Tower - $12,403,312)   North Creek, University Park, City Gate Plaza
and Meridian Tower

Loan Agreement dated February 4, 2009 by and among KBS North Creek, LLC, KBS
University Park, LL, KBS City Gate Plaza, LLC, and KBS Meridian Tower, LLC, as
borrowers, the lenders party thereto, as Lenders, and U.S. Bank National
Association, a national banking association, as Agent, as amended by that
certain Modification Agreement dated as of July 6, 2011 by and among Borrowers,
Agent and Lenders, and as amended by that certain Second Modification Agreement
dated as of December 12, 2011.                   2.   U.S. Bank National
Association   $95,000,000   $95,000,0001

(Millennium - $30,000,000; and
Woodfield - $55,000,000)

  Millennium I and Woodfield Preserve

Loan Agreement (Revolving Loan) dated as of February 11, 2010 by KBS Millennium
I, LLC, as Borrower, U.S. Bank National Association, a national banking
association, as Lender, and U.S. Bank National Association, a national banking
association, as Agent, as amended by the Modification Agreement dated as of July
6, 2011, as amended by that certain Second Modification and Assumption Agreement
(Long Form) dated as of October 25, 2011 by and among Borrower, KBS Woodfield
Preserve, LLC, as Additional Borrower, Lender, and Agent.                  
II.          Single Borrower Loan Portfolio                       1.   Unity
Bank (f/k/a as First Community Bank)   $545,000   $358,355.01   Kenilworth

Mortgage and Security Agreement dated August 12, 1998, by and between First
States Properties No. 36, LLC, as Mortgagor, and First Community Bank (n/k/a
Unity Bank), as Mortgagee.                   2.   Unity Bank (f/k/a as First
Community Bank)   $1,100,000   $729,628.71   Millburn

Mortgage and Security Agreement dated August 12, 1998, by and between First
States Properties No. 48, LLC, as Mortgagor, and First Community Bank (n/k/a
Unity Bank), as Mortgagee.

 

--------------------------------------------------------------------------------

1 The mortgage borrowers under this loan have drawn down $85,000,000 as of July
31, 2012, but have the right to draw down an additional $10,000,000 pursuant to
the terms and conditions of the mortgage loan documents.

 

Schedule 6-1

 

 

NO.   SENIOR
LENDER   ORIGINAL
AMOUNT OF
LOAN   OUTSTANDING
PRINCIPAL BALANCE
AS OF 7/31/12   SENIOR LOAN AGREEMENT, MORTGAGE OR DEED OF
TRUST, AS APPLICABLE                   3.   Unity Bank (f/k/a as First Community
Bank)   $665,000   $437,251.72   Berkeley Heights

Mortgage and Security Agreement dated August 12, 1998, by and between First
States Properties No. 14, LLC, as Mortgagor, and First Community Bank (n/k/a
Unity Bank), as Mortgagee.                   4.   Suburban Community Bank (f/k/a
Univest National Bank and Trust Co.)   $1,200,000   $772,722.13   Feasterville

Mortgage, Assignment of Leases, and Security Agreement dated August 12, 1998, by
and between First States Properties No. 27, LLC, as Mortgagor, and Univest
National Bank and Trust Co. (n/k/a Suburban Community Bank), as Mortgagee.      
            5.   Metropolitan Life Insurance Company   $80,000,000  
$70,047,269.81   101 Independence

Deed of Trust, Assignment of Rents, Security Agreement and Financing Statement
dated as of December 6, 1996 by and among Cousins Properties Incorporated,
Metropolitan Life Insurance Company, Fidelity Company, trustee, as amended by
that certain Assumption and Modification Agreement dated as of July 29, 2004, by
and among Cousins Properties Incorporated, Metropolitan Life Insurance Company,
Fidelity Company, trustee, and First States Investors 104, L.P., as amended by
that certain Modification Agreement for Deed of Trust and Other Loan Documents
dated as of October 26, 2004, and further amended by that certain Consent and
Modification Agreement for Loan Documents dated as of December 14, 2011.

 

Schedule 6-2

 

 



Schedule 7

 

[Intentionally omitted.]

 

 Schedule 7-1

 

 

Schedule 8


 

Prohibited Transferees

 

1.    Fortress Investment Group and/or any of its affiliates (including, but not
limited to, CF Branch LLC and CF Branch Trust 2012-1);

 

2.    Davidson Kempner Capital Management LLC and/or any of its affiliates
(including, but not limited to, Midtown Acquisitions L.P.);

 

3.    Goldman Sachs Mortgage Company and/or any of its affiliates; and

 

4.    Citicorp North America, Inc., Citigroup Financial Products Inc., and/or
any of their respective affiliates

 Schedule 8-1

 

 

Schedule 9


 

Existing Non-Owner Indebtedness

 

1.$158,716,250 mortgage loan made by Wells Fargo Bank, National Association, to
certain subsidiaries of KBS Real Estate Investment Trust, Inc., evidenced by
that certain Amended and Restated Loan Agreement, dated as of July 9, 2008, as
amended and modified from time to time, with an outstanding principal balance of
$14,970,900.57, as of July 31, 2012.

 

2.$13,753,359.52 mortgage loan made by Wells Fargo Bank, National Association,
to certain subsidiaries of KBS Real Estate Investment Trust, Inc., evidenced by
that certain Loan Agreement, dated as of April 26, 2011, as amended and modified
from time to time, with an outstanding principal balance of $13,753,359.52, as
of July 31, 2012.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Schedule 9-1

 

 

Schedule 10


 

GS Properties

 



 

 

 

Loan Pool   Prop No.   Property Name   Address    City   St GSM   567   0067  -
Somerdale   2 S. White Horse Pike   Somerdale   NJ GSM   1203   0203 -
Collingswood   1040 Haddon Ave   Collingswood   NJ GSM   534   0034  -
Hightstown   140 Mercer St.   Hightstown   NJ GSM   3022   3022 -Hickory View  
1625 North Center Street   Hickory   NC GSM   4506   4506 -Arcadia   245 N. Rose
Street   Kalamazoo   MI GSM   3043   3043 -Rock Hill PP   201 South Herlong
Avenue   Rock Hill   SC GSM   4507   4507 - Executive Drive   5829 Executive
Drive   Lansing   MI GSM   4119   4119A-College Street   162 College Street  
Asheville   NC GSM   4154   4154A-Mint Hill   8008 Blair Road   Charlotte   NC
GSM   5301   5301 - Decatur (BS)-Mn Bldng   163 Clairmont Avenue   Decatur   GA
GSM   4128   4128B-East End   1908 E. Greenville Blvd.   Greenville   NC GSM  
5033   5033 - Merced   710 W. Main Street   Merced   CA GSM   5060   5060 -
Deland   230 N. Woodland Blvd.   Deland   FL GSM   4137   4137B-Greenville Mn Of
  201 W. First Street   Greenville   NC GSM   4153   4153B-Market Street   619
Market Street   Wilmington   NC GSM   4102   4102B-Asheville Mn Off   68 Patton
Avenue   Asheville   NC GSM   2100   2100 - Apex Charlotte   801 East Williams
Street   Apex   NC GSM   2103   2103 - Havelock   1303 East Main Street  
Havelock   NC GSM   3076   3076 -Sylvania Main   105 S. Main Street   Sylvania  
GA GSM   2104   2104 - Morehead City   4408 Arendell Street   Morehead City   NC
GSM   2106   2106 - Plymouth   102 West Main Street   Plymouth   NC GSM   2102  
2102 - Graham   220 South Main Street   Graham   NC GSM   2105   2105 - New Bern
  375 South Front Street   New Bern   NC GSM   4026   4026D - Alabama Ave   501
Alabama Avenue   Breman   GA GSM   4044   4044D - Vidalia Main   900 East First
Street   Vidalia   GA GSM   2110   2108B - Wilson (Horton)   2412 Horton Blvd  
Wilson   NC GSM   2107   2107 - Wilson   223 West Nash Blvd   Wilson   NC GSM  
2108   2108A - Wilson (Wooten)   2501 Wooten Blvd   Wilson   NC GSM   4048  
4048D - Waynesboro Main   615 Liberty Street   Waynesboro   GA GSM   3028   3028
-North Cross   16649 Statesville Road   Huntersville   NC GSM   915   2110 -
Leesburg   504 Market Street East   Leesburg   VA GSM   4413   4413-LAKE STREET
  540 Lake Street   Addison   IL GSM   210   0110 - Downtown Lakeland   3221
South Florida Avenue   Lakeland   FL GSM   3681   3681 - Gulfport Hwy 49   11464
Highway 49   Gulfport   MS GSM   3151   3151 - Pinellas   7600 US Highway 19 N  
Pinellas Park   FL GSM   3179   3179 - BATTLEGROUND OFFICE   3314 Battleground
Ave.   Greensboro   NC GSM   1201   0201 - Boyertown   Rt 100 North   Boyertown
  PA GSM   118   0118 - Ponce De Leon   709 S. Ponce de Leon Blvd.   St.
Augustine   FL

 

Schedule 10-1

 

 

Loan Pool   Prop No.   Property Name   Address    City   St GSM   519   0019  -
Campbelltown   119 W. Main St.   Cambelltown   PA GSM   3108   3108 - Landing  
118 lakeside Blvd   Landing   NJ GSM   3639   3639 - Cartersville   215 Cherokee
Place   Cartersville   GA GSM   3035   3035 -Clover Main   116 Bethal Street  
Clover   SC GSM   3632   3632 - Lake Mary Ofice   3701 W. Lake Mary Boulevard  
Lake Mary   FL GSM   2512   2512 - Ashtabula   4366 Main Avenue   Ashtabula   OH
GSM   2503   2503 - 328 Main Street   328 Main Street   Conneaut   OH GSM   2532
  2532 - West Jefferson   36 West Jefferson Street   Jefferson   OH GSM   3195  
3195 - Stonebriar   9151 Warrent Parkway   Frisco   TX GSM   559   0059  - Point
Plsant   2201 Bridge Ave.   Point Pleasant   NJ GSM   2525   2525 -Reding Road  
7825 Reading Road   Cincinnati   OH GSM   2528   2528 - South Water Strt   408
South Water Street   Kent   OH GSM   2523   2523 - Public Square   119 Public
Square   Medina   OH GSM   2507   2507 - 5703 Broadway   5703 Broadway  
Cleveland   OH GSM   2517   2517 - Euclid Avenue   14501 Euclid Avenue  
Cleveland   OH GSM   2527   2527 - South Broadway   21 South Broadway   Geneva  
OH GSM   2531   2531 - West 117th   3370 W. 117th   Cleveland   OH GSM   2508  
2508 - 5900 St. Clr Ave   5900 St. Clair Avenue   Cleveland   OH GSM   2524  
2524 - Reading Road   Reading Road   Mason   OH GSM   4150   4150C-Lincolnton Mn
Of   100 E. Main Street   Lincolnton   NC GSM   3087   3087 - Route 360   10101
Hull Street Road   Richmond   VA GSM   3647   3647 - Hometown   226 Claremont  
Tamaqua   PA GSM   147   0147 - Crossroad Faclty   301 South 25th Street   Fort
Dodge   IA GSM   5405   5405 -Grants Pass-Mn Bldng   735 S.E. 6th St.   Grants
Pass   OR GSM   3606   3606 - Stockbridge   113 Highway 138 West   Stockbridge  
GA GSM   571   0071  - Spring Lake   2401 State Rt 71   Spring Lake   NJ GSM  
154   154 - Sea Bright   1096 Ocean Avenue   Sea Bright   NJ GSM   157   157 -
Woodbury   22 N. Broad St   Woodbury   NJ GSM   2519   2519 -Madisonville   5727
Madisonville   Cincinnati   OH GSM   4502   4502 -Peoria Main   301 W. Adams
Avenue   Peoria   IL GSM   1077   0077  - Prima Vista   900 East Prima Vista
Blvd   Port St. Lucie   FL GSM   117   0117 - Ormond Beach   175 W. Granada Ave.
  Ormond Beach   FL GSM   3014   3014 -Walnut Avenue   1300 Walnut Avenue  
Dalton   GA GSM   537   0037  - Kennett Sqre   313 Cypress Street   Kennett
Square   PA GSM   573   0073  - Sunnyside   236 W. St. George Ave   Linden   NJ
GSM   535   0035  - Kendall Park   3534 State Rt. 27   Kendall Park   NJ GSM  
541   0041  - Lawrencevill   2673 Main St.   Lawrenceville   NJ GSM   4055  
4055D - Canton Main   101 Main Street   Canton   NC

 

Schedule 10-2

 

 

Loan Pool   Prop No.   Property Name   Address    City   St GSM   4076   4076D -
Rockingham Main   202 East Washington Street   Rockingham   NC GSM   3099   3099
- Sycamore Sprngs   13700 Midlothian Turnpike   Midlothian   VA GSM   922   922
- Hinsdale   21 West 2nd Street   Hinsdale   IL GSM   512   0012  - Avondale  
102 Pennsylvania Ave.   Avondale   PA GSM   2529   2529 - Turney Road   5007
Turney Road   Garfield Height   OH GSM   2514   2514 - Berea   118 Front Street
  Berea   OH GSM   2520   2520 - Mentor Avenue   9572 Mentor Avenue   Mentor  
OH GSM   2504   2504 - 680 Broadway   680 Broadway   Bedford   OH GSM   2509  
2509 - 14444 Pearl Rd   14444 Pearl Road   Strongsville   OH GSM   4032   4032C
- Mableton   5606 Gordon Rd.   Mabletown   GA GSM   2506   2506 - 4175 Pearl
Road   4175 Pearl Road   Cleveland   OH GSM   2533   2533 - Woodland Avenue  
4100 Woodland Avenue   Cleveland   OH GSM   2511   2511 - 26410 Lakeshore  
26410 Lakeshore Boulevard   Euclid   OH GSM   2521   2521 - Milford   301 Main
Street   Milford   OH GSM   40   0040  - Aurora Main   201 Masidon   Aurora   MO
GSM   4062   4062D - Goldsboro Main   203 North William Street   Goldsboro   NC
GSM   2518   2518 - Hamilton Avenue   10963 Hamilton Avenue   Springfield Twp  
OH GSM   509   0009  - Abington   1020 Old York Road   Abington   PA GSM   556  
0056  - Phoenixville   124 Main St.   Phoenixville   PA GSM   3114   3114
-Nashville Galltn   3940 Gallatin Pike   Nashville   TN GSM   3601   3601 -
Oviedo Red Bug   7455 Pinemire Drive   Oviedo   FL GSM   4001   4001C
-Baymeadows Ops   8324 Baymeadows Way   Jacksonville   FL GSM   4075   4075C
-Oakwoods   418-420 Bushy Mountain Rd.   N. Wilkesboro   NC GSM   2505   2505
-4008 St. Clr Ave   4008 St. Clair Avenue   Cleveland   OH GSM   2526   2526
-Rock Creek   3273 Main Street   Rock Creek   OH GSM   2929   2929 - Albermarle
Road   6011 Albermarle Road   Charlotte   NC GSM   552   0052  - N. Plainfld  
28 Craig Place   North Plainfiel   NJ GSM   562   0062  - Runnemede   810 E.
Clements Bridge   Runnemede   NJ GSM   2017   2017 - Fairfield   8022 Lillian
Highway   Pensacola   FL GSM   1216   0216 - Rhawnhurst   8200 Castor Avenue  
Philadelphia   PA GSM   4067   4067D - Jefferson Main   230 E. Main Street  
Jefferson   NC GSM   3093   3093 - Highland Sprngs   109 E. Nine Mile Road  
Highland Sprngs   VA GSM   4077   4077C - Rocky Mount Mn   112 North Church
Street   Rocky Mount   NC GSM   3385   3385 - Bristol Office   244 Radcliffe St
  Bristol   PA GSM   3392   3392 - Lebanon   801 Cumberland St   Lebanon   PA
GSM   3389   3389 - Independnc Hall   601 Chestnut St   Philadelphia   PA GSM  
4052   4052C - Blowing Rock Mn   983 North Main Street   Blowing Rock   NC GSM  
4068   4068C - Kildaire Farms   1122 Kildaire Farms Road   Cary   NC

 

Schedule 10-3

 

 

Loan Pool   Prop No.   Property Name   Address    City   St GSM   4049   4049C -
Advance Main   Hwy. 801 & Hwy 158   Advance   NC GSM   4058   4058C - Conover
Main   106 First Ave. South   Conover   NC GSM   4042   4042F - Traffic Circle  
3509 West Bay Street   Savannah   GA GSM   4011   4011C - Indian Rocks   14147
Walsingham Rd.   Largo   FL GSM   4056   4056C - China Grove   125 North Main
Street   China Grove   NC GSM   4059   4059C - Derita   2610 W. sugar Creek Rd.
  Charlotte   NC GSM   4066   4066C - Jackson Park   704 North Cannon Blvd.  
Kannapolis   NC GSM   4074   4074C - Newton Main   102 S. Main Ave.   Newton  
NC GSM   4064   4064C - Harrisburg   108 Highway 49 North   Harrisburg   NC GSM
  4027   4027C - East Lake   2201 Roswell Rd.   Marietta   GA GSM   4018   4018C
- NE St. Petrsbrg   9655 4th St. North   St. Petersburg   FL GSM   4065   4065F
- High Point Road   3608 High Point Road   Greensboro   NC GSM   4037   4037C -
Peachtree Crnrs   5525 Peachtree Parkway   Norcross   GA GSM   4047   4047C -
Washington West   3726 Washington Road   Martinez   GA GSM   4061   4061C -
Forest City Mn   408in Street   Forest City   NC GSM   4004   4004C - Conway  
7336 Curry Ford Road   Orlando   FL GSM   4031   4031C - Jimmy Crtr Blvd   5405
Jimy Carter Blvd.   Norcross   GA GSM   4015   4015C - Normandy   6545 Normandy
Blvd   Jacksonville   FL GSM   4036   4036C - Norcross   6155 S. Buford Highway
  Norcross   GA GSM   4006   4006C - Davie   4150 S.W.64th Ave   Davie   FL GSM
  4024   4024C - West Dayton   828 White Street   Daytona Beach   FL GSM   4071
  4071C - Lexington Main   100 S. State Street   Lexington   NC GSM   4017  
4017C - North Port   13675 N.W. Tamiami Trail   North Port   FL GSM   4007  
4007C - Eustis   200 Magnolia Ave.   Eustis   FL GSM   4002   4002C - Callahan  
401 S. King Rd   Callahan   FL GSM   4013   4013C - Largo   5250 E. Bay Drive  
Clearwater   FL GSM   4009   4009C - Green Cov Sprng   425 North Orange Avenue  
Green Cove Spri   FL GSM   4035   4035C - Newnan Main   30 Greenville Street  
Newnan   NC GSM   4023   4023C - Springfield   1601 Main Street   Jacksonville  
FL GSM   4008   4008C - Ft. Lauderdale   1100 W. State Route 84   Ft. Lauderdale
  FL GSM   4060   4060C - Fayetteville Mn   200 Green &Bow Streets  
Fayetteville   NC GSM   4039   4039C - Rome Main   501 Broad Street   Rome   GA
GSM   4005   4005C - Dale Mabry   1506 South Dale Marby Highway   Tampa   FL

 



Schedule 10-4



